Exhibit 10.1

 

 

STOCK PURCHASE AGREEMENT

 

by and among

 

Heritage Bank of Commerce

 

BVF/CSNK Acquisition Corp.

 

The Stockholders’ Representative Named Herein

 

and

 

The Stockholders Named Herein

 

dated as of

 

October 8, 2014

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I PURCHASE AND SALE

2

Section 1.01

Company Shares

2

Section 1.02

Aggregate Purchase Price

2

Section 1.03

Escrow

2

Section 1.04

Adjustment Amount

3

Section 1.05

Final Closing Balance Sheet

3

 

 

 

ARTICLE II CLOSING

6

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

6

Section 3.01

Organization; Qualification and Subsidiaries

6

Section 3.02

Capital Structure

7

Section 3.03

Authority; Non-contravention; Governmental Consents

9

Section 3.04

Financial Statements; Internal Controls

10

Section 3.05

Absence of Certain Changes or Events

12

Section 3.06

Taxes

13

Section 3.07

Government Authorizations

16

Section 3.08

Compliance with Law

17

Section 3.09

Orders

17

Section 3.10

Litigation

17

Section 3.11

Contract Restrictions

17

Section 3.12

Employee Matters

18

Section 3.13

Labor and Employment Matters

20

Section 3.14

Environmental Matters

21

Section 3.15

Loan Portfolio

22

Section 3.16

Risk Management Instruments

23

Section 3.17

Title to Assets; Sufficiency of Assets

23

Section 3.18

Properties

23

Section 3.19

Intellectual Property

25

Section 3.20

Information Technology; Security and Privacy

26

Section 3.21

Material Contracts

26

Section 3.22

Insurance

29

Section 3.23

Brokers

30

Section 3.24

Due Diligence

30

Section 3.25

Related Party Transactions

30

Section 3.26

Disclosure

30

Section 3.27

No Other Representations

30

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

30

Section 4.01

Ownership of Company Shares

30

Section 4.02

Absence of Claims by the Stockholders

31

 

i

--------------------------------------------------------------------------------


 

Section 4.03

Litigation

31

Section 4.04

Authority

31

Section 4.05

No Conflict

32

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF HBC

32

Section 5.01

Organization

32

Section 5.02

Authority; Non-contravention; Governmental Consents

32

Section 5.03

Brokers

33

Section 5.04

Investigation by HBC

33

Section 5.05

Financing

33

 

 

ARTICLE VI COVENANTS

33

Section 6.01

Operation of the Company’s Business

33

Section 6.02

Further Assurances

37

Section 6.03

Access to Information; Confidentiality

37

Section 6.04

No Solicitation

38

Section 6.05

Reasonable Efforts

39

Section 6.06

Intentionally Omitted

40

Section 6.07

Notices of Certain Events

40

Section 6.08

Employees; Benefit Plans

40

Section 6.09

Communication with Employees

42

Section 6.10

Transition

42

Section 6.11

Intentionally Deleted

42

Section 6.12

Intentionally Deleted

42

Section 6.13

Third Party Consents

42

Section 6.14

Insurance Policies

43

Section 6.15

Resignation of Directors

43

Section 6.16

Public Announcement

43

Section 6.17

Confidentiality; Obligations of Stockholders

43

Section 6.18

Customer and other Business Relationships

45

Section 6.19

Expenses

45

Section 6.20

Cooperation on Tax Matters

46

Section 6.21

Tax Returns; Straddle Period

46

Section 6.22

Control of Audits

48

Section 6.23

Spreadsheet

49

Section 6.24

Deductions

49

Section 6.25

Indemnity

49

Section 6.26

Stockholder Distributions

49

Section 6.27

Genesis Loan

49

Section 6.28

FIRPTA Compliance

49

 

 

 

ARTICLE VII CLOSING CONDITIONS

50

Section 7.01

Conditions to Obligations of Each Party to Effect the Transaction

50

Section 7.02

Conditions to the Obligations of HBC

50

Section 7.03

Conditions to Obligations of the Company and the Stockholders

52

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII INDEMNIFICATION; REMEDIES

53

Section 8.01

Survival

53

Section 8.02

Indemnification and Reimbursement by Stockholders

54

Section 8.03

Indemnification and Reimbursement by HBC

55

Section 8.04

Limitations on Stockholder Indemnification; Remedies

55

Section 8.05

Third Party Claims

57

Section 8.06

Direct Claim Indemnification Procedures

59

Section 8.07

Tax Treatment of Indemnification Payments

61

 

 

ARTICLE IX TERMINATION

61

Section 9.01

Termination

61

Section 9.02

Effect of Termination

61

 

 

 

ARTICLE X STOCKHOLDERS’ REPRESENTATIVE

62

Section 10.01

Appointment

62

Section 10.02

Authorization

62

Section 10.03

Irrevocable Appointment

62

Section 10.04

Exculpation and Indemnification

63

Section 10.05

Actions of Stockholders

63

Section 10.06

Compensation and Expenses

63

 

 

ARTICLE XI MISCELLANEOUS PROVISIONS

63

Section 11.01

Amendment

63

Section 11.02

Remedies Cumulative; Waiver

63

Section 11.03

Entire Agreement

64

Section 11.04

Execution of Agreement; Counterparts

64

Section 11.05

Governing Law

64

Section 11.06

Exclusive Jurisdiction; Venue

64

Section 11.07

Assignments and Successors

65

Section 11.08

No Third-Party Rights

65

Section 11.09

Notices

65

Section 11.10

Enforcement of Agreement

66

Section 11.11

Severability

66

Section 11.12

Construction; Usage

66

Section 11.13

Definitions

68

 

iii

--------------------------------------------------------------------------------


 

INDEX TO EXHIBITS

 

Exhibit A –

Form of Escrow Agreement

 

 

Exhibit B –

Form of Non-Competition Agreement

 

 

Exhibit C –

Form of Legal Opinion

 

 

Exhibit D –

Form of Release

 

iv

--------------------------------------------------------------------------------


 

Index to Definitions

 

Definitions

 

Section

Account Receivable

 

Section 11.13

Acquisition Proposal

 

Section 11.13

Affiliate

 

Section 11.13

Adjusted Stockholders Equity

 

Section 7.02(r)

Agreement

 

Preamble

Balance Sheet Date

 

Section 3.04(a)

Balance Sheet Target

 

Section 1.04

business day

 

Section 11.13

Change in Control Payments

 

Section 6.19(a)(iv)

Charter Documents

 

Section 11.13

Claim Dispute Notice

 

Section 8.06(d)

Claim Notices

 

Section 8.05(a)

Client

 

Section 11.13

Closing

 

Article II

Closing Balance Sheet

 

Section 1.05(a)

Closing Date

 

Section 11.13

Closing Date Distributions

 

Section 6.29

Closing Payment

 

Section 1.02

COBRA

 

Section 11.13

Code

 

Section 11.13

Company

 

Preamble

Company Balance Sheet

 

Section 3.04(a)

Company Board

 

Section 11.13

Company Collective Bargaining Agreement

 

Section 3.13(b)

Company Common Stock

 

Section 11.13

Company Continuing Employees

 

Section 6.08(a)

Company Disclosure Schedule

 

Section 11.13

Company Employee

 

Section 3.12(a).

Company Employee Plans

 

Section 3.12(a)

Company ERISA Affiliate

 

Section 11.13

Company Financial Statements

 

Section 3.04(a)

Company Insurance Policies

 

Section 3.22

Company IP

 

Section 11.13

Company Material Adverse Effect

 

Section 11.13

Company Material Contract

 

Section 3.21(a)

Company Preferred Stock

 

Section 11.13

Company Subsidiary

 

Section 3.01(d)

Confidential Information

 

Section 6.17

Confidentiality Agreement

 

Section 11.13

Contemplated Transactions

 

Section 3.03(a)

Contest

 

Section 6.23

Contract

 

Section 11.13

Copyrights

 

Section 11.13

Deductions

 

Section 6.24

 

v

--------------------------------------------------------------------------------


 

Definitions

 

Section

Direct Claim Notice

 

Section 8.06(a)

Effect

 

Section 11.13

Employee Payments

 

Section 6.19(a)(iii)

End Date

 

Section 9.01(b)

Environmental Laws

 

Section 11.13

ERISA

 

Section 11.13

Escrow Account

 

Section 1.03

Escrow Agent

 

Section 1.03

Escrow Agreement

 

Section 1.03

Escrow Amount

 

Section 1.02

ESOP Plan

 

Section 6.08(c)

Estimated Balance Sheet Adjustment Amount

 

Section 1.04(b)

Estimated Closing Balance Sheet

 

Section 1.04(a)

Expense Account

 

Section 11.13

Excess Third Party Expenses

 

Section 6.19( b)

Exchange Act

 

Section 11.13

Factored Receivable

 

Section 11.13

Factored Receivable Data

 

Section 3.15(f)

Factoring Transaction

 

Section 11.13

Final Balance Sheet Adjustment Amount

 

Section 1.05(a)

Fundamental Representation

 

Section 8.01(i)

Fundamental Representations

 

Section 8.01(i)

GAAP

 

Section 11.13

Genesis Financial

 

Section 11.13

Genesis Financial Loan

 

Section 11.13

Governmental Authorization

 

Section 11.13

Governmental Entity

 

Section 11.13

Hazardous Substance

 

Section 11.13

HBC

 

Preamble

HBC Benefit Plans

 

Section 6.08(a)

HBC Indemnified Parties (Party)

 

Section 8.02

Independent Accountants

 

Section 1.05(d)

Indemnified Parties

 

Section 11.13

Indemnifying Party

 

Section 11.13

Intellectual Property

 

Section 11.13

IRS

 

Section 11.13

Issued Patents

 

Section 11.13

IT Systems

 

Section 11.13

knowledge or known

 

Section 11.13

Knowledge Group

 

Section 11.13

Law or Laws

 

Section 11.13

Leased Real Estate

 

Section 11.13

Legal Action

 

Section 11.13

liability (or liabilities)

 

Section 11.13

 

vi

--------------------------------------------------------------------------------


 

Definitions

 

Section

License Agreement

 

Section 11.13

Licensed Company IP

 

Section 11.13

Lien

 

Section 11.13

Listed State Tax Returns

 

Section 6.23

Loss, Losses

 

Section 8.02

Objection Notice

 

Section 1.05(c)

Order

 

Section 11.13

ordinary course of business

 

Section 11.13

Owned Company IP

 

Section 11.13

party (parties)

 

Section 11.13

Patent Applications

 

Section 11.13

Patents

 

Section 11.13

Permitted Liens

 

Section 11.13

person

 

Section 11.13

Pre-Closing Period

 

Section 6.01(a)

Pro Rata Percentage

 

Section 6.13

Purchase Price

 

Section 1.02

Real Property Lease

 

Section 11.13

Records

 

Section 11.13

Registered Copyrights

 

Section 11.13

Registered Trademarks

 

Section 11.13

Related Agreement

 

Section 11.13

Related Person

 

Section 11.13

Representatives

 

Section 11.13

Retiree Welfare Benefits

 

Section 3.12(e)

Securities Act

 

Section 11.13

Settlement Amount

 

Section 1.05(g)

Stockholder Indemnified Parties (Party)

 

Section 8.03

Stockholder Indemnifying Party

 

Section 8.05(a)

Stockholders’ Representative

 

Section 10.01

Statement of Expenses

 

Section 6.19(b)

State Tax Return Basket

 

Section 6.02(b)

Subsidiary (or Subsidiaries)

 

Section 11.13

Tangible Stockholders’ Equity

 

Section 11.13

Target Receivables

 

Section 11.13

Tax Accountants

 

Section 6.21(e)

Taxes

 

Section 11.13

Tax Returns

 

Section 11.13

Tax Sharing Agreement

 

Section 11.13

Tenant Leases

 

Section 11.13

Third Party Claim

 

Section 8.05(a)

Third Party Claim Notice

 

Section 8.05(a)

Third Party Expenses

 

Section 6.19(a)(iv)

Threshold Amount

 

Section 8.04(c)

 

vii

--------------------------------------------------------------------------------


 

Definitions

 

Section

Trade Secret

 

Section 11.13

Trademarks

 

Section 11.13

Transaction Expenses

 

Section 6.19(a)(i)

Transaction Payroll Taxes

 

Section 11.13

Treasury Regulations

 

Section 11.13

Voting Debt

 

Section 3.02(c)

WARN Act

 

Section 11.13

Wells Fargo

 

Section 11.13

Wells Fargo Loan

 

Section 11.13

wilful or intentional misrepresentation

 

Section 11.13

 

viii

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (the “Agreement”) is made and entered into as of
October 8, 2014 by and among Heritage Bank of Commerce, a California corporation
(“HBC”), BVF/CSNK Acquisition Corp., a Delaware corporation (the “Company”), and
each of the stockholders of the Company as listed in Section 3.02(b) of the
Company Disclosure Schedule and who have executed the signature page to this
Agreement (the “Stockholders”), and with respect to Article I, Article VI,
Article VIII, Article IX, Article X and Article XI of this Agreement only,
Genesis Financial Consultants, Inc., as the Stockholders’ representative (the
“Stockholders’ Representative”).

 

RECITALS

 

A.                                    The Stockholders are the record and
beneficial owners of all of the issued and outstanding shares of the common
stock, $0.0001 par value (“Common Stock”) of the Company. The Common Stock
represents all of the issued and outstanding capital stock of the Company.

 

B.                                    The Stockholders have agreed to sell to
HBC and HBC has agreed to purchase from the Stockholders all of the issued and
outstanding shares of Common Stock (the “Company Shares”), on the terms and
subject to the conditions set out in this Agreement.

 

C.                                    The Board of Directors of the Company
believes that it is in the best interest of the Company and the Stockholders to
enter into a transaction for the sale of the Company and that it is in the best
interest of the Stockholders to structure a sale of the Company as provided in
this Agreement.  In consideration for HBC entering into this Agreement HBC has
required the Company to enter into this Agreement and to make various
representations and warranties and agree to take certain actions.

 

D.                                    The Stockholders have appointed the
Stockholders’ Representative (as defined in Section 10.01) to take such actions,
and accept such deliveries as provided herein to be taken or accepted by
Stockholders other than the representations, warranties, covenants made by the
Stockholders.

 

E.                                     Concurrent with the execution and
delivery of this Agreement, as a material inducement to HBC to enter into this
Agreement, each of the employees listed on Annex I shall execute an employment
agreement with HBC (collectively, the “Employment Agreements”), which Employment
Agreements will be effective on the Closing Date.

 

F.                                      Concurrent with the execution and
delivery of this Agreement, as a material inducement to HBC to enter into this
Agreement, the individuals listed on Annex II shall enter into the
Non-competition and Non-solicitation Agreements with HBC.

 

G.                                    Terms used in this Agreement and not
otherwise defined in this Agreement are defined in Section 11.13.

 

NOW, THEREFORE, in consideration of the mutual agreements, covenants and other
premises set forth herein, the mutual benefits to be gained by the performance
thereof, and for

 

--------------------------------------------------------------------------------


 

other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and accepted, the parties hereby agree as follows:

 

AGREEMENT

 

ARTICLE I
PURCHASE AND SALE

 

Section 1.01                             Company Shares. Upon and subject to the
terms and conditions of this Agreement, at the Closing each of the Stockholders
shall sell, assign and transfer or cause to be sold, assigned and transferred to
the HBC all Company Shares owned by each of them, as applicable, free and clear
of all Liens and any other rights or claims of others, and HBC shall purchase
such Company Shares from each of the Stockholders.  The Stockholders shall
transfer and deliver to HBC share certificates representing the Company Shares
duly endorsed in blank for transfer, or accompanied by irrevocable share
transfer powers of attorney duly executed in blank, in either case by the
holders of record, and shall take such steps as shall be necessary to cause the
Company to enter HBC or its nominee(s) upon the books of the Company as the
holder of the Company Shares and to issue one or more share certificates to HBC
or its nominee(s) representing the Company Shares.

 

Section 1.02                             Aggregate Purchase Price.  The
aggregate purchase price for the Company Shares (the “Purchase Price”) is
$22,520,000, as adjusted pursuant to Section 1.04.  At the Closing HBC shall
deliver as payment on account of the Purchase Price (a) $20,268,000, as adjusted
pursuant to Section 1.04 (the “Closing Payment”), which will be allocated among
the Stockholders in accordance with their Pro Rata Percentage as set forth in
the Spreadsheet, and which shall be paid by wire transfer by the Company to each
Stockholder, and (b) $2,252,000 paid by wire transfer to the Escrow Agent
pursuant to the Escrow Agreement (the “Escrow Amount”).  An aggregate amount
equal to the Expense Account will be withheld from the Purchase Price otherwise
payable to the Stockholders pursuant to this Section 1.02, in such amounts
attributed to each Stockholder as set out on the Spreadsheet in accordance with
their Pro Rata Percentage, and deposited by HBC with the Stockholders’
Representative in trust pursuant to Section 10.06.

 

Section 1.03                             Escrow.  On the Closing Date, HBC, the
Company and the Stockholders’ Representative, on behalf of the Stockholders,
shall enter into an escrow agreement in the form attached hereto as Exhibit A
(the “Escrow Agreement”) with a bank or a licensed escrow agent (the “Escrow
Agent”), and HBC, on behalf of the Stockholders, shall deposit into an interest
bearing account in escrow (“Escrow Account”), the Escrow Amount in such amounts
attributed to each Stockholder as set out on the Spreadsheet.  The Escrow
Account shall be available for the payment of claims by the HBC Indemnified
Parties for indemnification pursuant to Article VIII.  The Escrow Account shall
also be available to HBC (at its sole option) for any of the Settlement Amount
due HBC as set forth in Section 1.05.  The Escrow Agreement shall provide for
the release to each Stockholder any undisputed amounts remaining in the Escrow
Account on the fifteenth (15th) day following the eighteen (18) month
anniversary of the Closing Date. Each Stockholder’s respective interest in the
Escrow Account shall equal the amount of the Escrow Account, plus any interest
that accrues in respect of the Escrow Amount, multiplied by the Pro Rata
Percentage Interest. All obligations to reimburse the Escrow Agent as set forth
in the

 

2

--------------------------------------------------------------------------------


 

Escrow Agreement shall be payable 50% by HBC and 50% by the Stockholders (in
accordance with their Pro Rata Percentage Interest) upon demand by the Escrow
Agent.

 

Section 1.04                             Adjustment Amount.

 

(a)                                 Not less than five (5) business days prior
to the Closing Date, the Company shall, in consultation with the HBC, prepare
and deliver to HBC a consolidated balance sheet of the Company as of such date
which shall represent the Company’s reasonable estimate of the Closing Balance
Sheet; such balance sheet to be in form and detail and in its accounting
principles and policies consistent in every material respect with, the Company
Balance Sheet (as defined in Section 3.04) and accompanied by schedules setting
forth in reasonable detail all assets and liabilities included therein.  Such
balance sheet or the accompanying schedules shall contain sufficient detail of
the assets and liabilities.  In the event HBC shall reasonably object to any of
the information set forth on the consolidated balance sheet or accompanying
schedules as presented by the Company within five (5) business days after
delivery of the consolidated balance sheet by the Company, the parties shall
negotiate in good faith and agree on appropriate adjustments to the end that
such balance sheet and accompanying schedules reflect a reasonable estimate of
the Closing Balance Sheet (the estimated balance sheet as finally determined by
the parties pursuant to this Section 1.04(a) is herein referred to as the
“Estimated Closing Balance Sheet”).  In connection with the preparation of the
Estimated Closing Balance Sheet, the Company shall provide to HBC such
information and detail, as HBC shall reasonably request.  For the avoidance of
doubt, the Estimated Closing Balance Sheet shall include, and the calculation of
the Estimated Balance Sheet Adjustment Amount shall reflect, the payment or
accrual of Third Party Expenses and amounts owed to participants under the
BVF/CSNK Acquisition Corp. Management Retention Plan as a result of the
Contemplated Transactions (and the related effect on the Tax accrual).

 

(b)                                 For purposes of this Agreement, the
“Estimated Balance Sheet Adjustment Amount” shall be the amount, if any, that
the Tangible Stockholders’ Equity, as shown on the Estimated Closing Balance
Sheet as of the Closing Date is less than $7,674,765 (the “Balance Sheet
Target”). The Purchase Price and the Closing Payment shall be reduced by the
Estimated Balance Sheet Adjustment Amount.

 

Section 1.05                             Final Closing Balance Sheet.

 

(a)                                 After the Closing Date, HBC shall prepare a
consolidated balance sheet of the Company as of the close of business on the
Closing Date (the “Closing Balance Sheet”).  The Closing Balance Sheet shall be
prepared in accordance with GAAP; provided, however, that to the extent that any
modifications and suggestions of HBC are incorporated into the Estimated Closing
Balance Sheet pursuant to the procedure described in Section 1.04(a), HBC may
not treat such modifications and suggestions in the Closing Balance Sheet in a
manner that is inconsistent with the Estimated Closing Balance Sheet and that
would cause a reduction in Tangible Stockholders’ Equity.  For the avoidance of
doubt, the Closing Balance Sheet shall include, and the calculation of the Final
Balance Sheet Adjustment Amount shall reflect, the payment or accrual of Third
Party Expenses and amounts owed to participants under the BVF/CSNK Acquisition
Corp. Management Retention Plan as a result of the Contemplated Transactions
(and the related effect on the Tax accrual).  HBC shall deliver the Closing
Balance

 

3

--------------------------------------------------------------------------------


 

Sheet and the determination of the Balance Sheet Target minus the Tangible
Stockholders’ Equity as shown on the Closing Balance Sheet (the “Final Balance
Sheet Adjustment Amount”) to the Stockholders’ Representative within ninety (90)
days following the Closing Date.

 

(b)                                 The Stockholders’ Representative and its
representatives shall, during reasonable business hours, be given reasonable
access to (and copies of) all HBC’s books, records, and other documents,
including work papers, worksheets, notes, and schedules, used in preparation of
the Closing Balance Sheet and the determination of the Final Balance Sheet
Adjustment Amount, for the purpose of reviewing the Closing Balance Sheet and
determination of the Final Balance Sheet Adjustment Amount, in each case, other
than certain work papers that HBC considers proprietary, such as internal
control documentation, engagement planning, time control and audit sign off, and
quality control work papers.

 

(c)                                  If within thirty (30) days following
delivery of the Closing Balance Sheet and the determination of the Final Balance
Sheet Adjustment Amount to the Stockholders’ Representative, the Stockholders’
Representative has not given HBC notice of an objection as to any amounts set
forth on the Closing Balance Sheet or the determination of the Final Balance
Sheet Adjustment Amount (which notice shall state in reasonable detail the basis
of the Stockholders’ Representative’s objections and the Stockholders’ proposed
adjustments (the “Objection Notice”)), the Closing Balance Sheet and the
determination of the Final Balance Sheet Adjustment Amount as prepared by HBC
will be final, binding, and conclusive on HBC and the Stockholders.

 

(d)                                 If the Stockholders’ Representative timely
gives HBC an Objection Notice and if the Stockholders’ Representative and HBC
fail to resolve the issues raised in the Objection Notice within thirty (30)
days after giving the Objection Notice, the Stockholders’ Representative and HBC
shall submit the issues remaining in dispute for resolution to a recognized
national or regional independent accounting firm mutually acceptable to HBC and
the Stockholders’ Representative (the “Independent Accountants”).

 

(e)                                  HBC and the Stockholders’ Representative
shall negotiate in good faith in order to seek agreement on the procedures to be
followed by the Independent Accountants, including procedures with regard to the
presentation of evidence.  If HBC and the Stockholders’ Representative are
unable to agree upon procedures within ten (10) days of the submission to the
Independent Accountants, the Independent Accountants shall establish such
procedures giving due regard to the intention of the parties to resolve disputes
as promptly, efficiently, and inexpensively as possible, which procedures may,
but need not, be those proposed by either HBC or the Stockholders’
Representative.  The Independent Accountants shall be directed to resolve only
those issues in dispute and render a written report on their resolution of
disputed issues with respect to the Closing Balance Sheet and the resulting
Final Balance Sheet Adjustment Amount as promptly as practicable, but no later
than sixty (60) days after the date on which the Independent Accountants are
engaged.  The determination by the Independent Accountants will be based solely
on written submissions of HBC, on the one hand, and the Stockholders’
Representative, on the other hand, and will not involve independent review.  Any
determination of the Closing Balance Sheet or the Final Balance Sheet Adjustment
Amount by the Independent Accountants will not be outside the range established
by the amounts in (i) the Closing Balance Sheet and the determination of the
Final Balance Sheet Adjustment Amount proposed by HBC,

 

4

--------------------------------------------------------------------------------


 

and (ii) the Stockholders’ Representative’s proposed adjustments thereto.  Such
determination will be final, binding, and conclusive on the parties as of the
date of the determination notice sent by the Independent Accountants.

 

(f)                                   If issues are submitted to the Independent
Accountants for resolution (i) the Stockholders’ Representative and HBC shall
execute any agreement required by the Independent Accountants to accept their
engagement pursuant to Section 1.05(e), (ii) the Stockholders’ Representative
and HBC shall promptly furnish or cause to be furnished to the Independent
Accountants such work papers and other documents and information relating to the
disputed issues as the Independent Accountants may request and are available to
that party or its accountants or other Representatives, and shall be afforded
the opportunity to present to the Independent Accountants, with a copy to the
other party, any other written material relating to the disputed issues, (iii)
the determination by the Independent Accountants, as set forth in a report to be
delivered by the Independent Accountants to both the Stockholders’
Representative and HBC, will include the revised Closing Balance Sheet and Final
Balance Sheet Adjustment Amount, reflecting the changes required as a result of
the determination made by the Independent Accountants, and (iv) the
Stockholders’ Representative and HBC shall each bear one-half of the fees and
costs of the Independent Accountants; provided, however, that the engagement
agreement referred to in clause (i) above may require the parties to be bound
jointly and severally to the Independent Accountants for those fees and costs,
and in the event the Stockholders’ Representative or HBC pay to the Independent
Accountants any amount in excess of one-half of the fees and costs of its
engagement, the other party(ies) agree(s) to reimburse the Stockholders’
Representative or HBC, as applicable, upon demand, to the extent required to
equalize the payments made by the Stockholders’ Representative and HBC with
respect to the fees and costs of the Independent Accountants.

 

(g)                                  If (i) the Final Balance Sheet Adjustment
Amount is zero or a positive amount (A) HBC shall pay the Stockholders the
amount, if any, that the Estimated Balance Sheet Adjustment Amount exceeds the
Final Balance Sheet Adjustment Amount, or (B) the Stockholders shall pay HBC the
amount, if any, that the Final Balance Sheet Adjustment Amount exceeds the
Estimated Balance Sheet Adjustment Amount, and (ii) if the Final Balance Sheet
Adjustment Amount is a negative amount, then HBC shall pay the Stockholders an
amount equal to (A) the Estimated Balance Sheet Adjustment Amount, plus (B) the
amount by which Tangible Stockholders’ Equity as shown on the Closing Balance
Sheet exceeds the Balance Sheet Target ((i) and (ii)), (the “Settlement
Amount”). The Settlement Amount shall be paid within five (5) business days
after the Closing Balance Sheet and Final Balance Sheet Adjustment Amount become
binding on the parties pursuant to this Section 1.05.  If the Settlement Amount
is required to be paid by HBC, HBC shall wire the Settlement Amount to the
Stockholders in accordance with their Pro Rata Percentage and the wire
instructions set forth on the Spreadsheet. If the Settlement Amount is required
to be paid by the Stockholders, the Stockholders Representative shall collect
from the Stockholders their respective Pro Rata Percentage of the Settlement
Amount and shall remit the Settlement Amount to HBC by wire transfer pursuant to
wire instructions furnished by HBC.  If the Stockholders fail to timely remit
the Settlement Amount, if owed, to HBC, HBC may at its sole option make a claim
against the Escrow Account, provided, however, that HBC may seek recovery of the
Settlement Amount from the Stockholders to replenish the Escrow Account in the
amount of such claim.  If HBC elects to make a claim against the Escrow Account
pursuant to the preceding sentence, the

 

5

--------------------------------------------------------------------------------


 

Stockholders’ Representative shall execute a joint instruction with HBC to
direct the Escrow Agent to release cash from the Escrow Account.

 

ARTICLE II
CLOSING

 

Subject to Article IX, the purchase and sale (the “Closing”) provided for in
this Agreement will take place at the offices of HBC, 150 Almaden Blvd., San
Jose, CA 95113 commencing at 10:00 a.m. (local time) five (5) business days
following notice given by HBC stating that all conditions set forth in
Article VII have been satisfied or waived (other than conditions to be satisfied
on the Closing Date), or at such other date and time as HBC and the
Stockholders’ Representative may otherwise mutually agree.  The Closing will be
deemed to be effective as of the close of business on the Closing Date for Tax
and accounting purposes.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the Company Disclosure Schedule, the Company hereby
represents and warrants to HBC, on the date of this Agreement, and as though
made on the Closing Date that the following is true and correct:

 

Section 3.01                             Organization; Qualification and
Subsidiaries.

 

(a)                                 Company.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of Delaware. 
The Company has the requisite corporate power and authority to own or lease and
operate all of its properties and assets and to carry on its business as is now
being conducted.  The Company is duly licensed or qualified to do business in
each jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary, except where the failure to be so
licensed or qualified would not reasonably be expected to, individually or in
the aggregate, be material to the business of the Company as presently
conducted. Section 3.01 of the Company Disclosure Schedule lists every
jurisdiction in which the Company or any of its Subsidiaries has employees or
facilities or material customers.

 

(b)                                 Directors; Officers.  Section 3.01 of the
Company Disclosure Schedule lists the directors and officers of the Company as
of the date of this Agreement.

 

(c)                                  Charter Documents; Minute Books.  The
Company has delivered or made available to HBC a correct and complete copy of
the Charter Documents of the Company, as amended and currently in effect.  The
Company is not in violation of any of the provisions of its respective Charter
Documents.  The minute books of the Company and its Subsidiaries contain
complete and correct Records of all meetings held by and actions taken by
written consent of the holders of voting securities, the board of directors or
persons exercising similar authority, and committees of the board of directors
or such persons of the Company and its Subsidiaries, as applicable, and no
meeting of any such holders, board of directors, persons, or committee has been
held, and no other action has been taken, for which minutes or other evidence of
action have not been prepared and are not contained in such minute books.  The
Company and each of its Subsidiaries have at all times maintained complete and
correct Records of all issuances and

 

6

--------------------------------------------------------------------------------


 

transfers of its securities.  At the Closing, all such minute books and Records
will be in the possession of the Company.

 

(d)                                 Subsidiaries.  Section 3.01(d) of the
Company Disclosure Schedule sets forth a complete and correct list of all the
Subsidiaries of the Company (each, a “Company Subsidiary” and collectively the
“Company Subsidiaries”). Section 3.01(d) of the Company Disclosure Schedule also
sets forth a list identifying the number and owner of all outstanding capital
stock or other equity securities of each Company Subsidiary, options, warrants,
stock appreciation rights, scrip, rights to subscribe to, calls or commitments
of any character whatsoever relating to, or securities or rights convertible
into, shares of any capital stock or other equity securities of such Subsidiary,
or Contracts by which such Subsidiary may become bound to issue additional
shares of its capital stock or other equity securities, or options, warrants,
scrip, rights to subscribe to, calls or commitments for any shares of its
capital stock or other equity securities and the identity of the parties to any
such Contracts. All of the outstanding shares of capital stock or other
securities evidencing ownership of the Company Subsidiaries are validly issued,
fully paid and non-assessable and such shares or other securities are owned by
the Company or another of the Company Subsidiaries free and clear of any Lien.
Each of the Company Subsidiaries (i) is a duly organized and validly existing
corporation, partnership or limited liability company or other legal entity
under the Laws of its jurisdiction of organization, (ii) is duly licensed and
qualified to do business and is in good standing in all jurisdictions (whether
federal, state, local or foreign) where its ownership or leasing of property or
the conduct of its business requires it to be so qualified (except for
jurisdictions in which the failure to be so qualified would not reasonably be
expected to, individually or in the aggregate, material to the business of the
Company Subsidiary as presently conducted), and (iii) has all requisite
corporate power and authority to own or lease its properties and assets and to
carry on its business as now conducted. A correct and complete copy of the
Charter Documents of each of the Company Subsidiaries, as amended and currently
in effect, has been delivered and made available to HBC. None of the Company
Subsidiaries are in violation of their respective Charter Documents. The Company
does not possess directly or indirectly any material equity interest in any
person, except for (i) the Company Subsidiaries, (ii) equity interests held in
the investment portfolios of the Company, and (iii) equity interests held by the
Company in a fiduciary capacity. Neither the Company nor any of its Subsidiaries
is or has ever been a general partner of any general or limited partnership.
There are no restrictions on the ability of any Company Subsidiary to pay
dividends or distributions to the Company.

 

Section 3.02                             Capital Structure.

 

(a)                                 Capital Stock.  The authorized shares of
capital stock of the Company consist of 3,000,000 shares of Common Stock, par
value $0.0001 per share, and 1,500,000 shares of preferred stock, par value
$0.0001 per share (“Preferred Stock”).  As of the date of this Agreement
(i) 2,230,139 shares of Common Stock are issued and outstanding (and no shares
of Common Stock are held by the Company in its treasury), and (ii) no shares of
Preferred Stock are issued and outstanding.  The Company has no Common Stock,
Preferred Stock or any other securities reserved for issuance or required to be
reserved for issuance. All such issued and outstanding Company Shares are duly
authorized, validly issued, fully paid, nonassessable and were not issued in
violation of or subject to any preemptive rights, Lien, voting restriction,
purchase option, call option, right of first refusal, subscription agreement, or
any other similar right.  All outstanding Company Shares been issued in
compliance with all applicable Law,

 

7

--------------------------------------------------------------------------------


 

including securities laws, and were issued or transferred, as the case may be,
in accordance with any right of first refusal or similar right or limitation,
including those in the Charter Documents.  There are no declared or accrued but
unpaid dividends with respect to any of the Company Shares. Other than the
Company Shares set forth in Section 3.02(b) of the Company Disclosure Schedule,
the Company has no authorized, issued or outstanding shares of capital stock or
equity.  None of the outstanding Company Shares are subject to preemptive rights
created by statute, the Charter Documents, or any Contract to which the Company
is a party or by which it is bound.

 

(b)                                 Stockholders.  The Company Shares are held
by the persons and in the amounts set forth in Section 3.02(b) of the Company
Disclosure Schedule which further sets forth for each such person the number and
class of shares held, the number of the applicable share certificates
representing such shares, and the domicile addresses of such persons and an
indication of whether each such person is or is not a U.S. Person.

 

(c)                                  Voting Securities.  There are no bonds,
debentures, notes, or other indebtedness or, except for the Company Common
Stock, other securities of the Company having the right to vote (or that are
convertible into, or exchangeable for, securities having the right to vote) on
any matters on which Stockholders of the Company may vote (“Voting Debt”) issued
and outstanding.

 

(d)                  Company Stock-Based Rights.  There are no outstanding (and
no Contracts obligating the Company to issue) options, warrants, calls,
subscription rights, exercisable, convertible or exchangeable securities or
other rights, or Contracts (contingent or otherwise) that obligate the Company
to issue, transfer or sell any Company Common Stock, Preferred Stock or any
investment that is convertible into or exercisable or exchangeable for any such
shares.

 

(e)                                  Contracts.  There are no Contracts of
Company or any of its Subsidiaries (i) to repurchase, redeem or otherwise
acquire any shares of capital stock of Company or any equity security of Company
or its Subsidiaries or any securities representing the right to purchase or
otherwise receive any shares of capital stock or any other equity security of
Company or its Subsidiaries, (ii) pursuant to which the Company or any of its
Subsidiaries is or could be required to register shares of Company capital stock
or other securities under the Securities Act.  There are no voting trusts or
other Contracts to which the Company, any of its Subsidiaries or, to the
knowledge of the Company, any of their respective officers or directors, is a
party with respect to the voting of any Common Stock, Preferred Stock, Voting
Debt or other equity securities of the Company, or (iii) that make any
investment (in the form of a loan, capital contribution, or otherwise) in any of
its Subsidiaries or any other person.

 

(f)                                   Debt.  Set forth in Section 3.02(f) of the
Company Disclosure Schedule is a complete and correct list of all outstanding
bonds, debentures, notes, trust preferred securities or other similar
obligations that the Company or any of its Subsidiaries has issued.  All
outstanding bonds, debentures, notes, trust preferred securities or other
similar obligations of the Company or any of its Subsidiaries were issued in
compliance with applicable Law in all material respects.

 

8

--------------------------------------------------------------------------------


 

(g)                                  Stockholder Loans.  Except as set forth in
Section 3.02(g) of the Company Disclosure Schedule there are no outstanding
loans from the Company or any Subsidiary to any Stockholder.  Any such
Stockholder loans will be repaid prior to the Closing Date.

 

Section 3.03                             Authority; Non-contravention;
Governmental Consents.

 

(a)                                 Authority.  The Company has all necessary
corporate power and authority to execute and deliver this Agreement and any
Related Agreement to which it is or will be a party and to consummate the
transactions contemplated hereby and thereby (“Contemplated Transactions”).  The
execution and delivery of this Agreement by the Company and any Related
Agreement to which the Company is a party and the consummation of the
Contemplated Transactions have been duly and validly authorized by all necessary
corporate action on the part of the Company and no further action is required on
the part of the Company to authorize this Agreement and any Related Agreement to
which it is a party and the Contemplated Transactions.  This Agreement and each
of the Related Agreements to which it is a party have been duly and validly
executed and delivered by the Company, and assuming due authorization, execution
and delivery by the other parties hereto and thereto, constitute valid and
binding obligations of the Company enforceable against the Company in accordance
with their respective terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, moratorium, or other similar Law affecting
the enforcement of creditors’ rights generally, and subject to general
principles of equity (whether considered in a proceeding whether in equity or at
law).

 

(b)                                 Non-Contravention; Third Party Consents.
 The execution and delivery by the Company of this Agreement and any Related
Agreement to which the Company is a party, and the consummation of the
Contemplated Transactions, will not conflict with or result in any violation of
or default under (with or without notice or lapse of time, or both) or give rise
to a right of termination, cancellation, modification or acceleration of any
obligation or loss of any benefit under (i) any provision of the Charter
Documents of the Company or any of its Subsidiaries, (ii) any Material Contract
to which the Company or any of its Subsidiaries is a party or by which any of
their respective properties or assets (whether tangible or intangible) are
bound, or (iii) any Order or Law applicable to the Company or any of its
Subsidiaries or any of their respective properties or assets (whether tangible
or intangible). Section 3.03(b) of the Company Disclosure Schedule sets forth
all necessary consents, waivers and approvals of parties to any Material
Contracts as are required thereunder in connection with the Contemplated
Transactions, or for any such Material Contract to remain in full force and
effect without limitation, modification or alteration immediately after the
Closing so as to preserve all rights of and benefits to the Company and its
Subsidiaries, as the case may be, under such Material Contracts from and
immediately after the Closing.  Immediately following the Closing, the Company
will be permitted to exercise all of its rights under the Material Contracts
without the payment of any additional amounts or consideration other than
ongoing fees, royalties or payments which the Company or any of its
Subsidiaries, as the case may be, would otherwise be required to pay pursuant to
the terms of such Material Contracts had the Contemplated Transactions not
occurred.

 

(c)                                  Governmental Consents.  No consent, notice,
waiver, approval, order or authorization of, or registration, declaration or
filing with any Governmental Entity, is required by or with respect to the
Company or any of its Subsidiaries in connection with the execution

 

9

--------------------------------------------------------------------------------


 

and delivery of this Agreement and any Related Agreement to which the Company or
any of its Subsidiaries is a party or the consummation of the Contemplated
Transactions.

 

Section 3.04                             Financial Statements; Internal
Controls.

 

(a)                                 Financial Statements.  The Company has
furnished to HBC correct and complete copies of (i) consolidated audited balance
sheets of the Company and its Subsidiaries as of December 31, 2011, 2012 and
2013, and the related audited statements of income, stockholders’ equity and
cash flows for the years ended December 31, 2011, 2012 and 2013, (ii) an
unaudited consolidated balance sheet of the Company and its Subsidiaries as of
June 30, 2014, and the related unaudited statement of income for the period
ended June 30, 2014 (such balance sheets and the related statements of income,
stockholders’ equity and cash flows are collectively referred to herein as the
“Company Financial Statements”).  The consolidated balance sheet for the period
ended June 30, 2014 (“Balance Sheet Date”) is referred to herein as the “Company
Balance Sheet”.  The Company Financial Statements (i) were prepared in
accordance with GAAP, applied on a consistent basis throughout the periods
involved, subject in the case of the unaudited interim financial statements, to
normal year-end adjustments and the fact that they do not contain all of the
footnote disclosures required by GAAP (the effect of which will not,
individually or in the aggregate, be material), (ii) fairly present the
financial position of the Company and its Subsidiaries at the respective dates
thereof and the results of the Company’s operations and cash flows for the
periods indicated therein, subject in the case of unaudited interim financial
statements, to normal and year-end audit adjustments as permitted by GAAP, and
(iii) are consistent with the books and records of the Company.  The Company
maintains accurate books and records and in all material respects they have
been, and are being maintained in the ordinary course of business and in
accordance with applicable Law and accounting requirements.  The Company
Financial Statements reflect the consistent application of GAAP throughout the
periods involved, except as disclosed in the notes to the Company Financial
Statements.  No financial statements of any person other than the Company and
its Subsidiaries are required by GAAP to be included or reflected in the Company
Financial Statements.  The Company Financial Statements were prepared from and
are consistent with the accounting Records of the Company and its Subsidiaries. 
The Company Balance Sheet shall be accompanied by a certificate of the Company’s
Chief Executive Officer, dated as of the Balance Sheet Date, to the effect that
the Company Balance Sheet reflects accurately as of such date the financial
condition of the Company and its Subsidiaries.  The Company has delivered to HBC
copies of all letters from the Company’s auditors to the Company Board of
Directors during the thirty-six (36) months prior to the date of this Agreement.

 

(b)                                 Internal Controls.

 

(i)                                     The books of account and other Records
of the Company and each of its Subsidiaries, all of which have been made
available to HBC, are complete and correct, represent actual, bona fide
transactions, and have been maintained in accordance with sound business
practices.  The Company and its Subsidiaries have implemented and maintain a
system of internal control over financial reporting sufficient to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP.

 

10

--------------------------------------------------------------------------------


 

(ii)                                  Since December 31, 2010, neither the
Company nor any of its Subsidiaries or, to the knowledge of the Company, any
director, officer, employee, auditor, accountant, or representative of the
Company or any of its Subsidiaries has received or has otherwise had or obtained
notice of any complaint, allegation, assertion, or claim, whether written or
oral, regarding the accounting or auditing practices, procedures, methodologies,
or methods of the Company or any of its Subsidiaries or their internal control
over financial reporting, including any complaint, allegation, assertion, or
claim that the Company or any of its Subsidiaries has engaged in questionable
accounting or auditing practices.

 

(iii)                               The Company has disclosed, based on the most
recent evaluation of its chief executive officer and chief financial officer
prior to the date of this Agreement, to the Company’s outside auditors and the
audit committee of the Company Board (A) any significant deficiencies and
material weaknesses in the design or operation of internal control over
financial reporting which are reasonably likely to materially adversely affect
the Company’s ability to record, process, summarize and report financial
information and has identified for the Company’s auditors and audit committee of
the Company Board any material weakness in internal controls over financial
reporting, and (B) any fraud whether or not material that involves management or
other employees who have a significant role in the Company’s internal control
over financial reporting.

 

(c)                                  Factored Receivables.  To the knowledge of
the Company, the Factored Receivables of the Company and its Subsidiaries are
current and collectible net of the reserve shown on the Company Balance Sheet
(which reserve is adequate and calculated consistent with past practice in the
preparation of the Financial Statements).  Section 3.04(c) of the Company
Disclosure Schedule lists and sets forth the aging of all Factored Receivables
as of the date of the Balance Date.  All Factored Receivables are and at the
Closing will be free and clear of any Lien, except Permitted Liens.

 

(d)                                 Allowance for Credit Losses.  The allowance
for credit losses shown on the Company Financial Statements as of December 31,
2013 and the Company Balance Sheet (and as shown on Estimated Closing Balance
Sheet to be prepared and delivered by the Company to HBC pursuant to
Section 1.04), as of such dates was (and will be as of the date of Estimated
Closing Balance Sheet) adequate under GAAP to provide for losses, net of
recoveries relating to Factored Receivables previously charged off, on Factored
Receivables outstanding, and contained (or will contain) an additional amount of
unallocated reserves for future losses at a level considered adequate under GAAP
and generally accepted industry practices.

 

(e)                                  Off-balance Sheet Arrangements.  Neither
the Company nor any of its Subsidiaries is a party to, or has any commitment to
become a party to, any joint venture, off balance sheet partnership or any
similar Contract (including any Contract relating to any transaction or
relationship between or among the Company and any of its Subsidiaries, on the
one hand, and any unconsolidated Affiliate, including any structured finance,
special purpose or limited purpose entity or person, on the other hand, or any
“off balance sheet arrangements” (for reference, as defined in Item 303(a) of
Regulation S-K under the Exchange Act), where the result, purpose or intended
effect of such Contract is to avoid disclosure of any material transaction
involving or material liabilities of the Company or any of its Subsidiaries in
the Company Financial Statements or the Company Balance Sheet.

 

11

--------------------------------------------------------------------------------


 

(f)                                   Undisclosed Liabilities.  Except for
(i) those liabilities that are set forth on the Company Balance Sheet and
(ii) liabilities incurred since the Balance Sheet Date in the ordinary course of
business, neither the Company nor any of the Company Subsidiaries has any
material liabilities required to be reflected in the financial statements in
accordance with GAAP.

 

Section 3.05                             Absence of Certain Changes or Events.

 

(a)                                 Ordinary Course of Business.  Since
December 31, 2013, the Company and its Subsidiaries have conducted their
respective businesses in the ordinary course of business, and no event has
occurred or circumstances exists, that individually or in the aggregate, would
reasonably be expected to result in a Company Material Adverse Effect.

 

(b)                                 No Changes or Events.  Since December 31,
2013, neither the Company nor any of its Subsidiaries engaged in any of the
following:

 

(i)                                     incurred any indebtedness, amended the
terms of any outstanding loan agreement, participation agreement, guaranteed any
indebtedness, issued or sold any debt securities or guaranteed any debt
securities of others, except in the ordinary course of business, none of which,
individually or in the aggregate, were material to the financial condition of
the Company and its Subsidiaries;

 

(ii)                                  incurred any obligation or liability that,
individually or in the aggregate, were material to the financial condition of
the Company and its Subsidiaries, except current liabilities for trade or
business obligations in the ordinary course of business;

 

(iii)                               except for dividends paid from January 1,
2014 through August 31, 2014 in the aggregate amount of $783,000, declared or
made any payment of dividends or other distribution to its stockholders, or
purchased, retired or redeemed, or obligated itself to purchase, retire or
redeem, any of its shares of capital stock or other securities;

 

(iv)                              issued, reserved for issuance, granted, sold
or authorized the issuance of any shares of its capital stock or other
securities or subscriptions, options, warrants, calls, rights or commitments of
any kind relating to the issuance thereof;

 

(v)                                 acquired any capital stock or other equity
securities or acquired any ownership interest in any corporation, partnership,
limited liability company or other entity (except through settlement of
indebtedness, foreclosure, or the exercise of creditors’ remedies);

 

(vi)                              mortgaged, pledged or subjected to Lien or
restriction any of its property, business or assets, tangible or intangible,
except for Permitted Liens;

 

(vii)                           sold, transferred, leased to others or otherwise
disposed of any of its assets or canceled or compromised any debt or claim, or
waived or released any right or claim outside the ordinary course of business;

 

(viii)                        terminated, canceled or surrendered, or received
any notice or threat of termination or cancellation of any Company Material
Contract;

 

12

--------------------------------------------------------------------------------


 

(ix)                              (A) except as consistent with past practices,
made any change in the rate of compensation, commission, bonus, vesting or other
direct or indirect remuneration payable to or for the benefit of any Company
Employee (as defined below), (B) except in accordance with Contracts in
existence as of, or entered into in the ordinary course of business after,
December 31, 2013, paid or agreed or orally promised to pay, conditionally or
otherwise, any bonus, extra compensation, pension, severance or vacation pay to
any Company Employee, (C) except in the ordinary course of business entered into
any employment or consulting contract or other agreement with any director,
officer or employee, or (D) except as required by applicable Law, adopted
amended or terminated any plan, arrangement, program or agreement that would
constitute a Company Employer Plan;

 

(x)                                 made any capital expenditures in excess of
an aggregate of $50,000;

 

(xi)                              instituted, had instituted against them,
settled or agreed to settle any Legal Action relating to their property other
than routine collection suits instituted to collect amounts owed or suits in
which the amount in controversy is less than $50,000;

 

(xii)                           experienced any material damage, destruction or
other casualty loss with respect to any material asset or property owned, leased
or otherwise used by the Company or any of its Subsidiaries, whether or not
covered by insurance;

 

(xiii)                        experienced any material adverse change in
relations with its employees (exclusive of the termination of any employees in
accordance with their existing policies and procedures), lenders or customers;

 

(xiv)                       except for the Contemplated Transactions or as
otherwise permitted under this Agreement, entered into any material transaction,
or entered into, modified or amended any Company Material Contract;

 

(xv)                          made any or acquiesced with any change in any
accounting methods, principles or material practices, except as required by
GAAP;

 

(xvi)                       amended or modified any Charter Document; or

 

(xvii)                    entered into a Contract to do any of the foregoing.

 

Section 3.06                             Taxes.

 

(a)                                 Tax Returns. The Company and each of its
Subsidiaries have duly filed or caused to be filed (taking into account any
valid extensions) all income and other material Tax Returns required to be filed
by or with respect to the Company and its Subsidiaries on or prior to the
Closing Date.  Such Tax Returns have accurately reflected all liability for
Taxes of the Company and each of its Subsidiaries for the periods covered
thereby in all material respects. Neither Company nor any of its Subsidiaries is
currently the beneficiary of any extension of time within which to file any Tax
Return other than extensions of time to file Tax Returns obtained in the
ordinary course of business.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Liability for Taxes.  All Taxes of the
Company and its Subsidiaries (whether or not shown on any Tax Return) that are
due and payable have been paid except for Taxes that are both being contested in
good faith and have been adequately reserved against and included as an
identifiable Tax liability (in accordance with GAAP) on the Financial Statements
and Company Balance Sheet.  The Company does not have any liability for Taxes in
excess of the amount reserved or provided for in the Financial Statements or
Company Balance Sheet (but excluding, for this purpose only, any liability
reflected thereon for deferred Taxes to reflect timing differences between Tax
and financial accounting methods which deferred Taxes are properly reserved for
in the Financial Statements and on the Company Balance Sheet).

 

(c)                                  Availability of Tax Returns.  The Company
has made available to HBC (i) complete and accurate copies of all federal,
state, local and foreign income, franchise and other material Tax Returns filed
by or on behalf of the Company or its Subsidiaries for any Tax period ending
after December 31, 2010, and (ii) any audit report since December 31, 2010
issued relating to any Taxes due from or with respect to the Company with
respect to its income, assets or operations.

 

(d)                                 Withholding.  All Taxes required by
applicable Law to be withheld, collected or deposited by the Company and each of
the Company Subsidiaries have been withheld, collected or deposited, as the case
may be, and to the extent required by applicable Tax Law, have been paid over to
the relevant Governmental Entity.  The Company and each of its Subsidiaries have
complied in all material respects with all information reporting and backup
withholding provisions of applicable Tax Law, including the collection, review
and retention of any required withholding certificates or comparable documents
(including with respect to deposits) and any written notice received pursuant to
Section 3406(a)(1)(B) or (C) of the Code.

 

(e)                                  Tax Reporting.  The Company and its
Subsidiaries have disclosed on their federal income Tax Returns and state income
Tax Returns all positions taken therein that could give rise to substantial
understatement of federal income tax within the meaning of Section 6662 of the
Code or any similar provision under applicable state Tax law.

 

(f)                                   Liens.  There are no Liens for Taxes on
any of the assets of the Company or any of its Subsidiaries other than for
statutory Liens for Taxes not yet due and payable or Permitted Liens.

 

(g)                                  Tax Deficiencies and Audits.  No deficiency
for any Taxes which has been proposed, asserted or assessed in writing against
the Company or any of its Subsidiaries has not been resolved. There is no waiver
or extension of the application of any statute of limitations of any
jurisdiction regarding the assessment or collection of any Tax with respect to
the Company and any of its Subsidiaries, which waiver or extension is in effect.
The Company is not contesting any Tax liability.  To the knowledge of the
Company, no material Tax Return of the Company nor any of its Subsidiaries is
under audit or examination by any Governmental Entity. No written or, to the
knowledge of the Company, unwritten notice of such an audit or examination by
any Governmental Entity has been received by the Company or any of its
Subsidiaries. Any assessments for Taxes due with respect to any completed and
settled examinations or any concluded litigation have been fully paid.  Since
December 31, 2008, the Company has not amended any Tax Return or entered into
any settlement or compromise of any

 

14

--------------------------------------------------------------------------------


 

Tax. No issue has been raised by any Governmental Entity in any pending Tax
audit that could be material and adverse to the Company for any period after the
Closing.

 

(h)                                 Tax Jurisdictions.  No claim has been made
by any Governmental Entity in a jurisdiction where the Company or any of its
Subsidiaries do not file Tax Returns that the Company or any of its Subsidiaries
is or may be subject to Tax in that jurisdiction.

 

(i)                                     Tax Rulings.  Neither the Company nor
any of its Subsidiaries has requested or is the subject of or bound by any
private letter ruling, technical advice memorandum or similar ruling or
memorandum with any Governmental Entity with respect to any Taxes, and no such
request is pending.

 

(j)                                    Consolidated Groups, Transferee Liability
and Tax Agreements.  Neither the Company nor any of its Subsidiaries (i) has
been a member of a group filing Tax Returns on a consolidated, combined, unitary
or similar basis (other than a group the common parent of which is or was the
Company), (ii) has any liability for Taxes of any person (other than the Company
or any of its Subsidiaries) under Treasury Regulation Section 1.1502-6 (or any
comparable provision of local, state or foreign Tax Law) as a transferee or
successor by Contract or otherwise (other than a Contract or other arrangement
entered into in the ordinary course of business the principal purpose of which
is not the sharing of Taxes), or (iii) is a party to or bound by or has any
liability under any Tax Sharing Agreement.

 

(k)                                 Change in Accounting Method.  Neither the
Company nor any of its Subsidiaries has agreed to make any adjustment under
Section 481(a) of the Code (and to the knowledge of the Company none is
required) or any comparable Tax Law by reason of a change in accounting method
and the IRS has not initiated or proposed any such adjustment or change in
accounting method in writing, or has any application pending with any
Governmental Entity requesting permission for any changes in accounting methods
that relate to the business or operations of the Company or any of its
Subsidiaries.

 

(l)                                     Post-Closing Tax Items.  The Company and
its Subsidiaries will not be required to include any material item of income in
or exclude any material item of deduction from taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of any
(i) “closing agreement” as described in Section 7121 of the Code (or any
comparable or provision of Tax Law) executed on or prior to the Closing Date,
(ii) installment sale or open transaction disposition made on or prior to the
Closing Date, (iii) prepaid amount received on or prior to the Closing Date, or
(iv) election under Section 108(i) of the Code.

 

(m)                             Section 355.  Neither the Company nor any of its
Subsidiaries has constituted either a “distributing corporation” or a
“controlled corporation” (within the meaning of Section 355(a)(1)(A) of the
Code) in a distribution of stock under Section 355 of the Code (i) within the
two-year period ending prior to the date of this Agreement, or (ii) in a
distribution which could otherwise constitute part of a “plan” or “series of
transactions” (within the meaning of Section 355(e) of the Code) in conjunction
with the Contemplated Transactions.

 

15

--------------------------------------------------------------------------------


 

(n)                                 Reportable Transactions.  Neither the
Company nor any of its Subsidiaries has been a party to or a promoter of a
“reportable transaction” within the meaning of Section 6707A(c)(1) of the Code
and Treasury Regulations Section 1.6011-4(b).

 

(o)                                 Listed Transactions.  Neither the Company
nor any of its Subsidiaries has engaged in any “listed transaction” within the
meaning of Treasury Regulations Section 1.6011 4(b)(2).

 

(p)                                 Real Estate Holding Company.  Neither the
Company nor any of its Subsidiaries has been a United States real property
holding corporation within the meaning of the Section 897(c)(2) of the Code
during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.

 

(q)                                 Inter-Company Transactions.   There are no
deferred intercompany transactions between the Company and any of its
Subsidiaries or between its Subsidiaries and there is no excess loss account
(within the meaning of Treasury Regulations Section 1.1502-19 with respect to
the capital stock of the Company or any of its Subsidiaries) which will or may
result in the recognition of income upon the consummation of the Contemplated
Transactions.

 

(r)                                    Loss Carryforwards.  Notwithstanding
anything to the contrary in this Agreement, the Company is not making, and shall
not be construed to have made, any representation or warranty as to the amount
or utilization of any net operating loss, tax credit, tax basis or other Tax
attribute of the Company or any of its Subsidiaries.  No representation or
warranty is made in respect of Tax matters in any Section of this Agreement
other than this Section 3.06.

 

Section 3.07                             Government Authorizations. 
Section 3.07 of the Company Disclosure Schedule lists each Governmental
Authorization that is held by the Company and any of its Subsidiaries or that
otherwise relates to the business of or to any assets owned or used by the
Company or any of its Subsidiaries.  The Governmental Authorizations listed in
Section 3.07 of the Company Disclosure Schedule constitute all Governmental
Authorizations necessary to permit the Company and its Subsidiaries lawfully to
continue to conduct its business in the manner in which it conducts such
business and to own and use its assets in the manner in which it owns and uses
such assets.  Each Governmental Authorization is valid and in full force and
effect.  The Company and its Subsidiaries are, and since December 31, 2012, have
been, in compliance in all material respects with each Governmental
Authorization.  Neither the Company nor any of its Subsidiaries has received any
notice or other communication (whether oral or written) from any Governmental
Entity or any other person regarding (A) any actual, alleged, or potential
violation of, or failure to comply with, any Governmental Authorization, or
(B) any actual, proposed, or potential revocation, suspension, cancellation,
termination, or modification of any Governmental Authorization.  All
applications required to have been filed for the renewal or reissuance of the
Governmental Authorizations listed in Section 3.07 of the Company Disclosure
Schedule have been duly filed on a timely basis with the appropriate
Governmental Entities, and all other filings required to have been made with
respect to such Governmental Authorizations have been duly made on a timely
basis with the appropriate Governmental Entities.  No matter described in
Section 3.07 of the Company Disclosure Schedule, individually or in the
aggregate, had or would reasonably be expected to have a Company Material
Adverse Effect.

 

16

--------------------------------------------------------------------------------


 

Section 3.08                             Compliance with Law.  The Company and
each of its Subsidiaries are, and since December 31, 2012, have been, in
compliance in all material respects with each Law that is or was applicable to
any of them or to the conduct or operation of their respective business as
presently conduced, or the ownership or use of any of their respective
properties, rights, and assets.  Neither the Company nor any of its Subsidiaries
has received, at any time since December 31, 2012, any notice or other
communication (whether oral or written) from any Governmental Entity or any
other person regarding any failure to comply with any Law.  No matter described
in Section 3.08 of the Company Disclosure Schedule, individually or in the
aggregate, had or would reasonably be expected to have a Company Material
Adverse Effect.

 

Section 3.09                             Orders.  Neither the Company nor any of
its Subsidiaries or any of their respective properties is directly or indirectly
a party or subject to any Order which restricts the conduct of its business as
currently conducted.  Neither the Company nor any of its Subsidiaries has
received at any time since December 31, 2012, any written notice or other
communication from any Governmental Entity that it is considering issuing,
initiating, ordering or requesting any such Order.  The Company and each of its
Subsidiaries are in compliance in all material respects with each Order to which
it is party or subject, and neither Company nor any of its Subsidiaries has
received any notice from any Governmental Entity indicating that either the
Company or any of its Subsidiaries is not in compliance with any such Order.  To
the knowledge of the Company, there are no formal or informal investigations
relating to any regulatory matter pending before any Governmental Entity with
respect to the Company or any of its Subsidiary, that such Governmental Entity
is contemplating issuing or requesting (or is considering the appropriateness of
issuing or requesting) any Order.  No matter described in Section 3.09 of the
Company Disclosure Schedule, individually or in the aggregate, had or would
reasonably be expected to have a Company Material Adverse Effect.

 

Section 3.10                             Litigation.  There is no Legal Action
pending, or to the knowledge of the Company, threatened against the Company or
any of its Subsidiaries or any of their respective properties or assets (or for
which the Company or any of its Subsidiaries is obligated to indemnify a third
party) or, to the knowledge of the Company, against any executive officer or
director of the Company or any of its Subsidiaries in their capacities as such. 
To the knowledge of the Company, there is no reasonable basis for and no event
has occurred or circumstance exists that (with or without notice or lapse of
time or both) would reasonably be expected to give rise to or serve as a basis
for, constitute or result in, any Legal Action against the Company or any of its
Subsidiaries.  No matter described in Section 3.10 of the Company Disclosure
Schedule, individually or in the aggregate, had or would reasonably be expected
to have a Company Material Adverse Effect.

 

Section 3.11                             Contract Restrictions.  There is no
Contract (non-competition or otherwise) to which the Company or any of its
Subsidiaries is a party binding upon the Company or any of its Subsidiaries
which has, or may reasonably be expected to have, the effect of prohibiting or
impairing any business practice of the Company or any of its Subsidiaries, any
acquisition of property (tangible or intangible) by the Company or any of its
Subsidiaries, the conduct of business by the Company or any of its Subsidiaries,
or otherwise limiting the freedom of the Company or any of its Subsidiaries to
engage in any line of business or to compete with any person.  Without limiting
the generality of the foregoing, neither the Company nor any of its Subsidiaries
has entered into any agreement under which the Company or any of its
Subsidiaries

 

17

--------------------------------------------------------------------------------


 

is restricted from engaging in the business as presently conducted or from
providing services to customers or potential customers or any class of
customers, in any geographic area, during any period of time, or in any segment
of the market, or from hiring or soliciting potential employees, consultants or
independent contractors.

 

Section 3.12                             Employee Matters.

 

(a)                                 Schedule.  Section 3.12(a) of the Company
Disclosure Schedule contains a complete and correct list, as of the date of this
Agreement, of each plan, program, policy, agreement, collective bargaining
agreement or other arrangement providing for compensation, severance,
supplemental executive retirement, deferred compensation, performance awards,
stock or stock-based awards, material fringe benefits, retirement, retention,
change of control, split dollar insurance, supplemental life insurance benefits,
contribution plan, death, disability or medical benefits or other employee
benefits or remuneration of any kind, in each case whether written or unwritten,
funded or unfunded, including each “employee benefit plan,” within the meaning
of Section 3(3) of ERISA, whether or not subject to ERISA, which is or has been
sponsored, maintained, contributed to, or required to be contributed to, by the
Company or any of its Subsidiaries for the benefit of any current or former
employee, independent contractor, consultant or director of the Company or any
of its Subsidiaries (each, a “Company Employee”), or with respect to which the
Company or any of its Subsidiaries has or may have any material liability
(collectively, the “Company Employee Plans”).  Neither the Company nor any of
its Subsidiaries has any commitment to create any additional Company Employee
Plan or to materially modify, change or renew any existing Company Employee Plan
(any modification or change that increases the cost of such plans would be
deemed material), except as required to maintain the qualified status thereof.

 

(b)                                 Documents.  The Company has made available
to HBC correct and complete copies (or, if a plan is not written, a written
description) of all Company Employee Plans and amendments thereto in each case
that are in effect as of the date of this Agreement, and, to the extent
applicable with respect to each Company Employee Plan (i) all related trust
agreements, funding arrangements and insurance contracts (ii) the most recent
determination letter received regarding tax-qualified status, (iii) the most
recent financial statements, (iv) any Form 5310 or Form 5330 filed with the IRS
within the previous three (3) years, (v) the Form 5500 Annual Returns/Reports
for the most recent plan year, (vi) the current summary plan description, and
(vii) all actuarial valuation reports.

 

(c)                                  Employee Plan Compliance.  Each Company
Employee Plan has been established, administered, and maintained in all material
respects in accordance with its terms and in material compliance with applicable
Law, including ERISA and the Code.  All the Company Employee Plans that are
intended to be qualified under Section 401(a) of the Code are so qualified and
have received timely determination letters from the IRS and, as of the date of
this Agreement, no such determination letter has been revoked nor, to the
knowledge of the Company, has any such revocation been threatened, and to the
knowledge of the Company, as of the date of this Agreement, no circumstance
exists that is likely to result in the loss of such qualified status under
Section 401(a) of the Code.  The Company and its Subsidiaries, where applicable,
have timely made all material contributions and other material payments required
by and due under the terms of each Company Employee Plan and applicable Law, and
all benefits

 

18

--------------------------------------------------------------------------------


 

accrued under any unfunded Company Employee Plan have been paid, accrued or
otherwise adequately reserved to the extent required by and in accordance with
GAAP.  Except to the extent limited by applicable Law, each Company Employee
Plan can be amended, terminated or otherwise discontinued after the Closing in
accordance with its terms without material liability to HBC, the Company or any
of its Subsidiaries (other than ordinary administration expenses and in respect
of accrued benefits thereunder).  There are no Legal Actions pending or, to the
knowledge of the Company, threatened against the Company or any of its
Subsidiaries with respect to any Company Employee Plan (in each case, other than
routine claims for benefits). To the knowledge of the Company, neither the
Company nor any of its Subsidiaries has engaged in a transaction that could
subject the Company or any Subsidiary to a Tax or penalty imposed by either
Section 4975 of the Code or Section 502(i) of ERISA.  Neither the Company nor
any Company ERISA Affiliate has incurred or reasonably expects to incur either
directly or indirectly any material liability under Title I or Title IV of
ERISA, or related provisions of the Code or any other applicable Law relating to
employee benefit plans.

 

(d)                                 Certain Company Employee Plans.  With
respect to each Company Employee Plan (i) no such plan is a “multi-employer
plan” within the meaning of Section 3(37) of ERISA or a “multiple employer plan”
within the meaning of Section 413(c) of the Code, and neither the Company nor
any Company ERISA Affiliate has at any time contributed to or had any liability
or obligation in respect of any such multi-employer Plan or multiple employer
plan, (ii) no Legal Action has been initiated by the Pension Benefit Guaranty
Corporation to terminate any such plan or to appoint a trustee for any such
plan, (iii) no such plan is subject to the minimum funding standards of
Section 302 of ERISA or Section 412 of the Code, and (iv) no “reportable event”
as defined in Section 4043 of ERISA has occurred with respect to any such plan.

 

(e)                                  Post-Employment Obligations.  No Company
Employee Plan provides post-termination or retiree welfare benefits to any
Company Employee or other person (including health insurance, disability
insurance or death benefits) (“Retiree Welfare Benefits”) for any reason, except
as may be required by COBRA or other applicable Law, and neither the Company nor
any Company ERISA Affiliate has any liability to provide post-termination or
Retiree Welfare Benefits to any Company Employee or other person or ever
represented to any Company Employee (either individually or to Company Employees
as a group) or any other person that such Company Employee(s) or other person
would be provided with post-termination or retiree welfare benefits, except to
the extent required by COBRA or other applicable Law.

 

(f)                                   Audits.  No Company Employee Plan has
within the three (3) years prior to the date of this Agreement, been the subject
of an examination or audit by a Governmental Entity or is the subject of an
application or filing under, or is a participant in, an amnesty, voluntary
compliance, self-correction or similar program sponsored by any Governmental
Entity.

 

(g)                                  Section 409A Compliance.  Each Company
Employee Plan that is subject to Section 409A of the Code has been operated in
compliance with such section and all applicable regulatory guidance (including,
without limitation, proposed regulations, notices, rulings, and final
regulations) in all material respects.

 

(h)                                 Health Care Compliance.  Each of the Company
and its Subsidiaries complies in all material respects with the applicable
requirements of COBRA or any similar state statute with

 

19

--------------------------------------------------------------------------------


 

respect to each Company Employee Plan that is a group health plan within the
meaning of Section 5000(b)(1) of the Code or such state statute.

 

(i)                                     Effect of Transaction.  Except as set
forth in Section 3.12(i) of the Company Disclosure Schedule, neither the
execution of this Agreement, nor the consummation of the Contemplated
Transactions will (either alone or upon the occurrence of any additional or
subsequent events) (i) entitle any current or former director, employee,
contractor or consultant of the Company to severance pay or any other payment,
(ii) accelerate the time of payment, funding, or vesting, or increase the amount
of compensation due to any such individual, (iii) limit or restrict the right of
the Company to merge, amend or terminate any Company Employee Plan,
(iv) increase the amount payable or result in any other material obligation
pursuant to any Company Employee Plan, or (v) result in “excess parachute
payments” within the meaning of Section 280G(b) of the Code.

 

Section 3.13                             Labor and Employment Matters.

 

(a)                                 Employees.  Section 3.13(a) of the Company
Disclosure Schedule contains a complete and correct list, as of the date of this
Agreement, of the name of each employee, job description, job location, title,
current annual base salary, other compensation and wage and hour exemption
status of the Company and its Subsidiaries and a summary of all Contracts or
commitments by the Company or any of its Subsidiaries to increase the
compensation or to modify the conditions or terms of employment.  All persons
who have been treated as independent contractors by the Company or any of its
Subsidiaries for tax purposes have met the criteria to be so treated under
applicable Law, except where the failure to meet applicable Law would not be
material to the Company.  No executive or group of employees has informed the
Company or any of its Subsidiaries of his, her or their intent to terminate
employment with the Company or its Subsidiaries.

 

(b)                                 Labor Organizations.  There is no collective
bargaining or other labor union contract applicable to any person employed by
the Company or any of its Subsidiaries to which the Company or any of its
Subsidiaries is a party (each a “Company Collective Bargaining Agreement”) and,
to the knowledge of the Company, no labor union, or other collective bargaining
representative represents any person employed by the Company or any of its
Subsidiaries in connection with such employment.  No Company Collective
Bargaining Agreement is being negotiated by the Company or any of its
Subsidiaries.  There is no pending, or to the knowledge of the Company,
threatened strike, work stoppage, or other material labor dispute against the
Company or any of its Subsidiaries and no such disputes have occurred within the
past three (3) years.  To the knowledge of the Company, no labor union or labor
organization is organizing or seeking to organize any employees of the Company
or any of its Subsidiaries and no such organizing activities have occurred
within the past three (3) years.

 

(c)                                  Compliance.  The Company and its
Subsidiaries have complied and are in compliance in all material respects, with
applicable Law with respect to employment, termination of employment, and terms,
practices, conditions and classification of employment (including applicable Law
regarding family and medical leave, disability, labor relations, workers
compensation, wage and hour requirements, immigration, discrimination, employee
health and safety, employee scheduling, occupational safety and health and the
WARN Act), and

 

20

--------------------------------------------------------------------------------


 

have not engaged in any unfair labor practices or similar prohibited practices. 
There are no Legal Actions pending or, to the knowledge of Company, threatened
against Company or any of its Subsidiaries brought by or on behalf of any
applicant for employment, any current or former employee, any person alleging to
be a current or former employee, any class of the foregoing, or any Governmental
Entity, relating to any applicable Law, or alleging breach of any express or
implied contract of employment, wrongful termination of employment, or alleging
any other discriminatory, wrongful or tortious conduct in connection with the
employment relationship.

 

(d)                                 Agreements and Trade Secrets.  To the
knowledge of the Company, no employee of the Company or its Subsidiaries is a
party to or is otherwise bound by any Contact, including any confidentiality,
non-competition, or proprietary rights agreement, between such person and any
other person that could reasonably be expected to prohibit the performance by
such person of his or her duties for or on behalf of the Company or any of its
Subsidiaries; or adversely affect the ability of the Company or any of its
Subsidiaries to conduct its or their primary business.  No person has claimed,
or to the knowledge of the Company, there are no facts or circumstances based on
which any person reasonably could claim that any employee or former employee of
the Company (i) is in violation of any material term of any employment
agreement, confidentiality agreement, non-competition agreement or any
restrictive covenant with such person, (ii) has disclosed or utilized any trade
secret, confidential or proprietary information or documentation belonging to
such person in connection with employment with the Company or its Subsidiaries,
or (iii) has interfered in the employment relationship with such person and any
of its present or former employees in violation of any Law or Contract between
such person and the applicable employee.

 

(e)                                  Policies.  The Company has made available
to HBC prior to the date of this Agreement a copy of all material written
policies and procedures related to the employees of the Company and its
Subsidiaries and a written description of all material unwritten policies and
procedures related to the employees of the Company and its Subsidiaries.

 

Section 3.14                             Environmental Matters.

 

(a)                                 Compliance.  Each of the Company and its
Subsidiaries and any property which the Company or any of its Subsidiary owns or
leases are in compliance in all material respects with all Environmental Laws.

 

(b)                                 Authorizations.  The Company and its
Subsidiaries possess and have obtained and are in compliance in all material
respects with all Governmental Authorizations required under Environmental Laws
for the operation of their respective businesses or the occupation of their
facilities as currently conducted and occupied.

 

(c)                                  Notifications.  Since the December 31,
2012, neither the Company nor any of its Subsidiaries has received any written
notice or report regarding any violation of or liability under any Environmental
Law other than those that have been fully and finally resolved with no future or
continuing obligations.

 

(d)                                 Legal Actions; Orders.  There is no Legal
Action pending or, to the knowledge of the Company, threatened against the
Company or any of its Subsidiaries under applicable

 

21

--------------------------------------------------------------------------------


 

Environmental Laws or seeking to impose any financial responsibility for any
investigation, cleanup, removal, containment or any other remediation or
compliance (whether or not occurring at or on a site owned, leased or operated
by the Company or any of its Subsidiaries) under applicable Environmental Laws. 
Neither the Company nor any of its Subsidiaries is subject to any Order or
Contract by or with any Governmental Entity or third party imposing any
liability or obligation with respect to any of the foregoing. To the knowledge
of the Company, there is no reasonable basis for and no event has occurred or
circumstances exist that would reasonably be expected to give rise to any such
action.

 

Section 3.15                             Loan Portfolio.

 

(a)                                 Each Factoring Transaction of the Company
and its Subsidiaries (i) arose out of bona-fide arm’s-length transaction in the
ordinary course of business, (ii) is evidenced by documentation that is correct
and complete in all material respects for such transaction, and (iii) represents
the legal, valid and binding obligation of the Client or account debtor (such
persons referred to as an “Obligor”) thereunder and is enforceable against the
Obligor named therein in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, moratorium or similar Law
affecting the enforcement of creditors’ rights generally, and subject to general
principles of equity (whether considered in a proceeding whether in equity or at
law).

 

(b)                                 Each Factored Receivable (i) was purchased
by the Company or any of its Subsidiaries and its principal balance as shown on
the Company’s books and records is correct as of the date indicated therein,
(ii) contains customary and enforceable provisions relating to rights and
remedies of the holder thereof with respect to any collateral therefor, and
(iii) complies, and at the time the Factored Receivable was purchased by the
Company or any of its Subsidiaries complied, including as to the Purchase
Documentation related thereto, in all material respects with all applicable Law.

 

(c)                                  With respect to each Factored Receivable,
the Company or the relevant Subsidiary has a valid and enforceable Lien on the
collateral described in the documents relating to such Factored Receivable, and
each such Lien is assignable and has the priority described in the Purchase
Documentation (except as may be limited by applicable bankruptcy, insolvency,
moratorium or similar Law affecting the enforcement of creditors’ rights
generally, and subject to general principles of equity (whether considered in a
proceeding whether in equity or at law)).

 

(d)                                 None of the Contracts pursuant to which the
Company or any of its Subsidiaries has sold or is servicing Factored Receivables
or pools of Factored Receivables or participations in Factored Receivables or
pools of Factored Receivables contains any obligation to repurchase such
Factored Receivables or interests therein, or entitle the buyer of such Factored
Receivables or pool of Factored Receivables or participation in Factored
Receivables or pools of Factored Receivables or any other person to pursue any
other form of recourse against the Company or any of its Subsidiaries. Since
December 31, 2013, there has not been any claim made by any such buyer or other
person for repurchase or other similar form of recourse against the Company or
any of its Subsidiaries.

 

22

--------------------------------------------------------------------------------


 

(e)                                  The information with respect to each
Factored Receivable set forth in the data storage disk produced by the Company
from its management information systems regarding the Factored Receivables and
delivered to HBC prior to the date of this Agreement (the “Factored Receivable
Data”), and, to the knowledge of the Company, any third-party information set
forth in the Factored Receivable Data is complete and correct as of the Closing
Balance Sheet Date.

 

Section 3.16                             Risk Management Instruments.  Neither
the Company nor any of its Subsidiaries is a party to, or has agreed to enter
into, an exchange traded or over-the-counter equity, interest rate, foreign
exchange or other swap, forward, future, option, cap, floor or collar or any
other contract that is a derivatives contract (including various combinations
thereof) or owns securities that (a) are referred to generically as “structured
notes,” “high risk mortgage derivatives,” “capped floating rate notes” or
“capped floating rate mortgage derivatives,” or (b) are likely to have changes
in value as a result of interest or exchange rate changes that significantly
exceed normal changes in value attributable to interest or exchange rate
changes.

 

Section 3.17                             Title to Assets; Sufficiency of
Assets.  The Company and each of its Subsidiaries has good and valid title to,
or, in the case of leased properties and assets, valid leasehold interests in,
all of its tangible properties and assets, real, personal and mixed, used or
held for use in its business, free and clear of any Liens, except Permitted
Liens.  The assets owned and leased by the Company and each of its Subsidiaries
constitute all the assets used in connection with the business of the Company
and its Subsidiaries.  Such assets constitute all the assets necessary for the
Company and its Subsidiaries to continue to conduct its business following the
Closing as it is presently and proposed to be conducted.

 

Section 3.18                             Properties.

 

(a)                                 Owned Real Property.  Neither the Company
nor any of its Subsidiaries owns any real property, nor has the Company or any
of its Subsidiaries ever owned any real property.

 

(b)                                 Schedule.  Section 3.18(b) of the Company
Disclosure Schedule lists all real property leased by the Company or any of its
Subsidiaries, including (i) Real Property Leases, and (ii) Tenant Leases.  The
Company has delivered to HBC correct and complete copies of all Real Property
Leases and Tennant Leases.

 

(c)                                  Title and Use.  The Company or one of its
Subsidiaries (i) has good and marketable leasehold interests in all parcels of
real property leased to the Company and its Subsidiaries, free and clear of all
Liens of any nature created by the Company or any of the Company Subsidiaries
or, to the knowledge of the Company, any other person, except for Permitted
Liens.  The Company and its Subsidiaries have the right to occupy, use, and
possess the Leased Real Estate, and is in sole possession of the properties
purported to be leased thereunder, subject and pursuant to the terms of the Real
Property Leases.  None of the Leased Real Estate, in whole or in part, has been
condemned or otherwise taken by eminent domain, or to the Company’s knowledge is
the subject of a pending, threatened or contemplated condemnation or taking
which has not been consummated.  None of the Leased Real Estate is subject to
any current or potential interests of third parties or other restrictions or
limitations that would impair or be inconsistent in any material respect with
the current use of such property by the Company or any of its Subsidiaries, as
applicable.  No person other than the Company and its

 

23

--------------------------------------------------------------------------------


 

Subsidiaries has (or will have, at Closing) any right to use or occupy any
portion of the Leased Real Estate.  Neither the Company nor any of its
Subsidiaries has received any notice that the owner of any Leased Real Estate
has made any assignment, mortgage, pledge or hypothecation of such Leased Real
Estate or the rents due thereunder.

 

(d)                                 Condition.

 

(i)                                     The Leased Real Estate, including all
buildings, structures, fixtures and appurtenances comprising part of the Leased
Real Estate and all systems located thereon (including, without limitation, the
mechanical, electrical and HVAC systems) are in good operating condition and
have been well maintained, reasonable wear and tear excepted, and are in all
material respects adequate and sufficient for the purposes to which they are
used in the conduct of the business of the Company or its Subsidiaries, as
applicable.  The Company and its Subsidiaries do not use in its business any
real property other than the Leased Real Estate.

 

(ii)                                  There are no outstanding requirements or
recommendations by any insurance company that has issued a policy covering the
Leased Real Estate, or by any board of fire underwriters or other body
exercising similar functions, requiring or recommending any repairs or work to
be done on any such property. Neither the Company nor any of its Subsidiaries
has experienced any uninsured damage or destruction with respect to the
properties identified in Section 3.18(b) of the Company Disclosure Schedule.

 

(e)                                  Deposits.  All rents, deposits and
additional rents due pursuant to the Real Property Leases have been paid in full
and no security deposit or portion thereof has been applied in respect of a
breach or default under the Real Property Leases that has not been re-deposited
in full.

 

(f)                                   Operation.  The Company and its
Subsidiaries have operated the Leased Real Estate, and the continued operation
of the Leased Premises in the manner it is used in the Company’s and its
Subsidiaries’ business will be, in accordance in all material respects with all
applicable Law and, to the knowledge of the Company, none of the Leased Real
Estate, or the leasing, occupancy or use of the Leased Premises, is in material
violation of any Law, including, without limitation, any building, zoning,
Environmental Law or other Law.  The Company or its Subsidiaries, as applicable,
has obtained all Governmental Authorizations necessary for the operation and use
of the Leased Real Estate.

 

(g)                                  Personal Property.  (i) The Company and its
Subsidiaries have good, valid and marketable title to, or a valid leasehold
interest in, all of the tangible personal property or assets of the Company and
its Subsidiaries used in the conduct of its business (including, without
limitation, trade fixtures, shelving, furniture, equipment, security systems,
safe deposit boxes (exclusive of contents), vaults, sign structures and
supplies), excluding any items consumed or disposed of, but including new items
acquired or obtained, in the ordinary course of the operation of the business of
the Company and its Subsidiaries, free and clear of all Liens, except Permitted
Liens and (ii) each of the leases under which the Company or the Company
Subsidiaries lease such personal property is valid, and in full force and
effect, without default thereunder by the lessee or, to the knowledge of the
Company, the lessor.  All material items of equipment and other tangible assets
owned by or leased to the Company and its Subsidiaries are

 

24

--------------------------------------------------------------------------------


 

sufficient for the uses to which they are being put, are in good and safe
condition and repair (ordinary wear and tear excepted), and are sufficient for
the conduct of the business of the Company and its Subsidiaries in the manner in
which such business is currently being conducted.

 

Section 3.19                             Intellectual Property.

 

(a)                                 Owned Company IP. Section 3.19(a) of the
Company Disclosure Schedule contains a complete and correct list as of the date
of this Agreement of (i) all U.S., state and foreign Patents owned by the
Company or any of its Subsidiaries, (ii) Registered Trademarks and material
unregistered Trademarks owned by the Company or any of its Subsidiaries,
(iii) Registered Copyrights and material unregistered Copyrights owned by the
Company or any of its Subsidiaries, and (iv) for each of the foregoing, the
patent number or other official registration number, the legal owner, the
jurisdiction in which such Intellectual Property subsists, has been issued or
registered or in which any application for such issuance and registration has
been filed, and any actions, annuities, maintenance fees, or proceedings that
must be paid or undertaken within the first ninety (90) days after the Closing
Date in order to preserve, perfect, or maintain such Intellectual Property.

 

(b)                                 Right to Use; Title. The Company and its
Subsidiaries own all right, title, and interest in or have the valid right to
use all of the Company IP, free and clear of all Liens, except Permitted Liens,
and there are no obligations or covenants to, or restrictions from any other
persons affecting the use, enforcement, transfer, or licensing of the Owned
Company IP by the Company and its Subsidiaries.  The Company and its
Subsidiaries are the sole and exclusive beneficial owners, and, with respect to
applications and registrations, record owners, of all the Owned Company IP.  The
Company IP constitutes all the Intellectual Property necessary to conduct the
businesses of the Company and its Subsidiaries as currently conducted. The Owned
Company IP and, to the knowledge of the Company, the Licensed Company IP, is
valid, subsisting, and enforceable.  None of the Company IP is being licensed,
enforced, or otherwise used in a manner that would result in the abandonment,
cancellation, or unenforceability of such Intellectual Property.

 

(c)                                  Non-Infringement.  Use by the Company and
its Subsidiaries of any Company IP and the conduct of their respective
businesses does not infringe, misappropriate, or otherwise violate any rights of
any person, and no proceeding is pending or, to the knowledge of the Company,
threatened or asserted against the Company or any its Subsidiaries with regard
to the ownership, use, infringement, misappropriation, violation, validity, or
enforceability of any Company IP.  Neither the Company nor any of its
Subsidiaries has infringed, misappropriated, or otherwise violated any
Intellectual Property of any third party.  To the knowledge of the Company, no
person is infringing, misappropriating, or otherwise violating any rights of the
Company or any of its Subsidiaries in or to any Company IP.  No Legal Action is
pending or, has been threatened or asserted by the Company or any of its
Subsidiaries against any person with regard to the ownership, use, infringement,
misappropriation, violation, validity, or enforceability of any Company IP.

 

(d)                                 Protection of Trade Secrets.  The Company
and its Subsidiaries have taken reasonable actions to protect the
confidentiality of their Trade Secrets and other confidential information.  All
material use, disclosure or appropriation of Trade Secrets owned by the

 

25

--------------------------------------------------------------------------------


 

Company by or to a third party has been pursuant to the terms of an agreement or
other legal obligation between the Company and such third party pursuant to
which the third party undertakes to protect and not disclose such Trade
Secrets.  Neither the Company nor, to the knowledge of the Company, any person
under the control of the Company or any of its Subsidiaries has materially
breached any confidentiality agreements that such person is subject to, and, to
the knowledge of the Company, no other party to any such confidentiality
agreement is in material breach thereof.

 

(e)                                  No Adverse Effect.  The consummation of the
Contemplated Transactions, and compliance by the Company with the provisions of
this Agreement, will not result in the termination, cancellation, loss, or
impairment of, nor require the payment of additional amounts or the consent of
any person in respect of, or result in the creation of any Lien in or upon, any
Company IP.

 

Section 3.20                             Information Technology; Security and
Privacy.

 

(a)                                 IT Systems.  To the Company’s knowledge, all
IT Systems have been properly maintained by technically competent personnel, in
accordance with standards set by the manufacturers or otherwise in accordance
with standards prudent in the industry, to ensure proper operation, monitoring
and use.  The Company and its Subsidiaries has reasonable disaster recovery
plans, procedures and facilities for its business and has taken reasonable steps
to safeguard the IT Systems. The IT Systems are in good working condition to
effectively perform all information technology operations necessary to the
business of the Company and its Subsidiaries.  The Company and its Subsidiaries
have taken reasonable measures to provide for the back-up and recovery of the
data and information necessary to the conduct of their businesses (including
such data and information that is stored on magnetic or optical media in the
ordinary course) without material disruption to or material interruption in the
conduct of their respective businesses. Neither the Company nor any of its
Subsidiaries is in breach of any Contract related to any IT Systems.

 

(b)                                 Security and Privacy.  The Company has at
all times complied in all material respects with applicable Law relating to
privacy, data protection and the collection and use of personal information
gathered or accessed in the course of the operations of the Company and its
Subsidiaries.  No claims are pending and, to the knowledge of the Company, no
claims have been asserted or threatened against the Company or its Subsidiaries
assertion against the Company or its Subsidiaries by any person alleging a
violation of such person’s privacy, personal or confidentiality rights under any
such Laws, policies or procedures.

 

Section 3.21                             Material Contracts.

 

(a)                                 Material Contracts.  For purposes of this
Agreement, “Company Material Contract” shall mean the following to which the
Company or any of its Subsidiaries is a party or any of the respective assets
are bound:

 

(i)                                     any employment or consulting Contract,
which provides for annual compensation in excess of $75,000;

 

26

--------------------------------------------------------------------------------


 

(ii)                                  any Contract pursuant to which the Company
or any of its Subsidiaries is or may become obligated to make any retirement,
severance, termination, bonus or similar payment to any current or former
officer, director or employee;

 

(iii)                               any Contract, arrangement or understanding
pursuant to which the Company is required to make any payment (whether severance
pay or otherwise) to any director, officer or employee of the Company or any of
its Subsidiaries upon execution of this Agreement or upon or following
consummation of the Contemplated Transactions (either alone or in connection
with the occurrence of any additional acts or events);

 

(iv)                              any Contract that would restrict HBC after the
Closing Date from engaging or competing in any line of business or competing
with any person or prohibiting the Company or any of its Subsidiaries from
soliciting customers, clients or employees or using or employing the services of
any person;

 

(v)                                 any lease of personal property providing for
annual lease payments in excess of $10,000 per annum other than financing leases
entered into in the ordinary course of business in which the Company or any of
its Subsidiaries is lessor;

 

(vi)                              any mortgage, pledge, conditional sales
contract, security agreement, option, or any other similar Contract with respect
to any interest of the Company or any of its Subsidiaries in personal property
or account receivable having a value of $25,000 or more;

 

(vii)                           any Contract to acquire equipment or any
commitment to make capital expenditures of $25,000 or more;

 

(viii)                        any Contract for the participation in any
Factoring Transaction;

 

(ix)                              any Contract (including any trust indenture,
mortgage, promissory note, loan agreement) for the borrowing of any money, any
currency exchange, hedging arrangement, or any leasing arrangement of the type
required to be capitalized in accordance with GAAP;

 

(x)                                 any Contract of guarantee, support or
indemnification by the Company or any of its Subsidiaries, assumption or
endorsement by the Company or any of its Subsidiaries of, or any similar
commitment by, the Company or any of its Subsidiaries with respect to, the
obligations, liabilities or indebtedness of any other person other than letters
of credit issued in the ordinary course of business;

 

(xi)                              any Real Property Lease or Tenant Lease;

 

(xii)                           any Contract of participation in any loan
entered into by the Company or any of its Subsidiaries subsequent to
December 31, 2010, or any sales of assets of the Company or any of its
Subsidiaries with recourse of any kind to the Company or any of its
Subsidiaries, or any Contract providing for the sale or servicing of any loan or
other asset which constitutes a “recourse arrangement” under applicable
regulation or policy promulgated by a Governmental Entity;

 

27

--------------------------------------------------------------------------------


 

(xiii)                        any Contract for data processing, software
programming and similar services, which involves future payments or receipts or
performances of services or delivery of items requiring aggregate payment of
$25,000 or more by the Company or any of its Subsidiaries;

 

(xiv)                       any License Agreement;

 

(xv)                          any supply, maintenance or landscape Contract not
terminable by the Company or any of its Subsidiaries without penalty on thirty
(30) days or less notice and which provides for payments in excess of $25,000
per annum;

 

(xvi)                       any partnership, joint venture, limited liability
company or similar Contract;

 

(xvii)                    any advertising, brokerage, licensing, dealership
representative or agency relationship Contract under which the Company or any of
its Subsidiaries has made payments in excess of $25,000 in the preceding twelve
(12) months;

 

(xviii)                 and Contract providing for the indemnification of any
officer or director;

 

(xix)                       any Contract with any Affiliate of the Company or
any of its Subsidiaries;

 

(xx)                          any other Contract not specifically identified
under which the Company or any of its Subsidiaries is obligated to make payment
or incur costs in excess of $25,000 in any year and which is not otherwise
described in clauses (i)-(xix) above; or

 

(xxi)                       any Contract which is not otherwise described in
clauses (i)-(xx) above that is material to the Company and its Subsidiaries,
taken as a whole, and listed on Section 3.21(b) of the Company Disclosure
Schedule.

 

(b)                                 Schedule of Material Contracts; Documents. 
Section 3.21(b) of the Company Disclosure Schedule sets forth a complete and
correct list, as of the date of this Agreement, of all Company Material
Contracts.  The Company has made available to HBC correct and complete copies of
all Company Material Contracts, including any amendments, modifications,
supplements, waivers and side letters thereof.

 

(c)                                  Enforceability; No Breach.  Each Company
Material Contract is valid and in full force and effect, and is enforceable in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, moratorium or similar Law affecting the enforcement of creditors’
rights generally, and subject to general principles of equity (whether
considered in a proceeding whether in equity or at law.  Neither the Company nor
any of its Subsidiaries has violated or breached in any material respect or
committed any material default under any Company Material Contract.  To the
knowledge of the Company, no other person has violated or breached in any
material respect, or committed any material default under, any Company Material
Contract. No event has occurred and to the knowledge of the Company, no
circumstance exists, that (with or without notice or lapse of time) has or would
reasonably be expected to (i) result in a violation or breach, in any material
respect, of any of the provisions of any Company Material Contract, (ii) give
any person the right to declare a default or exercise

 

28

--------------------------------------------------------------------------------


 

any remedy under any Company Material Contract, (iii) give any person the right
to receive or require a material rebate, chargeback, penalty, or change in
delivery schedule under any Company Material Contract, (iv) give any person the
right to accelerate the maturity or performance of any Company Material
Contract, or (v) give any person the right to cancel, terminate, or modify in
any material respect any Company Material Contract.  Neither the Company nor any
of its Subsidiaries has received any notice or other communication regarding any
actual or possible material violation or breach of, or default under, any
Company Material Contract. No party to any Company Material Contract will have
the right to terminate any or all of the provisions of any such Company Material
Contract as a result of this Agreement or the Contemplated Transactions.

 

(d)                                 No Renegotiation.  No person is
renegotiating, or has a right pursuant to the terms of any Material Contract to
renegotiate, any amount paid or payable to the Company or any Subsidiary under
any Material Contract or any other material term or provision of any Material
Contract, except such negotiations as occur in the ordinary course of business
in connection with impending expiry or renewal of such contracts or changes in
the business requirements of the parties thereto.  No person has threatened to
terminate or refuse to perform its obligations under any Material Contract
(regardless of whether such person has the right to do so under such Contract).

 

Section 3.22                             Insurance.  The Company and its
Subsidiaries has in effect policies of insurance underwritten by insurers of
recognized financial responsibility with respect to their assets and business
against such casualties and contingencies and in such types and in the amounts
(with deductibles as are customary for companies in the same or similar
businesses) that the Company and its Subsidiaries reasonably believe are
adequate for their respective business, operations, properties and assets, and
is sufficient for compliance with all material requirements of any Governmental
Entity or Contracts to which the Company or its Subsidiaries is a party (with
deductibles as are customary for companies in the same or similar businesses). 
The Company has made available to HBC copies of all policies of insurance and
bonds carried and owned by the Company and its Subsidiaries as of the date of
this Agreement, which copies are complete and accurate (collectively, “Company
Insurance Policies”).  All of the Company Insurance Policies are in full force
and effect, and the premiums due and payable thereon have been or will be timely
paid through the Closing Date. There is no material breach or default (and no
condition exists or event has occurred which, with the giving of notice or lapse
of time or both, would constitute such a material breach or default) by the
Company or any of its Subsidiaries under any of the Company Insurance Policies
or, to the knowledge of the Company, by any other party to the Company Insurance
Policies. Neither the Company nor any of its Subsidiaries has received any
written notice of cancellation, non-renewal of, or premium increase with respect
to, any Company Insurance Policy nor, to the knowledge of the Company, has the
termination of any such policies been threatened.  There is no claim by the
Company or any of its Subsidiaries pending under any of the Company Insurance
Policies as to which coverage has been questioned, denied or disputed or that
the Company or any of its Subsidiaries has a reason to believe will be denied or
disputed. In addition, there is no pending claim of which its total value
(inclusive of defense expenses) would reasonably be expected to exceed the
policy limits.  Neither the Company, any of its Subsidiaries nor any affiliate
of either has ever maintained, established, sponsored, participated in or
contributed to any self-insurance plan.

 

29

--------------------------------------------------------------------------------


 

Section 3.23                             Brokers.  No broker, finder, investment
banker, or other person is or may be entitled to any brokerage, finder’s, or
other fee or commission in connection with the Contemplated Transactions based
upon arrangements or authorizations made by or on behalf of the Company or any
of its Subsidiaries.

 

Section 3.24                             Due Diligence.  Prior to execution of
this Agreement, the Company has provided HBC with all material information
regarding the Company and its Subsidiaries as requested by HBC in the various
due diligence requests.

 

Section 3.25                             Related Party Transactions.

 

(a)                                 No Stockholder and no Related Person of any
Stockholder or of the Company or any of its Subsidiaries has, or since
December 31, 2010 has had, any interest in any asset owned or used by the
Company or any of its Subsidiaries.  Except as set forth in Section 3.25 of the
Company Disclosure Schedule, no Stockholder and no Related Person of any
Stockholder or the Company or any of its Subsidiaries is, or since December 31,
2012, has been, a Related Party of or the owner (of record or beneficially) of
any capital stock or any other financial or profit interest in a person that has
(i) had business dealings or a material financial interest in any transaction
with the Company or any of its Subsidiaries or (ii) engaged in competition with
the Company or any of its Subsidiaries, other than ownership of less than one
percent of the outstanding capital stock of a person that is listed on any
national or regional securities exchange.  Except as set forth in Section 3.25
of the Company Disclosure Schedule, no Stockholder or any Related Person of any
Stockholder is subject to any Contract with, or has any claim or right against,
the Company or any of its Subsidiaries.

 

Section 3.26                             Disclosure.  To the knowledge of the
Company, the representations and warranties contained in this Article III (as
modified by the Company Disclosure Schedule), when considered as a whole, do not
contain or will as of the Closing Date not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements and information contained in this Article III not misleading.

 

Section 3.27                             No Other Representations.  Except for
the representations and warranties contained in this Article III or in
Article IV, neither the Company nor any Stockholder nor any other Person acting
on behalf of the Company or any Stockholder makes or has made any representation
or warranty, express or implied; provided, however, that the foregoing shall not
be construed to prohibit or limit a claim for fraud or a willful or intentional
misrepresentation against the person who committed such fraud or a willful or
intentional misrepresentation.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

 

Each of the Stockholders, severally but not jointly, hereby represents and
warrants to HBC, on the date of this Agreement and as of the Closing Date, as
though made on the Closing Date, that the following is true and correct:

 

Section 4.01                             Ownership of Company Shares.  Such
Stockholder is the sole registered and beneficial owner of the Company Shares
designated as being owned by such Stockholder opposite such Stockholder’s name
in Section 3.02(b) of the Company Disclosure Schedule. Such

 

30

--------------------------------------------------------------------------------


 

Company Shares owned by such Stockholder are not subject to any Liens or to any
rights of first refusal of any kind, and such Stockholder has not granted any
rights to purchase such Company Shares to any other person.  Such Stockholder
has the sole right to transfer such Company Shares to HBC. Such Company Shares
constitute all of the Company Shares owned, beneficially or of record, by such
Stockholder, and such Stockholder has no options, warrants or other rights to
acquire Company Shares.  Upon the Closing, in exchange for the consideration
pursuant to Section 1.02, HBC will receive good title to such Company Shares,
free and clear of all Liens. There is no Contract with regard to contribution or
indemnification between or among any of the Stockholders other than as may
appear in the provisions of the Company Charter Documents or in this Agreement.

 

Section 4.02                             Absence of Claims by the Stockholders. 
Such Stockholder does not have any Legal Action or liability claim against the
Company or any of its Subsidiaries whether present or future, contingent or
unconditional, fixed or variable under any Contract or on any other basis
whatsoever, whether in equity or at law.

 

Section 4.03                             Litigation.  There is no Legal Action
pending, or to the knowledge of such Stockholder, threatened against such
Stockholder arising out of or relating to (a) such Stockholder’s beneficial
ownership of Company Shares or rights to acquire Company Shares, (b) such
Stockholder’s capacity as a Stockholder, (c) the Contemplated Transactions,
(d) any contribution of assets (tangible and intangible) by such Stockholder (or
any of its affiliates) to the Company (or any of its affiliates), or (e) any
other Contract between such Stockholder (or any of its affiliates) and the
Company (or any of its affiliates), nor to the knowledge of such Stockholder, is
there any reasonable basis therefor.  There is no investigation or other
proceeding of which such Stockholder has notice or, to the knowledge of such
Stockholder, that is pending or threatened against such Stockholder arising out
of or relating to the matters noted in clauses (a) through (e) of the preceding
sentence by or before any Governmental Entity, nor to the knowledge of such
Stockholder, is there any reasonable basis therefor.  There is no Legal Action
pending or, to the knowledge of such Stockholder, threatened against such
Stockholder with respect to which such Stockholder has a contractual right or a
right to indemnification from the Company related to facts and circumstances
existing prior to the Closing, nor to the knowledge of such Stockholder, are
there any facts or circumstances that would give rise to such an action, suit,
claim or proceeding.

 

Section 4.04                             Authority.  Such Stockholder, if it is
an entity, has all requisite power and authority or, if such Stockholder is an
individual, has capacity to enter into this Agreement and any Related Agreement
to which it or he or she, as the case may be, is a party and to consummate the
Contemplated Transactions.  The execution and delivery of this Agreement and any
Related Agreements to which such Stockholder is a party and the consummation of
the Contemplated Transactions have been duly authorized by all necessary action
on the part of such Stockholder and no further action is required on the part of
such Stockholder to authorize the Agreement and any Related Agreement to which
such Stockholder is a party and the Contemplated Transactions.  This Agreement
and each of the Related Agreements to which such Stockholder is a party has been
duly executed and delivered by such Stockholder, and assuming the due
authorization, execution and delivery by the other parties hereto and thereto,
constitute the valid and binding obligations of such Stockholder, enforceable
against each such party in accordance with their respective terms, except as
such enforcement may be limited by applicable

 

31

--------------------------------------------------------------------------------


 

bankruptcy, insolvency, moratorium, or other similar Law affecting the
enforcement of creditors’ rights generally, and subject to general principles of
equity (whether considered in a proceeding whether in equity or at law).

 

Section 4.05                             No Conflict.  The execution and
delivery by such Stockholder of this Agreement and any Related Agreement to
which such Stockholder is a party and the consummation of the Contemplated
Transactions will not conflict with or result in any violation of or default
under (with or without notice or lapse of time, or both) or give rise to a right
of termination, cancellation, modification or acceleration of any obligation or
loss of any benefit under (a) any provision of the articles of incorporation,
bylaws or other charter or organizational documents of such Stockholder if such
Stockholder is an entity, (b) any Contract to which such Stockholder or any of
such Stockholder’s properties or assets is subject, or (c) any Order or Law
applicable to such Stockholder or such Stockholder’ properties or assets.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF HBC

 

HBC hereby represents and warrants to the Company, on the date of this
Agreement, and as though made on the Closing Date that the following is true and
correct:

 

Section 5.01                             Organization.  HBC is a corporation and
a California chartered bank duly organized, validly existing in good standing in
California. HBC is authorized by the California Department of Business Oversight
to conduct a commercial banking business.

 

Section 5.02                             Authority; Non-contravention;
Governmental Consents.

 

(a)                                 Authority.  HBC has all necessary corporate
power and authority to execute and deliver this Agreement and the other
agreements referred to in this Agreement to which it is or will be a party, and
to perform its obligations hereunder and thereunder. The execution and delivery
of this Agreement by HBC and the consummation by HBC of the Contemplated
Transactions have been duly and validly authorized by all necessary corporate
action and no other corporate proceedings on the part of HBC are necessary to
authorize this Agreement or to consummate the Contemplated Transactions. The HBC
Board of Directors has approved this Agreement.  This Agreement has been duly
and validly executed and delivered by HBC. Assuming due authorization, execution
and delivery by the Company and the Stockholders, this Agreement constitutes the
valid and binding obligation of HBC, enforceable against HBC in accordance with
its terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, moratorium, or other similar Law affecting the enforcement of
creditors’ rights generally, and subject to general principles of equity
(whether considered in a proceeding whether in equity or at law).

 

(b)                                 Non-Contravention; Third Party Consents. 
The execution and delivery by the HBC of this Agreement and any Related
Agreement to which HBC is a party, and the consummation of the Contemplated
Transactions, will not conflict with or result in any violation of or default
under (with or without notice or lapse of time, or both) or give rise to a right
of termination, cancellation, modification or acceleration of any obligation or
loss of any benefit under (i) any provision of the Charter Documents of the HBC,
(ii) any material Contract to

 

32

--------------------------------------------------------------------------------


 

which the HBC is a party or by which any of its properties or assets (whether
tangible or intangible) are bound, or (iii) any Order or Law applicable to HBC
or any of its properties or assets (whether tangible or intangible).

 

(c)                                  Regulatory Approvals.  Except for notice to
or approval from the Federal Deposit Insurance Corporation (FDIC), the Federal
Reserve Board or the California Department of Business Oversight, no notices to,
consents or approvals or non-objections of, waivers or authorizations by, or
applications, filings or registrations with any Governmental Entity are required
to be made or obtained by HBC in connection with the execution and delivery by
HBC of this Agreement or the Contemplated Transactions.

 

Section 5.03                             Brokers.  No broker, finder, investment
banker, or other person is or may be entitled to any brokerage, finder’s, or
other fee or commission in connection with the Contemplated Transactions based
upon arrangements or authorizations made by or on behalf of HBC; provided,
however, that HBC has retained Keefe, Bruyette & Woods to advise the HBC board
of directors.

 

Section 5.04                             Investigation by HBC.  HBC has
conducted its own independent investigation, review and analysis of the
business, operations, assets, liabilities, results of operations, financial
condition, and technology of the business and operations of the Company and its
Subsidiaries, which investigation, review and analysis was done by HBC and, to
the extent it deemed appropriate, by its representatives and advisors. The
Company and HBC acknowledge that HBC it and its representatives and advisors
have been provided access to the personnel, properties, premises and records of
the Company and its Subsidiaries for such purpose which HBC has determined is
adequate for purposes of its investigation.  In entering into this Agreement,
HBC acknowledges that it has relied solely upon its own investigation, review
and analysis and not on any factual representations of the Company, its
Subsidiaries, its Affiliates or the Stockholders, except the specific
representations and warranties of the Company set forth in Article III and of
the Stockholders in Article IV. Notwithstanding the forgoing, this Section 5.04
shall be construed to prohibit or in any way limit the rights of the HBC
Indemnified Parties under Article VIII, or for a claim for fraud or wilful or
intentional misrepresentation against the person who committed such fraud or a
wilful or intentional misrepresentation.

 

Section 5.05                             Financing.  HBC has sufficient funds to
enable HBC to consummate the transactions contemplated by this Agreement and
satisfy its other obligations under this Agreement and the Related Agreements.

 

ARTICLE VI
COVENANTS

 

Section 6.01                             Operation of the Company’s Business.

 

(a)                                 During the period from the date of this
Agreement through the Closing or the earlier termination of this Agreement in
accordance with Article VII (the “Pre-Closing Period”) (except with the prior
written consent of HBC) the Company shall and cause each of its Subsidiaries,
respectively to (i) conduct its business in the ordinary course of business,
(ii) comply in all material respects with all applicable Law, (iii) perform its
obligations under all

 

33

--------------------------------------------------------------------------------


 

Company Material Contracts (which for the purpose of this Section 5.01 shall
include any Contract that would be a Company Material Contract if existing on
the date of this Agreement), (iv) preserve their business organization intact,
use commercially reasonable efforts to keep available the services of their
current officers and employees, and maintain their relations and goodwill with
all suppliers, customers, borrowers, landlords, creditors, licensors, licensees,
and other persons having business relationships with the Company and each of its
Subsidiaries, respectively, (v) maintain and keep their properties in as good
repair and condition as presently maintained, except for obsolete properties and
for deterioration due to ordinary wear and tear, (vi) maintain in full force and
effect insurance comparable in amount and scope of coverage to that now
maintained by it, (vii) pay the debts and material Taxes of the Company and its
Subsidiaries when due other than Taxes that are being contested in good faith
pursuant to appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP.

 

(b)                                 During the Pre-Closing Period (except with
the prior written consent of HBC), the Company shall not, and shall not permit
any of its Subsidiaries to:

 

(i)                                     (A) except for the Closing Date
Stockholder Distributions, declare, set aside, or pay any dividends on or make
any other distributions (whether in cash, stock, or property) in respect of any
capital stock or other equity or voting interests, (B) split, combine, or
reclassify any of its capital stock or other equity or voting interests, or
issue or authorize the issuance of any other securities in respect of or in
substitution for shares of its capital stock or other equity or voting
interests, (C) purchase, redeem, or otherwise acquire any shares of capital
stock or any other securities of the Company or any of its Subsidiaries or any
options, warrants, calls, or rights to acquire any such shares or other
securities, or (D) take any action that would result in any change of any
material term (including any conversion price thereof) of any debt security of
the Company or any of its Subsidiaries;

 

(ii)                                  (A) (x) issue, deliver, sell, pledge, or
otherwise encumber any shares of its capital stock, (y) issue, deliver or sell
any other equity or voting interests or any securities convertible into or
exchangeable for or any options, warrants, calls, or rights to acquire or
receive, any shares of its capital stock or (z) issue, deliver or sell any stock
appreciation rights, phantom stock awards, or other rights that are linked in
any way to the price of the Company Common Stock or the value of the Company, or
(B) enter into any Contract with respect to the voting of its capital stock;

 

(iii)                               amend or propose to amend its Charter
Documents;

 

(iv)                              pay, discharge or satisfy any liabilities
other than in the ordinary course of business;

 

(v)                                 (A) permit the commencement of any
construction of new structures or facilities upon, or purchase or lease or
sublease any real property in respect of any facility, or (B) terminate any
lease or sublease of real property (whether as lessor, sub lessor, lessee, or
sublessee) or fail to exercise any right to renew any lease or sublease of real
property;

 

34

--------------------------------------------------------------------------------


 

(vi)                              (A) acquire direct or indirect control over
any other person, whether by stock purchase, merger, consolidation or otherwise,
or (B) make any other investment either by purchase of securities, contributions
to capital, property transfers or purchase of any property or assets of any
other person;

 

(vii)                           make or commit to make any capital expenditures,
or incur any obligations or liabilities in connection therewith, except pursuant
to Contracts existing of the date of this Agreement not in excess of $50,000
individually or $100,000 in the aggregate;

 

(viii)                        sell, lease, sublease, transfer, mortgage,
encumber or otherwise dispose of any of its properties, leasehold interests
(whether as lessor or lessee) or other assets, including any capital stock of
any of its Subsidiaries to any person other than a direct or indirect wholly
owned Subsidiary, except the disposition of assets which are inoperable or that
are replaced in the ordinary course of business;

 

(ix)                              make changes to the credit policies and
collateral eligibility requirements and standards of the Company and its
Subsidiaries;

 

(x)                                 create or incur any indebtedness for
borrowed money except in the ordinary course of business, or assume, guarantee,
endorse or otherwise as an accommodation become responsible for the obligations
of any other individual, corporation or other entity;

 

(xi)                              enter into any Derivatives Contract or any
structured finance transaction;

 

(xii)                           (A) pay, discharge, settle, or satisfy any
material claim or Legal Action, (B) waive, release, grant, or transfer any right
of material value, or (C) commence any Legal Action, except as related to its
normal lending business in the ordinary course of business;

 

(xiii)                        make any investment or commitment to invest in
real estate or in any real estate development project;

 

(xiv)                       except for the Closing Date Stockholder
Distributions, enter into any transaction with, a director, officer, employee or
any Affiliate of the Company or any of its Subsidiaries outside of the ordinary
course of business;

 

(xv)                          make, acquire a participation in, reacquire an
interest in a participation sold or sell any Factored Receivable that is not in
compliance with its credit underwriting standards, policies and procedures as in
effect on date of this Agreement;

 

(xvi)                       reduce any material accrual or reserve, including
any contingency reserve, litigation reserve, or tax reserve, by reversal or
booking a negative provision, or change the methodology by which such accounts
generally have been maintained in accordance with past practices;

 

(xvii)                    (A) amend, materially modify or terminate any Company
Material Contract, or waive, release, or assign any rights or claims thereunder
or (B) enter into or amend or materially modify any Contract, which following
execution, amendment or modification would have been a Material Contract if in
existence as of the date of this Agreement;

 

35

--------------------------------------------------------------------------------


 

(xviii)                 adopt or enter into any collective bargaining agreement
or other labor union Contract applicable to the employees of the Company or any
of its Subsidiaries;

 

(xix)                       (A) with the exception of hiring at-will,
non-officer employees to fill vacancies that may from time to time arise in the
ordinary course of business, hire any new employee at the level of having title
of vice president or more senior, (B) hire any new employee at an annual rate of
compensation in excess of $75,000, (C) promote any employee except in order to
fill a position vacated after the date of this Agreement, or (D) engage any
independent contractor whose engagement may not be terminated by the Company or
any of its Subsidiaries without penalty on thirty (30) days’ notice or less;

 

(xx)                          except as required under applicable Law or any
Contract or Company Employee Plan in effect on the date of this Agreement and
disclosed in Section 3.12 or Section 3.21 of the Company Disclosure Schedule or
with respect to compensation paid in the ordinary course of business to
employees permitted to be hired pursuant to Section 6.01(xix)(A), (A) pay to any
employee, officer, director, or independent contractor of the Company or any of
its Subsidiaries any compensation bonus or benefit not provided for under any
Contract or Company Employee Plan in effect on the date of this Agreement,
(B) grant any awards under any Company Employee Plan, (C) take any action to
fund any future payment of compensation or benefits under any Contract or
Company Employee Plan, (D) take any action to accelerate the vesting or payment
of any compensation or benefit under any Contract, or Company Employee Plan, or
(E) adopt, enter into, or amend any employment Contract or Company Employee Plan
other than offer letters entered into with new employees in the ordinary course
of business that provide for “at will employment” with no severance benefits;

 

(xxi)                       (A) fail to accrue a reserve in its books and
records and financial statements in accordance with past practice for Taxes
payable by the Company or any of its Subsidiaries, (B) settle or compromise any
Legal Action relating to income Tax or any other material Tax, (C) make, change,
or revoke any income Tax or other material Tax election, (D) file or amend any
income Tax Return unless a copy of such income Tax Return has been delivered to
HBC for review and comment a reasonable time to prior to filing such income Tax
Return; provided, however, that the Company shall give effect to any reasonable
comments made by HBC with respect to such income Tax Returns, or (E) prepare any
Tax Return in a manner materially inconsistent with the past practices of the
Company with respect to treatment of items on such Tax Returns;

 

(xxii)                    change its fiscal year, revalue any of its assets, or
make any material changes in financial or Tax accounting methods, principles, or
practices or systems of internal controls, except as required by GAAP; or

 

(xxiii)                 authorize, commit, resolve, or agree to take any of the
foregoing actions.

 

HBC shall be given the opportunity to review any Factoring Transaction entered
into after the signing of this Agreement but prior to Closing with a value in
excess of $1,000,000 twenty-four (24) hours prior to the time the transaction is
presented to the Company’s credit committee.  Within such twenty-four (24)
hours, HBC shall either object to the consummation of the Factoring Transaction
or communicate its non-objection to the Company, and if it objects,

 

36

--------------------------------------------------------------------------------


 

provide in reasonable detail the reasons therefor.  Any objection to the
Factoring Transaction communicated by HBC shall not be unreasonable and shall be
fully considered by the Company and discussed with HBC.  If HBC fails to
communicate any objection or non-objection to the Company within such
twenty-four (24) hour period, HBC shall be deemed not to have objected to such
Factoring Transaction.

 

Section 6.02                             Further Assurances.  Each party
covenants that it will use its reasonable efforts to bring about the
Contemplated Transactions as soon as practicable.  Each of the parties hereto
agrees to use all reasonable efforts to take or cause to be taken all action,
and to do or cause to be done all things necessary, proper or advisable under
applicable Law to consummate the Contemplated Transactions at the earliest
practicable time.

 

Section 6.03                             Access to Information; Confidentiality.

 

(a)                                 During the Pre-Closing Period, the Company
shall, and cause its Subsidiaries to, authorize and permit HBC, its
representatives, accountants and counsel, to have reasonable access during
normal business hours, to all properties, books, records, branch operating
reports, branch audit reports, operating instructions and procedures, Tax
Returns, contracts and documents, and all other information with respect to its
business affairs, financial condition, assets and liabilities as HBC may from
time to time reasonably request.  The Company further agrees to continue to
respond to and cooperate with HBC and its advisers with respect to the due
diligence requests of HBC.  The Company and its Subsidiaries shall permit HBC,
its representatives, accountants and counsel to make copies of such books,
records and other documents and to discuss the business affairs, condition
(financial and otherwise), assets and liabilities of the Company and its
Subsidiaries with such third persons, including its directors, officers,
employees, accountants, counsel and creditors, as is necessary or reasonably
appropriate for the purposes of familiarizing itself with the businesses and
operations of the Company and its Subsidiaries (provided, however, that any of
the foregoing activities are conducted during normal business hours, with
reasonable prior notice to and agreement of the Company and conducted in a
manner that will not disrupt the ongoing business operations of the Company),
obtaining any necessary Orders, consents or approvals of the Contemplated
Transactions by any Governmental Entity and conducting an evaluation of the
assets and liabilities of the Company and its Subsidiaries. Upon reasonable
request by HBC, the Company shall make its chief financial officer and
controller available to discuss with HBC and its representatives HBC’s ongoing
due diligence and review of the Company and its Subsidiaries operations.  The
Company will cause its independent outside auditors to make available to HBC,
its accountants, counsel and other agents, such personnel, work papers and other
documentation of such firm relating to its work papers and its audits of the
books and records of the Company and its Subsidiaries as may be reasonably
requested by HBC in connection with its review of the foregoing matters. 
Neither the Company nor any of its Subsidiaries shall be required to provide
access to or disclose information where such access or disclosure would
jeopardize the protection of attorney-client privilege or contravene any
applicable Law, or violate the rights, interests or confidence of any customer
(it being agreed that the parties shall use their reasonable commercial efforts
to cause such information to be provided in a manner that would not result in
such jeopardy or contravention).  No investigation shall affect the Company’s
representations and warranties contained herein, or limit or otherwise affect
the remedies available to HBC pursuant to this Agreement.  The foregoing
notwithstanding, neither HBC nor any of its representatives shall

 

37

--------------------------------------------------------------------------------


 

contact any of the employees (other than the senior officers identified in
writing to HBC), landlords, customers, suppliers or any other third party
provider of or to the Company without the prior written consent of the Company’s
chief executive officer (such consent not to be unreasonably withheld, delayed
or conditioned), it being acknowledged that any and all such contacts will be
arranged by and coordinated with the Company.

 

(b)                                 HBC and the Company shall, and cause their
respective Affiliates and Representatives to, comply with all of their
respective obligations under the Confidentiality Agreement, which shall survive
the termination of this Agreement in accordance with the terms set forth
therein.  All information, documents and materials disclosed or provided to HBC
by the Company pursuant to Section 6.03(a) and any other provision of this
Agreement is expressly subject to the restrictions set forth in the
Confidentiality Agreement.

 

Section 6.04                             No Solicitation.

 

(a)                                 Until the earlier of the Closing, or
termination of this Agreement pursuant to the provisions of Section 9.01,
neither the Company and its Subsidiaries nor any Stockholder shall (nor shall
the Company and its Subsidiaries or any Stockholder permit, as applicable, any
and its Representatives to), directly or indirectly, (i) solicit, initiate,
seek, encourage, induce, or facilitate any inquiries, offers or the making or
announcement of any proposal or other action designed to facilitate any inquires
or proposals that constitutes or may lead to an Acquisition Proposal,
(ii) furnish any information regarding the Company or any of its Subsidiaries or
provide any access to the properties, books and records of the Company or its
Subsidiaries to any person in connection with or in response to an Acquisition
Proposal or an inquiry or indication of interest that may lead to an Acquisition
Proposal, (iii) initiate, engage or participate in discussions (except for the
limited purposes of notifying such person of the existence of the provisions of
this Section 6.04(a)) or negotiations with any person with respect to any
Acquisition Proposal or that may to lead to an Acquisition Proposal,
(iv) approve, endorse, or recommend, or enter into any agreement, arrangement or
understanding with respect to any Acquisition Proposal (including any letter of
intent, letter of interest, term sheet, agreement in principle, memorandum of
understanding, merger agreement, asset purchase agreement, share exchange
agreement, option agreement or other similar agreement (whether binding or not)
constituting or related to, or intended to, or that may lead to, an Acquisition
Proposal, or that is intended or that may result in the abandonment, termination
or failure to consummate the Contemplated Transactions. Without limiting the
generality of the foregoing, the Company and Stockholders acknowledge and agree
that any violation of or the taking of any action inconsistent with any of the
restrictions set forth in the preceding sentence by any Representative of the
Company or any Stockholder, shall be deemed to constitute a breach of this
Section 6.04 by the Company or any such Stockholder, as applicable.

 

(b)                                 The Company shall notify HBC promptly (but
in no event later than twenty-four (24) hours) after receipt of (i) any inquiry
or indication of interest that may lead to an Acquisition Proposal, (ii) an
Acquisition Proposal (including or any modification of or an amendment to any
Acquisition Proposal), or (iii) any request for nonpublic information relating
to the Company or any of the its Subsidiaries (including access to the
properties, books or records of the Company or any of its Subsidiaries) by any
person that has made, or to the knowledge of the Company, may be considering
making, an Acquisition Proposal. Such notice to

 

38

--------------------------------------------------------------------------------


 

HBC shall be made orally and in writing, and shall indicate the identity of the
person submitting any of the foregoing, and the terms of any such Acquisition
Proposal (or modification or amendment), inquiry, indication or request.  The
Company shall keep HBC fully informed on a current basis of any additional
information requested and any changes in the status and any changes or
modifications in the terms of any such Acquisition Proposal, inquiry, indication
or request.

 

(c)                                  The Company and the Stockholders shall
instruct, and use its commercially reasonable efforts to cause its
Representatives to, immediately cease and terminate any existing activities,
discussions or negotiations with any persons (other than HBC) conducted prior to
the date of this Agreement with respect to an Acquisition Proposal.

 

(d)                                 The Company shall not (i) release any person
from, and agrees to enforce, the confidentiality, standstill, non-solicitation
or similar provisions of any agreement to which the Company or any of its
Subsidiaries is a party with respect to an Acquisition Proposal that remains in
effect as of the date of this Agreement, and (ii) shall immediately take all
steps necessary to terminate any approval that may have been given prior to the
date of this Agreement under any such provisions authorizing any person to make
an Acquisition Proposal.

 

Section 6.05                             Reasonable Efforts.

 

(a)                                 Upon the terms and subject to the conditions
set forth in this Agreement (including those contained in this Section 6.05),
each of the Stockholders (including the Stockholders’ Representative), HBC and
the Company shall, and shall cause its Subsidiaries to, use its reasonable best
efforts to take or cause to be taken all actions and cooperate with the other
parties in doing all things necessary, proper or advisable to consummate and
make effective, and to satisfy all conditions to the Contemplated Transactions,
including (i) obtaining all necessary Governmental Authorizations, and the
making all necessary registrations and filings (including filings with
Governmental Entities) and the taking of all steps as may be necessary or
advisable to obtain an approval or waiver from or to avoid an action or
proceeding by any Governmental Entity, (ii) obtaining all necessary consents or
waivers from or providing notice to third parties (including actions required in
order to continue any Material Contract (including any Contract entered into
following the date of this Agreement that would have been a Material Contract at
the time this Agreement was entered into) following the Closing or to avoid any
penalty or other fee under such Material Contract, in each case arising in
connection with the Contemplated Transactions, and (iii) the execution and
delivery of any additional instruments necessary to consummate the Contemplated
Transactions and to fully carry out the purposes of this Agreement.  Subject to
applicable Law, the Company and HBC shall promptly cooperate and coordinate with
the other in the taking of the actions contemplated by clauses (i), (ii) and
(iii) immediately above and supply the other with any information that may be
reasonably required in order to effectuate the taking of such actions.  In the
event that any party shall fail to obtain any such third party consent as
required in clause (ii), that party shall use reasonable commercial efforts, and
shall take any such actions reasonably requested by the other party, to minimize
any adverse effect on the consummation of the Contemplated Transactions and the
business of the Company, HBC after the Closing from the failure to obtain such
consent.

 

39

--------------------------------------------------------------------------------


 

(b)                                 In the event that any Legal Action is
instituted (or threatened to be instituted) by a Governmental Entity challenging
the Contemplated Transactions, the Company shall, and cause its Subsidiaries to,
cooperate in all respects with HBC and shall use its reasonable commercial
efforts to contest and resist any such Legal Action and to have vacated, lifted,
reversed or overturned any Order, whether temporary, preliminary or permanent,
that is in effect and that prohibits, prevents or restricts consummation of the
Contemplated Transactions.  HBC shall be solely responsible for any fees, costs
and expenses, including attorneys’ fees, incurred in connection with any such
Legal Action.

 

Section 6.06                             Intentionally Omitted.

 

Section 6.07                             Notices of Certain Events.  Each of the
Company, on the one hand, and HBC, on the other hand, shall give prompt notice
to the other party of (a) the occurrence or non-occurrence of any event, the
occurrence or non-occurrence of which is likely to cause any representation or
warranty of the notifying party to be untrue or inaccurate such that the
conditions set forth in Article VII would not be satisfied, and (b) any failure
of the notifying party to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it hereunder such that the
conditions set forth in Article VII would not be satisfied.  Disclosure by the
Company or the Stockholders pursuant to this Section 6.07, shall not be deemed,
(i) in the case of the Company or the Stockholders, to amend or supplement the
Company Disclosure Schedule for purposes of satisfying the condition set forth
in Section 7.02(a) that the Company and Stockholder representations and
warranties made as of the date of this Agreement are true and correct as of the
Closing Date; provided that a failure to satisfy the condition in
Section 7.02(a) in the manner set forth in this subsection (i) shall be deemed
not to be a breach of the Agreement by the Company or any Stockholder, or
(ii) in the case of the Company, the Stockholders or HBC, prevent or cure any
misrepresentation, breach of warranty or breach of covenant by such party made
as of the date of this Agreement.  Notwithstanding the foregoing, disclosure by
the Company or the Stockholders pursuant to this Section 6.07 of facts or events
that occur from and after the date of this Agreement and before Closing shall be
deemed to amend or supplement the Company Disclosure Schedule for purposes of
Section 8.02(a) and Section 8.02(c) and for the purposes of determining if a
representation or warranty was breached if made as of the Closing Date.

 

Section 6.08                             Employees; Benefit Plans.

 

(a)                                 Effective as of the Closing, the Company
shall terminate the employment of Ed Sondker, Matt Carpenter and Vince Narez.
HBC shall cause the Company to continue to maintain, and to continue to cover
individuals who are employed by the Company as of the Closing Date (“Company
Continuing Employees”) under, the Company’s group health, dental and vision
plans in effect on the Closing Date. At such time as the Company Continuing
Employees become employees of HBC, HBC shall take all reasonable action so that
Company Continuing Employees shall be entitled to participate in each employee
benefit plan, program or arrangement of HBC of general applicability to the
Company Continuing Employee (the “HBC Benefit Plans”) to the same extent as
similarly-situated employees of HBC (it being understood that inclusion of
Company Continuing Employees in HBC Benefit Plans may occur at different times
with respect to different plans.

 

40

--------------------------------------------------------------------------------


 

(b)                                 To the extent that a Continuing Employee
becomes eligible to participate in an employee benefit plan maintained by HBC,
HBC shall cause such employee benefit plan to recognize the service of such
Continuing Employee with the Company or its Subsidiaries for purposes of
eligibility, participation, vesting and benefit accrual under such employee
benefit plan of HBC; provided, however, that such recognition of service shall
not (i) operate to duplicate any benefits of a Continuing Employee with respect
to the same period of service, (ii) apply for purposes of any retiree medical
plans, or (iii) apply for purposes of participation and vesting in the ESOP Plan
(defined below).

 

(c)                                  Continuing Employees who become employees
of HBC will be eligible to participate in the Heritage Commerce Corp ESOP Plan
(“ESOP Plan”) in accordance with the terms of the ESOP Plan. The Company
acknowledges that no contributions are currently being made to the ESOP Plan,
and agrees that there is no obligation to make or continue contributions to the
ESOP Plan.

 

(d)                                 When any Continuing Employee becomes
eligible to participate in any HBC Benefit Plan that provides medical,
hospitalization, vision or dental benefits, HBC, as applicable, shall use
reasonable commercial efforts provided, however, that HBC shall not be obligated
to incur any additional premium or additional expense to cause the appropriate
sponsor to provide that (i) any pre-existing condition limitations or
eligibility waiting periods under such HBC Benefit Plan be waived with respect
to such Continuing Employee and his or her covered dependents to the extent such
limitation would have been waived or satisfied under the Company employee
benefit plan in which such Continuing Employee participated immediately prior to
the Closing, and (ii) recognize any health expenses incurred by such Continuing
Employee and his or her covered dependents in the year that includes the Closing
Date (or, if later, the year in which such Continuing Employee is first eligible
to participate) for purposes of any applicable deductible and annual
out-of-pocket expense requirements under any such HBC Benefit Plan.

 

(e)                                  The Company shall take all actions
necessary and appropriate to maintain the Company 401(k) Plan as of the Closing
Date. At such time as the Continuing Employees become employees of HBC, they
will be eligible to participate in the Heritage Commerce Corp 401(k) plan with
past service with the Company credited.

 

(f)                                   The provisions of this Section 6.08 are
solely for the benefit of the parties to this Agreement, and no current or
former employee or any other individual associated therewith shall be regarded
for any purpose as a third-party beneficiary of this Agreement. In no event
shall the terms of this Agreement be deemed to (i) establish, amend or modify
any Company Benefit Plan or any “employee benefit plan” as defined in
Section 3(3) of ERISA, or any other benefit plan, program, agreement or
arrangement maintained or sponsored by HBC or the Company, (ii) alter or limit
the ability of HBC (including, after the Closing Date, the Company and its
Subsidiaries) to amend, modify or terminate any Company Benefit Plan or HBC
Benefit Plan), employment agreement or any other benefit or employment plan,
program, agreement or arrangement after the Closing Date, or (iii) confer upon
any current or former employee, officer, director or consultant any right to
employment or continued employment or continued service with HBC (including,
following the Closing Date, the Company and its Subsidiaries), or constitute or
create an employment agreement with any employee.

 

41

--------------------------------------------------------------------------------


 

Section 6.09                             Communication with Employees.

 

(a)                                 Prior to making any formal presentation of
the Contemplated Transactions to employees of the Company and its Subsidiaries,
whether via written or oral communications, the Company will consult in good
faith with HBC regarding the nature and content of any such formal presentation.
The Company agrees to work in good faith with HBC to facilitate the timely and
accurate dissemination of information to employees regarding matters related to
the Contemplated Transactions in such a manner as to cause minimal disruption of
the business of the Company and its Subsidiaries and of their respective
relationships with their employees and to facilitate the transition of such
relationships to HBC.  In addition, the Company shall advise HBC of any material
informal communications to the Company, its officers or employees, or any of its
Subsidiaries pertaining to compensation or benefit matters that are affected by
the Contemplated Transactions; provided, however, that such communications
relating to compensation or benefit matters must be substantially consistent
with pre-agreed upon talking points prepared by the Company and HBC.

 

(b)                                 Nothing in this Section 6.09 is intended,
nor shall it be construed, to confer any rights or benefits upon any persons
other than HBC or the Company and its Subsidiaries.

 

Section 6.10                             Transition.  Commencing following the
date of this Agreement, and in all cases subject to applicable Law, the Company
shall, and cause its Subsidiaries to, use reasonable efforts to cooperate with
HBC to prepare for the integration to take effect as of the Closing Date of the
respective businesses of the Company and HBC.  During the Pre-Closing Period and
consistent with the performance of their day-to-day operations and the
continuous operation of the Company and its Subsidiaries conducted in a manner
that will not disrupt the ongoing business operations of the Company and its
Subsidiary, the Company shall cause the employees and officers of the Company
and its Subsidiaries to reasonably cooperate with HBC in performing tasks
reasonably required to prepare for such integration to take effect.  The Company
shall, and cause its Subsidiaries to, use all reasonable efforts to provide
support to assist HBC performing all such tasks reasonably required to result in
a successful integration of the Company and its Subsidiaries, when reasonably
requested by HBC and in such a manner sufficient to ensure that a successful
integration will occur at the time (on or after the Closing) designated by HBC.

 

Section 6.11                             Intentionally Deleted.

 

Section 6.12                             Intentionally Deleted.

 

Section 6.13                             Third Party Consents.  The Company
shall use its reasonable best efforts to obtain and deliver to HBC prior to the
Closing Date:

 

(a)                                 The consents, approvals or waivers listed in
Section 3.03(b) of the Company Disclosure Schedule or otherwise required to be
obtained from any third-parties in connection with the Contemplated Transactions
(in such form and content as is approved in writing by HBC) promptly after the
date of this Agreement, including, without limitation, the waiver, approval or
consents to assignment for all the Real Estate Leases, any Material Contracts,
the Wells Fargo Loan, the Genesis Financial Loan; and

 

42

--------------------------------------------------------------------------------


 

(b)                                 A consent and estoppel in the form mutually
satisfactory to the Company and HBC relative to the Leased Real Estate.

 

Section 6.14                             Insurance Policies.

 

(a)                                 Prior to the Closing Date, the Company
shall, and cause its Subsidiaries to, use reasonable best efforts to obtain
consents to the partial or complete assignments of any of its respective
insurance policies if requested to do so by HBC, to the extent necessary to
maintain the benefits to HBC of such policies as they apply to Company and its
Subsidiaries.  The Company shall also inform HBC no later than five (5) business
days prior to the Closing Date of any material unfiled insurance claims to the
knowledge of the Company, and for which it believes coverage exists.

 

(b)                                 If requested by HBC, the Company shall use
its commercially reasonable best efforts to obtain tail coverage on insurance
policies identified by HBC.  HBC shall be responsible for the costs of such tail
coverage.

 

Section 6.15                             Resignation of Directors.  The Company
shall obtain and deliver to HBC prior to the Closing Date (to be effective as of
the Closing Date) the resignation of each director of the Company and each of
its Subsidiaries.

 

Section 6.16                             Public Announcement.  Neither the
Company nor the Stockholders nor any of their respective Representatives shall
issue any statement or communication to any third party (other than its agents
that are bound by confidentiality restrictions) regarding the subject matter of
this Agreement or the Contemplated Transactions, including, if applicable, the
termination of this Agreement and the reasons therefor, without the consent of
HBC.  HBC may issue public statements or communications (including the filing of
any reports with a Governmental Entity in connection with the Contemplated
Transactions, including a press release to announce the Contemplated
Transactions, provided however, that HBC has provided the Company with a
reasonable opportunity to comment on such release, statements or communications
prior to their issuance to the extent that they are issued or made prior to
Closing.

 

Section 6.17                             Confidentiality; Obligations of
Stockholders.

 

(a)                                 As used in this Section 6.17, the term
“Confidential Information” includes any of the following information held or
used by or relating to the Company or any of its Subsidiaries:  (i) all
information that is a Trade Secret; (ii) all information concerning product
specifications, data, know-how, formulae, compositions, processes, designs,
sketches, photographs, graphs, drawings, samples, inventions and ideas, past,
current, computer hardware, software and computer software, database
technologies, and systems; and (iii) all information concerning the business and
affairs of the Company or any of its Subsidiaries, including historical and
current financial statements, financial projections and budgets, Tax Returns and
accountants’ materials, historical, current, and projected revenues, capital
spending budgets and plans, business plans, strategic plans, marketing and
advertising plans, publications, client and customer and prospect lists and
files, current and anticipated customer requirements, price lists, market
studies,

 

43

--------------------------------------------------------------------------------


 

Contracts, the names and backgrounds of key personnel and personnel training
techniques and materials, however documented.

 

(b)                                 Each Stockholder acknowledges the
confidential and proprietary nature of the Confidential Information and agrees
that such Stockholder shall, except to the extent required for a Stockholder who
is employed by the Company or any of its Subsidiaries to fulfill his or her
duties in the course of such employment, from and after the Closing (i) keep the
Confidential Information confidential and deliver promptly to HBC, or
immediately destroy at HBC’s option, all embodiments and copies of the
Confidential Information that are in such Stockholder’s possession, (ii) not use
the Confidential Information for any reason or purpose, and (iii) without
limiting the foregoing, not disclose the Confidential Information to any person,
except with HBC’s consent in its sole and absolute discretion.

 

(c)                                  Section 6.17(b) does not apply to that part
of the Confidential Information that (i) becomes generally available to the
public other than as a result of a breach of this Section 6.17 by any
Stockholder, (ii) is required to be disclosed by Law or court order (subject to
Section 6.17(d) hereof), (iii) was made or becomes available to the Stockholder
on a non-confidential basis from a person who the Stockholder does not know is
bound by a confidentiality agreement with the Company or otherwise prohibited
from transmitting the information to the Stockholder.  Confidential Information
shall not be deemed “generally available to the public” merely because it is
included or incorporated in more general information that is publicly available
or because it combines features which individually may be publicly available. 
The Stockholders may make any disclosures necessary and proper in conjunction
with the filing of any Tax Return or other document required to be filed with
any Governmental Entity.

 

(d)                                 If any Stockholder becomes compelled in any
Legal Action to make any disclosure that is prohibited by this Section 6.17,
such Stockholder shall, to the extent legally permissible, provide HBC with
prompt notice of such compulsion so that HBC, at its sole expense, may seek an
appropriate protective order or other appropriate remedy or waive compliance
with the provisions of this Section 6.17.  In the absence of a protective order
or other remedy, such Stockholder may disclose that portion (and only that
portion) of the Confidential Information that, based upon the opinion of such
HBC’s counsel, such Stockholder is legally compelled to disclose; provided,
however, that such Stockholder shall use its commercially reasonable efforts, at
the sole expense of HBC, to obtain written assurance that any person to whom any
Confidential Information is so disclosed shall accord confidential treatment to
such Confidential Information.

 

(e)                                  Nothing in this Section 6.17 will diminish
the protections and benefits under applicable Law to which any Trade Secret of
the Company or any of its Subsidiaries is entitled.  If any information that the
Company asserts to be a Trade Secret under applicable Law is found by a court of
competent jurisdiction not to be such a Trade Secret, such information will
nonetheless be considered Confidential Information of the Company for purposes
of this Section 6.17.

 

44

--------------------------------------------------------------------------------


 

Section 6.18                             Customer and other Business
Relationships.

 

(a)                                 After the Closing, each Stockholder who was,
prior to Closing actively involved in the management of customer and other
business relationships of the Company, shall cooperate with HBC and the Company
in their efforts to continue and maintain for the benefit of HBC and the Company
those business relationships of the Company and of such Stockholder relating to
the business of the Company, including relationships with any customers,
suppliers, licensors, licensees, lessors, employees, regulatory authorities, and
others.  Each such Stockholder shall refer to HBC and the Company all inquiries
and communications received by such Stockholder relating to the conduct of
business with the Company after the Closing.

 

(b)                                 After the Closing, no Stockholder shall take
any action, either directly or indirectly, that could interfere with the
business of the Company.  No Stockholder shall make any disparaging statement,
either orally or in writing, regarding HBC and its Affiliates, the Company or
any of its Subsidiaries, the business, products, or services thereof, or any of
their respective stockholders, directors, officers, employees, or agents.

 

Section 6.19                             Expenses.

 

(a)                                 Except as otherwise provided in this
Agreement, whether or not the Contemplated Transactions are consummated, each
party shall be responsible for its own expenses and costs that it incurs with
respect to the negotiation, execution, delivery and performance of this
Agreement.  Without limiting or expanding the foregoing, the Company shall be
responsible for all fees and expenses incurred by or on its behalf in connection
with the Contemplated Transaction including:

 

(i)                                     subject to Section 6.19(b), all legal,
accounting, financial advisory, consulting, finders and all other fees and
expenses of third parties incurred by the Company in connection with the
negotiation and implementation of the terms and conditions of this Agreement and
the Contemplated Transactions (“Transaction Expenses”);

 

(ii)                                  [Intentionally Omitted.]

 

(iii)                               any bonus, severance, change-in-control
payments or similar payment obligations (including payments under the Phantom
Stock Option Plan dated, as of January 25, 2011, which shall be paid on or
before Closing to the participants under the Plan) of the Company to employees,
consultants or other service providers resulting from or in connection with the
Contemplated Transactions arising other than as a result of actions taken by the
Company, HBC after the Closing Date (“Employee Payments”); and

 

(iv)                              subject to Section 6.19(b), any payments in
connection with any change in control obligations between the Company and any
person entered into prior to the Closing resulting from or in connection with
the Contemplated Transactions, or any payment or consideration arising under any
consents, waivers or approvals of any party under any Contract of the Company as
are required in connection with the Contemplated Transactions for any such
agreement to remain in full force and effect following the Closing or resulting
from agreed-upon modification or early termination of contracts (“Change in
Control Payments” and collectively with the Transaction Expenses, and the
Employee Payments, the “Third Party Expenses”).

 

45

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding Section 6.19(a) and
Section 6.19(b), HBC shall pay on the Closing Date, or when incurred after the
Closing Date, any fees required by Wells Fargo related to the prepayment or
pay-off of the Wells Fargo Loan or by Genesis Financial related to the
prepayment or payoff of the Genesis Financial Loan. HBC shall also pay, subject
to its prior approval, on the Closing Date or after the Closing Date when
incurred and any fees required by Wells Fargo for its consent to the
Contemplated Transactions under the terms of the Wells Fargo Loan. The fees
payable by HBC pursuant to this Section 6.19(b) shall not be included as
Third-Party Expenses.

 

(c)                                  The Company shall pay all Third Party
Expenses on or before the Closing, and provide HBC with a statement of Third
Party Expenses showing detail of the Third Party Expenses incurred and paid by
the Company as of the Closing Date (the “Statement of Expenses”).  Any Third
Party Expenses incurred by the Company that are not reflected on the Statement
of Expenses and accrued on the Estimated Closing Balance Sheet and incurred
after the Closing, shall be paid to HBC (“Excess Third Party Expenses”).  HBC
shall have the right to require that the Excess Third Party Expenses be paid to
it from (i) from the Escrow Fund, or (ii) from the Stockholders directly based
on their respective Pro Rata Percentage.

 

Section 6.20                             Cooperation on Tax Matters.  HBC, the
Stockholders’ Representative and the Company shall cooperate fully, to the
extent reasonably requested by the others in connection with the filing of any
Tax Returns, and any audit, litigation, or other proceeding with respect to
Taxes. Such cooperation shall include the retention and (upon the other party’s
request) the provision of records and information which are reasonably relevant
to any such Tax Return filing, audit, litigation, or other proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder.

 

Section 6.21                             Tax Returns; Straddle Period.

 

(a)                                 Subject to Section 6.21(b), HBC shall
prepare or cause to be prepared and file or cause to be filed all Tax Returns of
the Company and its Subsidiaries for taxable periods ending on or before the
Closing Date (“Pre-Closing Taxable Periods”) that have not been filed prior to
the Closing Date and all Tax Returns of the Company for taxable periods that
include but do not end on the Closing Date (each, a “Straddle Period”).

 

(b)                                 HBC shall prepare or cause to be prepared
and file or cause to be filed state income Tax Returns for the years 2011, 2012
and 2013 and for 2014 up to and including the Closing Date in those states
agreed to by the Company and HBC prior to or on the date of this Agreement
(“Listed State Tax Returns”).

 

(c)                                  Except with respect to the Listed State Tax
Returns (which are controlled by Section 6.21(d)), Tax Returns (and amendments
thereto) prepared by HBC and reflecting a liability giving rise to an
indemnification claim pursuant to Section 8.02(e) shall be submitted by HBC to
the Stockholders’ Representative for approval forty (40) days prior to the
earlier of the due date of such Tax Returns (including any extensions) and the
contemplated date of the filing of such Tax Returns. If within twenty (20) days
following delivery of such Tax Return to the Stockholders’ Representative, the
Stockholders’ Representative has not given HBC notice of a

 

46

--------------------------------------------------------------------------------


 

good faith material objection with respect to such Tax Return, the Stockholders’
Representative shall be deemed to have approved such Tax Return. If the
Stockholders’ Representative timely notifies HBC that it has a good faith
material objection to such Tax Return and if the Stockholders’ Representative
and HBC fail in good faith to resolve the issues raised by the Stockholders’
Representative within twenty (20) days of the date of the Stockholders notifying
HBC of its material objection, then the Stockholders’ Representative and HBC
shall follow the procedures set forth in Section 6.21(e).

 

(d)                                 All Listed State Tax Returns (including
amendments thereto) prepared by HBC shall be submitted by HBC to the
Stockholders’ Representative for approval prior to filing to the extent that the
aggregate net liability for Taxes reported on the Listed State Tax Returns
exceeds $400,000 taking into account any refunds or credits received from the
state of California with respect to a California state income Tax Return.  If
within twenty (20) days following delivery of such Tax Returns to the
Stockholders’ Representative, the Stockholders’ Representative has not given HBC
timely notice of a good faith material objection with respect to such Tax
Returns, the Stockholders’ Representative shall be deemed to have approved such
Tax Returns. If the Stockholders’ Representative timely notifies HBC that it has
a good faith material objection to such Tax Returns and if the Stockholders’
Representative and HBC fail in good faith to resolve the issues raised by the
Stockholders’ Representative within twenty (20) days of the date of the
Stockholders notifying HBC of its material objection, then the Stockholders’
Representative and HBC shall follow the procedures set forth in Section 6.21(e).

 

(e)                                  If the Stockholders’ Representative and HBC
fail in good faith to timely resolve the issues presented in Section 6.21(c) or
Section 6.21(d), the Stockholders’ Representative and HBC shall submit the
issues remaining in dispute for resolution to a recognized national or regional
independent tax accounting firm mutually acceptable to HBC and the Stockholders’
Representative (the “Tax Accountants”) in accordance with the following:

 

(i)                                     The Tax Accountants shall establish
procedures giving due regard to the intention of the parties to resolve disputes
as promptly, efficiently, and inexpensively as possible.  The Tax Accountants
shall be directed to resolve only those issues in dispute and render a written
report on their resolution of disputed issues with respect to the subject Tax
Returns as promptly as possible, but no later than thirty (30) days after the
date on which the Tax Accountants are engaged to resolve the issue(s) in
dispute. Except as provided in Section 6.21(e)(ii), the determination of the Tax
Accountants will be final, binding, and conclusive on the parties as of the date
of the determination notice sent by the Tax Accountants.

 

(ii)                                  Notwithstanding the final determination of
the Tax Accountants, HBC may at its sole discretion file the subject Tax Return
as originally submitted to the Tax Accountants (with any modifications it may
subsequently determine as necessary); provided, however, that any difference in
the amount of Taxes owed as reported on the Tax Return as proposed to be filed
by HBC and the determination by the Tax Accountants shall not be subject to an
indemnification claim pursuant to Section 8.02(e).

 

(iii)                               If issues are submitted to the Tax
Accountants for resolution (A) the Stockholders’ Representative and HBC shall
execute any reasonable agreement required by the Tax Accountants to accept their
engagement pursuant to Section 6.21(e)(i), (B) the Stockholders’

 

47

--------------------------------------------------------------------------------


 

Representative and HBC shall promptly furnish or cause to be furnished to the
Tax Accountants such work papers and other documents and information relating to
the disputed issues as the Tax Accountants may reasonably request and are
available to that party or its accountants or other Representatives, and shall
be afforded the opportunity to present to the Tax Accountants, with a copy to
the other party, any other written material relating to the disputed issues,
(C) the determination by the Tax Accountants, as set forth in a report to be
delivered by the Tax Accountants to both the Stockholders’ Representative and
HBC, will include changes to the applicable Tax Return required as a result of
the determination made by the Tax Accountants, and (D) the Stockholders’
Representative and HBC shall each bear one-half of the fees and costs of the Tax
Accountants; provided, however, that the engagement agreement referred to in
clause (i) above may require the parties to be bound jointly and severally to
the Tax Accountants for those fees and costs, and in the event the Stockholders’
Representative or HBC pays to the Tax Accountants any amount in excess of
one-half of the fees and costs of the Tax Accountants’ engagement, the other
party agrees to reimburse the Stockholders’ Representative or HBC, as
applicable, upon demand, to the extent required to equalize the payments made by
the Stockholder’ Representatives and HBC with respect to the fees and costs of
the Tax Accountants.

 

(f)                                   Except as directed by a Governmental
Entity (and subject to Section 6.21(c)), HBC shall not make inquiries of, or
file any state income Tax Return or amend any state income Tax Return with any
Governmental Entity (other than California) that is not a Listed State Tax
Return that would lead to or reflect a Tax liability giving rise to an
indemnification claim pursuant to Section 8.02(e) without the prior written
consent of the Stockholders’ Representative which consent shall not be
unreasonably withheld and shall be subject to good faith negotiations with HBC
to increase the State Tax Return Basket.  If HBC and the Stockholders’
Representative are unable to agree within twenty (20) days from the time the
Stockholders’ Representative is notified of a contemplated inquiry or filing
with a state Governmental Entity, HBC may proceed with such inquiry or filing,
as applicable, but any liability for state income Taxes resulting from such
inquiry or filing shall not be subject to an indemnification claim pursuant to
Section 8.02(e).

 

Section 6.22                             Control of Audits.  After the Closing
Date, except as set forth in the next sentence, HBC shall control the conduct,
through counsel of its own choosing, of any audit, claim for refund, or
administrative or judicial proceeding involving any asserted Tax liability or
refund with respect to the Company (each, a “Contest”).  In the case of a
Contest after the Closing Date that involves a liability or disputed Tax that
could give rise to an indemnification claim pursuant to Section 8.02(e), HBC
shall control the conduct of such Contest, but the Stockholders, through the
Stockholders’ Representative, shall have the right to participate in such
Contest at their own expense.  HBC shall promptly deliver to the Stockholders’
Representative copies of all relevant notices and documents (including court
papers) received by HBC in connection with any such Contests, and shall not
enter into a settlement, compromise or concede any portion of any Contest
(including with respect to any Contest involving a state income Tax claim
initiated by HBC or by a state Governmental Entity without solicitation by HBC)
without the prior written consent of the Stockholders’ Representative.  A
memorandum setting forth such agreement shall be prepared and signed and
furnished to the Escrow Agent.  Except as otherwise set forth herein, the terms
of Section 8.05(a)(ii) shall apply to a Contest, mutatis mutandis.

 

48

--------------------------------------------------------------------------------


 

Section 6.23                             Spreadsheet. The Company shall deliver
to HBC a true and complete spreadsheet (the “Spreadsheet”) in a form reasonably
satisfactory to HBC, which spreadsheet shall be certified as complete and
correct by the Chief Executive Officer of the Company as of the Closing and
which shall include as of the Closing, (a) names of all Stockholders and their
respective addresses, indicating whether such holder is a current or former
employee of the Company, (b) the number of Company Shares held by such
Stockholder, (c) the respective certificate numbers of Company Shares issued to
such Stockholder, (d) the date of acquisition of such Company Shares, (e) the
Pro Rata Percentage of the Purchase Price, (f) the Pro Rata Percentage of the
Closing Payment to be paid to such Stockholder, (g) the amount of cash to be
deposited into the Escrow Account on behalf of such Stockholder pursuant to
Section 1.03, (h) and the amount to be deposited in the Expense Account on
behalf of such Stockholder and (i) wire instructions for such Stockholder.  The
Company shall deliver the Spreadsheet five (5) business days prior to the
Closing Date.

 

Section 6.24                             Deductions.  To the extent permitted by
applicable Law, HBC and the Stockholders shall, or shall cause the Company to,
report all Deductions on the income Tax Returns of the Company for the Taxable
period that includes the Closing Date.  “Deductions” means all federal and state
income Tax deductions related to the payment of employee bonuses, payment under
deferred compensation arrangements (including, without limitation, all amounts
owed to participants under the BVF/CSNK Acquisition Corp. Management Retention
Plan), payment of any investment banking (or other advisory) fees, and other
deductible Third Party Expenses, in each case in connection with the
Contemplated Transactions.

 

Section 6.25                             Indemnity. For the avoidance of doubt,
the Stockholders shall not be responsible for (and shall not have any
indemnification obligations under this Agreement with respect to) any Taxes of
the Company or any of its Subsidiaries that are attributable to a taxable period
ending after the Closing Date.

 

Section 6.26                             Stockholder Distributions. 
Notwithstanding anything to the contrary herein, the Company shall (a) continue
to accrue earnings in the ordinary course of business up to the Closing Date and
(b) distribute all cash and other assets equal to the amount by which Tangible
Stockholders’ Equity, calculated as of the Closing Date and after taking into
account the payment of Third Party Expenses and amounts owed to participants
under the BVF/CSNK Acquisition Corp. Management Retention Plan, exceeds the
Balance Sheet Target (the “Closing Date Stockholder Distributions”) to the
Stockholders according to each Stockholder’s Pro Rata Percentage.

 

Section 6.27                             Genesis Loan.  Within ten (10) business
days following the Closing Date, HBC shall pay-off the Genesis Financial Loan.

 

Section 6.28                             FIRPTA Compliance.  On the Closing
Date, the Company shall deliver to HBC a properly executed statement in a form
reasonably acceptable to HBC for purposes of satisfying HBC’s obligations under
Treasury Regulation Section 1.1445-2(c)(3).

 

49

--------------------------------------------------------------------------------


 

ARTICLE VII
CLOSING CONDITIONS

 

Section 7.01                             Conditions to Obligations of Each Party
to Effect the Transaction.  The respective obligations of the Company,
Stockholders, and HBC to effect the Contemplated Transactions shall be subject
to the satisfaction of the following conditions:

 

(a)                                 No Order; Injunctions; Restraints;
Illegality.  No Governmental Entity shall have enacted, issued, promulgated,
enforced or entered any Order or Law or other legal restraint (whether
temporary, preliminary or permanent) which is in effect and which has the effect
of making the Contemplated Transactions illegal or otherwise prohibiting or
preventing consummation of the Contemplated Transactions.

 

(b)                                 Regulatory Approvals.  All approvals of
Governmental Entities required to be obtained prior to the Closing in connection
with the Contemplated Transactions shall have been obtained.

 

Section 7.02                             Conditions to the Obligations of HBC. 
The obligations of HBC to effect the Contemplated Transactions shall be subject
to the satisfaction of the following conditions, any of which may be waived in
writing exclusively by HBC:

 

(a)                                 Representations, Warranties and Covenants. 
(i) Each of the representations and warranties of the Company set forth in
Sections 3.01, 3.02, and 3.03, and each of the representations and warranties of
the Stockholders set forth in Section 4.01, 4.02, 4.03, 4.04, and 4.05 at and as
of the date of this Agreement and at and as of the Closing Date as though made
at and as of the Closing Date shall be true and correct in all respects (unless
any such representation or warranty is made only as of a specific date, in which
case as of such specific date), (ii) each of the other representations and
warranties of the Company and the Stockholders set forth in this Agreement that
contain any limitation as to “materiality” or “Material Adverse Effect” set
forth therein) shall be true and correct in all respects at and as of the date
of this Agreement and at and as of the Closing Date as though made at and as of
the Closing Date (unless such representation or warranty is made only as of a
specific date, in which case as of such specific date) and (iii) each of the
other representations and warranties of the Company and the Stockholders set
forth in this Agreement that do not contain any limitations as to “materiality”
or “Material Adverse Effect” shall be true and correct in all material respects
at and as of the date of this Agreement and at and as of the Closing Date as
though made at and as of the Closing Date (unless any such representation or
warranty is made only as of a specific date, in which case as of such specific
date).  The Company and each Stockholder shall have performed and complied in
all material respects with all covenants and obligations under this Agreement
required to be performed and complied with by such parties as of the Closing.

 

(b)                                 No Material Adverse Effect.  There shall not
have occurred a Company Material Adverse Effect since the Balance Sheet Date.

 

(c)                                  Unanimous Board Approval.  This Agreement
and the Contemplated Transactions shall have been unanimously approved by the
Company Board, subject to the requirement for any director to abstain from
voting due to conflict of interest.

 

50

--------------------------------------------------------------------------------


 

(d)                                 Litigation.  There shall be no Legal Action
or Order pending or known to be threatened against HBC or any of its Affiliates,
or the Company or any of its Subsidiaries, their respective properties or any of
their respective officers or directors arising out of or in connection with the
Contemplated Transaction or otherwise seeking any of the results set forth in
Section 7.01(a).

 

(e)                                  Employment Arrangements.  Each of the
persons listed in Annex I shall have executed and delivered to HBC the
Employment Agreements.

 

(f)                                   Non-Competition and Non-Solicitation
Agreements.  Each of the persons listed in Annex II shall have entered into a
non-competition and non-solicitation agreement with HBC, which agreement shall
be in the form attached hereto as Exhibit B and Exhibit C, as applicable.

 

(g)                                  Escrow Agreement.  The Stockholders’
Representative and the Escrow Agent shall have entered into the Escrow
Agreement.

 

(h)                                 Resignation of Officers and Directors.  HBC
shall have received a duly executed director and officer resignation and release
letter from each of the officers and directors of the Company and each of its
Subsidiaries effective as of the Closing.

 

(i)                                     Releases.  HBC shall have received from
each person listed on Annex III a Release Agreement in the form attached hereto
as Exhibit D.

 

(j)                                    Statement of Expenses.  HBC shall have
received from the Company the Statement of Expenses pursuant to
Section 6.19(b) five (5) business days prior to the Closing Date.

 

(k)                                 Certificates.

 

(i)                                     HBC shall have received a certificate
from the Company, validly executed by the Chief Executive Officer of the Company
for and on the Company’s behalf, to the effect that as of the Closing (i) the
conditions set forth in Sections 7.02(a) and 7.02(b) have been satisfied, and
(ii) the Company has performed and complied in all material respects with all
covenants and obligations under this Agreement required to be performed and
complied with by the Company as of the Closing.

 

(ii)                                  HBC shall have received a certificate from
each Stockholder validly executed by such Stockholder to the extent the
conditions set forth in Section 7.02(a) as applicable to such Stockholder have
been satisfied.

 

(l)                                     Certificate of Secretary of the
Company.  HBC shall have received a certificate, validly executed by the
Secretary of the Company for and behalf of the Company certifying as to (i) the
Charter Documents, and (ii) the valid adoption of resolutions of the Board of
Directors of the Company (whereby the Contemplated Transactions were unanimously
approved by the Company Board).

 

(m)                             Certificate of Good Standing.  HBC shall have
received a certificate of good standing or other equivalent certificate from the
applicable Governmental Entity in each

 

51

--------------------------------------------------------------------------------


 

jurisdiction where the Company has offices, each of which is dated within five
(5) business days prior to Closing, with respect to the Company.  Each
Subsidiary of the Company shall have received and delivered to HBC a similar
certification from the jurisdiction where it is incorporated or otherwise
organized and the jurisdictions where it is required to be qualified to do
business.

 

(n)                                 Legal Opinion.  HBC shall have received a
legal opinion from legal counsel to the Company in a form satisfactory to HBC
addressing the matters on Exhibit E.

 

(o)                                 Payment of Accrued Amounts.  The Company
shall have made all the payments contemplated in Section 6.19(a) to the
Employees and shall have provided HBC with evidence of same.

 

(p)                                 Target Receivables.  The Target Receivables
as reflected on the Estimated Balance Sheet shall be true and correct and shall
not be less than $35,000,000.

 

(q)                                 Spreadsheet.  HBC shall have received from
the Company five (5) business days prior to the Closing Date the Spreadsheet
pursuant to Section 6.24.

 

(r)                                    Estimated Closing Balance Sheet.  HBC
shall have received from the Company the Estimated Closing Balance Sheet
pursuant to Section 1.04 five (5) business days prior to the Closing Date.

 

(s)                                   Company Shares.  HBC shall have received
the transfer of the Company Shares pursuant to Section 1.01.

 

Section 7.03                             Conditions to Obligations of the
Company and the Stockholders.  The obligations of the Company and each of the
Stockholders to effect the Contemplated Transactions shall be subject to the
satisfaction of the following conditions, any of which may be waived in writing,
exclusively by the Company and the Stockholders’ Representative:

 

(a)                                 Representations, Warranties and Covenants. 
(i) Each of the representations and warranties of HBC set forth in
Sections 5.01, 5.02 and 5.03 at and as of the date of this Agreement and at and
as of the Closing Date as though made at and as of the Closing Date shall be
true in all respects (unless any such representation or warranty is made only as
of a specific date, in which case as of such specific date), (ii) each of the
other representations and warranties of HBC set forth in this Agreement that
contain any limitation as to “materiality” or “Material Adverse Effect” set
forth therein) shall be true and correct at and as of the date of this Agreement
and at and as of the Closing Date as though made at and as of the Closing Date
(unless any such representation or warranty is made only as of a specific date,
in which case as of such specific date) (iii) each of the other representations
and warranties of the Company and the Stockholders set forth in this Agreement
that do not contain any limitation as to “materiality” or “Material Adverse
Effect” shall be true and correct in all material respects at and as of the date
of this Agreement and at and as of the Closing Date as though made at and as of
the Closing Date (unless any such representation or warranty is made only as of
a specific date, in which case as of such specific date).  HBC shall have
performed and complied in all material respects with all covenants and
obligations under this Agreement required to be performed and complied with by
such parties as of the Closing Date.

 

52

--------------------------------------------------------------------------------


 

(b)                                 Certificate of HBC.  The Stockholder
Representative shall have received a certificate from HBC, validly executed by
the Chief Executive Officer of HBC for and on HBC’s behalf, to the effect that
as of the Closing (i) the conditions set forth in Section 7.03(a) have been
satisfied, and (ii) HBC has performed and complied in all material respects with
all covenants and obligations under this Agreement required to be performed and
complied with by it as of the Closing.

 

(c)                                  Escrow Agreement.  Each of HBC and the
Escrow Agent shall have entered into the Escrow Agreement.

 

(d)                                 Purchase Price.  HBC shall have delivered
the Closing Payment to the Stockholders Representative and the Escrow Amount to
the Escrow Agent.

 

ARTICLE VIII
INDEMNIFICATION; REMEDIES

 

Section 8.01                             Survival.

 

(a)                                 All of the representations and warranties of
the parties contained in this Agreement, the Company Disclosure Schedule, the
supplements to the Company Disclosure Schedule (delivered to HBC in accordance
with Section 6.07), and any other certificate or document delivered pursuant to
this Agreement shall survive the Closing until eighteen (18) months after the
Closing Date, except for the representations and warranties contained in
(A) Section 3.02 (Capital Structure), Section 3.03(b) (Authority of Company) and
Section 4.01 (Ownership of Company Shares), Section 4.02 (Claims), Section 4.03
(Litigation), Section 4.04 (Authority) (collectively, the “Fundamental
Representations” and each individually as a “Fundamental Representation”) each
of which shall survive the execution and delivery of this Agreement and the
Closing indefinitely, (B) Section 3.06 (Taxes) and Section 3.12 (Employee
Matters) which shall survive the execution and delivery of this Agreement and
the Closing until the expiration of all relevant statutes of limitations
(including any extensions), and (C) in the event of fraud or a wilful or
intentional misrepresentation with respect to a representation and warranty,
such representation and warranty shall survive indefinitely.

 

(b)                                 All of the covenants, agreements,
undertakings and obligations of the parties contained in this Agreement, the
Company Disclosure Schedule, the supplements to the Company Disclosure Schedule
(delivered to HBC in accordance with Section 6.07), and any other certificate or
document delivered pursuant to this Agreement shall survive until fully
performed or fulfilled, unless non-compliance with such covenants, agreements,
undertakings or obligations is waived in writing by the party or parties
entitled to such performance.

 

(c)                                  No claim for indemnification, reimbursement
or any other remedy pursuant to Section 8.02 or Section 8.03 may be brought with
respect to breaches of representations or warranties contained in this Agreement
after the applicable expiration date set forth in this Section 8.01; provided,
however, that if, prior to such applicable date a party hereto shall have
notified the other party hereto in writing of a claim for indemnification under
this Article VIII (whether or not formal legal action shall have been commenced
based upon such claim), such

 

53

--------------------------------------------------------------------------------


 

claim shall continue to be subject to indemnification in accordance with this
Article VIII notwithstanding such expiration date.

 

Section 8.02                             Indemnification and Reimbursement by
Stockholders.  Each of the Stockholders agrees to severally but not jointly
indemnify and hold harmless HBC and its respective officers, directors,
Affiliates, employees, agents and Representatives, including the Company (the
“HBC Indemnified Parties”) as to each such respective Pro Rata Percentage,
against all claims, losses, liabilities, damages, deficiencies, costs, interest,
awards, judgments, penalties and reasonable expenses, including reasonable
attorneys’ and consultants’ fees and expenses and including any such expenses
incurred in connection with investigating, defending against or settling any of
the foregoing (hereinafter individually a “Loss” and collectively “Losses”)
incurred or sustained by the HBC Indemnified Parties, or any of them (including
the Company), directly or indirectly, as a result of:

 

(a)                                 any breach of or inaccuracy in any
representation or warranty made by the Company in Article III of this Agreement,
the Company Disclosure Schedule, or the supplements to the Company Disclosure
Schedule (delivered to HBC in accordance with Section 6.07) and any other
certificate delivered pursuant to this Agreement.

 

(b)                                 any breach or violation of or failure to
fully perform any covenant, agreement, undertaking or obligation of the Company
(to the extent to be performed prior to Closing) set forth in this Agreement.

 

(c)                                  any breach of or inaccuracy in any
representation or warranty made by the Stockholders in Article IV of this
Agreement, the Company Disclosure Schedule, or the supplements to the Company
Disclosure Schedule (delivered to HBC in accordance with Section 6.07);

 

(d)                                 any breach or violation of or failure to
fully perform any covenant, agreement, undertaking or obligation of the
Stockholders (to the extent to be performed prior to Closing) set forth in this
Agreement.

 

(e)                                  Without duplication and except as otherwise
provided in Section 6.21(e)(ii) and Section 6.21(f), and except to the extent
related to any action taken on the Closing Date following the Closing outside
the ordinary course of business, (i) any Tax liability of the Company or any of
its Subsidiaries for a Pre-Closing Taxable Period, and (ii) all Transaction
Payroll Taxes, but in each case of clause (i) and clause (ii) only to the extent
not reflected in the calculation of the Final Balance Sheet Adjustment Amount.

 

For purposes of this Article VIII and for purposes of determining whether the
HBC Indemnified parties are entitled to indemnification from Stockholders
pursuant to this Section 8.02, any breach of or inaccuracy in any representation
or warranty of Company or the Stockholders shall be determined without regard to
any materiality qualifications set forth in such representation or warranty, and
all references to the terms “material”, “materially”, “materiality”, “Material
Adverse Effect,” “knowledge” or any similar terms shall be ignored for purposes
of determining whether such representation or warranty was true and correct when
made.

 

54

--------------------------------------------------------------------------------


 

The matters set forth in Sections 8.02(a), (b), and (e) are several obligations
of the Stockholders.  This means that with respect to each indemnification claim
thereunder, each Stockholder shall be responsible for the Stockholder’s Pro Rata
Percentage of any Loss a HBC Indemnified Party may suffer based on his, her or
its respective holding of Company Shares.

 

The matters set forth in Sections 8.02(c) and (d) are individual and several
obligations of each Stockholder.  This means that with respect to each
indemnification claim thereunder, the particular Stockholder shall be solely
responsible for any Loss a HBC Indemnified Party may suffer.  HBC acknowledges
and agrees that no Stockholder shall be liable for any breach of a
representation, warranty, covenant or agreement of any other Stockholder, or for
such other Stockholder’s fraud or willful or intentional misrepresentation or
breach of any covenant of another Stockholder.

 

Nothing in this Agreement shall limit the right of HBC, or any other HBC
Indemnified Party to pursue remedies under any Related Agreement against the
parties thereto.

 

Section 8.03                             Indemnification and Reimbursement by
HBC.  HBC shall indemnify and hold harmless and defend each Stockholder and
their respective officers, directors, affiliates, employees, agents and
Representatives (the “Stockholder Indemnified Parties”), from and against and
shall reimburse Stockholders for any and all Losses incurred or sustained by any
one of them thereto, directly or indirectly:

 

(a)                                 any breach of or inaccuracy in any
representation or warranty made by HBC in Article V of this Agreement.

 

(b)                                 any breach or violation of or failure to
fully perform any covenant, agreement, undertaking or obligation of HBC (to the
extent to be performed prior to Closing) set forth in this Agreement.

 

For purposes of this Article VIII and for purposes of determining whether
Stockholders are entitled to indemnification from HBC pursuant to this
Section 8.03, any breach of or inaccuracy in any representation or warranty of
HBC or shall be determined without regard to any materiality qualifications set
forth in such representation or warranty, and all references to the terms
“material”, “materially”, “materiality”, “Material Adverse Effect,” “knowledge”
or any similar terms shall be ignored for purposes of determining whether such
representation or warranty was true and correct when made.

 

Section 8.04                             Limitations on Stockholder
Indemnification; Remedies.

 

(a)                                 Except in the case of fraud or wilful or
intentional misrepresentation in respect of any representation, warranty or
covenant contained in this Agreement, and except in respect of claims for
breaches or inaccuracies of a Fundamental Representation, claims against the
Escrow Account which shall be on a several basis and based on the Pro Rata
Percentage of each Stockholder or against a Stockholder on an individual and
several basis shall be the HBC Indemnified Parties sole remedy for indemnity
claims under Section 8.02(a) through 8.02(c).  The liability of each Stockholder
pursuant to Section 8.02(a) or Section 8.02(c) in respect of claims for breaches
or inaccuracies of a Fundamental Representation shall be limited to the
aggregate proceeds received by such Stockholder.  Any liability for fraud or
willful or intentional

 

55

--------------------------------------------------------------------------------


 

misrepresentation shall be limited to, in the case of the Company, the person or
persons who had actual knowledge of such fraud or willful or intentional
misrepresentation by the Company, or with respect to fraud or willful or
intentional misrepresentation by a Stockholder, such Stockholder.

 

(b)                                 Notwithstanding any other provision of this
Agreement to the contrary, (i) except in the case of fraud or wilful or
intentional misrepresentation in respect of any representation, warranty or
covenant, or for a breach of a Fundamental Representation, a HBC Indemnified
Party may not recover any Losses under Section 8.02(a), unless and until one or
more proven and completed Losses in respect of claims made under either
Section 8.2(a) (or Losses agreed to between HBC and the Stockholder
Representative) collectively are in excess of $100,000 in the aggregate (the
“Threshold Amount”) in which case the HBC Indemnified Party shall be entitled to
recover all Losses so identified in excess of $50,000 (the “Deductible Amount”),
and, (ii) an HBC Indemnified Party may not recover for any Losses for Taxes
reflected on the Listed State Tax Returns unless and until the aggregate net
Loss from such state income Taxes exceeds $300,000 (“State Tax Return Basket”),
in which case the HBC Indemnified Parties shall be entitled to recover the
aggregate net Loss in excess of $300,000.  (For the avoidance of doubt, the
aggregate net Loss described above shall be calculated as the difference between
the aggregate income Taxes, including penalties and interest, if applicable paid
to a state Tax Governmental Entity pursuant to all the Listed State Tax Returns,
less the aggregate credits or refunds issued by the state of California
resulting from or related to the filing of the Listed State Tax Returns). The
Threshold Amount and the Deductible Amount shall be applied independent of
clause (ii) and shall not be available for application to Losses with respect to
a Listed State Tax Return.

 

(c)                                  Notwithstanding the foregoing, a HBC
Indemnified Party shall be entitled to recover for, and the Threshold Amount and
Deductible Amount shall not apply to, any and all claims or payments made with
respect to all Losses (i) incurred pursuant to Sections 8.02(b) through
Section 8.02(e) (subject to the State Tax Return Basket), or (ii) resulting from
any breach or inaccuracy of any of any Fundamental Representation, or
(iii) fraud or wilful or intentional misrepresentation in respect of any
representation, warranty or covenant.

 

(d)                                 Notwithstanding anything to the contrary
herein, the parties hereto agree and acknowledge that except in the case of
fraud or willful or intentional misrepresentations in respect of any
representation, warranty or covenant contained in this Agreement, a HBC
Indemnified Party may not bring a claim for indemnification for any Loss under
this Article VIII in which the HBC had knowledge about the inaccuracy of or
non-compliance with, any representation, warranty, or covenant made by or on
behalf of the Company or any Stockholder.

 

(e)                                  Notwithstanding anything to the contrary in
this Agreement, except for claims for specific performance or injunctive relief,
as provided in this Agreement, the sole and exclusive remedy of HBC and each HBC
Indemnified Party for money damages for any matters relating to this Agreement
or the Contemplated Transactions and any Related Agreement, certificate or
instrument delivered pursuant to this Agreement shall be the rights to
indemnification set forth in this Article VIII.

 

56

--------------------------------------------------------------------------------


 

(f)                                   Notwithstanding the fact that any HBC
Indemnified Party may have the right to assert claims for indemnification under
or in respect of more than one provision of this Agreement in respect of any
fact, event, condition or circumstance, no HBC Indemnified Party shall be
entitled to recover the amount of any Losses suffered by such HBC Indemnified
Party more than once, regardless of whether such Losses may be as a result of a
breach of more than one representation, warranty or covenant.

 

(g)                                  No Stockholder shall be liable under
Section 8.02 for any incidental, consequential, diminution in value, lost
profits, indirect, punitive, exemplary or special Losses.

 

(h)                                 Notwithstanding anything that may be deemed
to be to the contrary set forth in this Agreement or otherwise, nothing in this
Article VIII or elsewhere in this Agreement shall limit the liability of any
person (and neither the Escrow Account nor the Purchase Price shall be the
exclusive remedy) in respect of Losses arising out of, nor bar any Legal Action
against such person (and nothing herein shall serve as a defense thereto) in
relation to, any fraud or willful or intentional misrepresentation committed by
such person in connection with this Agreement, any Related Agreement, or any
certificate or other instrument delivered pursuant to this Agreement or the
consummation of the Contemplated Transactions.

 

(i)                                     In order to fulfill the Stockholders
obligations under Section 8.02, HBC and the other HBC Indemnified Parties shall
have recourse (i) first to the Escrow Account, and if the Escrow Account is
depleted then (ii) by any further remedies available to such HBC Indemnified
Parties against the Stockholders under this Agreement.

 

(j)                                    In the case of any claim which is made
outside the Escrow Account as permitted in this Agreement, except for claims for
breaches of Article IV by a Stockholder (which shall be made solely against that
Stockholder) HBC or any other HBC Indemnified Party shall be required to bring
such claim against all of the Stockholders, and each Stockholder shall be liable
for its Pro Rata Percentage of the total liability owed to the HBC Indemnified
Parties in respect of such a claim.

 

(k)                                 Nothing in this Article VIII shall limit the
liability of the Company or the Stockholders for any breach of any
representation, warranty or covenant contained in this Agreement, any Related
Agreement or in any certificates or other instruments delivered pursuant to this
Agreement if the Contemplated Transactions are not completed as a result of the
termination of this Agreement by HBC for breach of this Agreement by the Company
or the Stockholders.

 

Section 8.05                             Third Party Claims.

 

(a)                                 If any written claim or demand for which an
Indemnifying Party may be expected to have liability to any Indemnified Party
under this Article VIII, is asserted against or sought to be collected from any
Indemnified Party by a third party, including a Government Entity (a “Third
Party Claim”), the Indemnified Party shall notify the Indemnifying Party (or the
Stockholder Representative, where the Indemnifying Party is a Stockholder (each
a “Stockholder Indemnifying Party”) and indemnification is not being sought
under this Article VIII directly from such Stockholder Indemnifying Party) in
writing of the Third Party Claim (a “Third Party

 

57

--------------------------------------------------------------------------------


 

Claim Notice,” collectively with Direct Claim Notices, “Claim Notices”);
provided, however, that the failure to give a timely Third Party Claim Notice
shall affect the rights of an Indemnified Party only to the extent that such
failure has a material prejudicial effect on the defenses or other rights
available to the Indemnifying Party with respect to such Third Party Claim or
the quantum of such Third Party Claim (including all interest and other
penalties which may accrue as a result of such delay).  A Third Party Claim
Notice shall contain a brief summary of the facts underlying or relating to such
claim to the extent then known by the Indemnified Party and a copy of any
correspondence or notice received from the relevant third party and a statement
that the Indemnified Party seeks indemnification for Losses relating to such
Third Party Claim.

 

(b)                                 In the event of a Third Party Claim against
an Indemnified Party, the Indemnifying Party, or, where the Indemnifying Party
is a Stockholder Indemnifying Party, the Stockholder Representative, shall be
entitled on behalf of the Stockholder Indemnifying Parties (or in the event
indemnification is being sought directly from a Stockholder Indemnifying Party,
such Stockholder Indemnifying Party shall be entitled), at its expense, to
participate in but not to determine or conduct the defense of such Third Party
Claim.  The Indemnified Party shall have the right in its sole discretion to
conduct the defense of and to settle any such Third Party Claim; provided,
however, that the Indemnified Party shall when requested by the Indemnifying
Party, consult with the Indemnifying Party about strategy and costs and act in
good faith to ensure that attorneys’ fees and other costs incurred in the
defense of such Third Party Claim are reasonable; provided, further, that except
with the consent of the Indemnifying Parties, or, where the Indemnifying Party
is a Stockholder Indemnifying Party, the Stockholders’ Representative (or, in
the event indemnification is being sought directly from a Stockholder
Indemnifying Party, such Stockholder Indemnifying Party), the Indemnified Party
may not enter into any settlement of such Third Party Claim with third party
claimants.  In the event that the Stockholders’ Representative (or, in the event
indemnification is being sought directly from a Stockholder Indemnifying Party,
such Stockholder Indemnifying Party) has consented to any such settlement, the
Stockholder Indemnifying Parties shall have no power or authority to object
under any provision of this Article VIII to the amount of any Third Party Claim
by HBC Indemnified Parties against the Escrow Fund, or against the Stockholder
Indemnifying Parties directly, as the case may be, with respect to such
settlement.  If the Indemnifying Party, or, where the Indemnifying Party is a
Stockholder Indemnifying Party, the Stockholders’ Representative (or such
objecting Stockholder Indemnifying Party) and the Indemnified Party so agree to
a settlement, a memorandum setting forth such agreement shall be prepared and
signed and, in the case of a claim against the Escrow Account, shall be
furnished to the Escrow Agent.

 

(c)                                  Any claim under this Article VIII for any
matter involving a Third-Party Claim shall be promptly indemnified, paid, or
reimbursed.  The Indemnifying Party shall reimburse the Indemnified Person on a
monthly basis for the costs of investigation and the reasonable fees and
expenses of counsel retained by the Indemnified Party.  In the case of a claim
against the Escrow Account, instructions executed by HBC and the Stockholders’
Representative shall be provided to the Escrow Agent to release from the Escrow
Account Funds to HBC for such costs and expenses.

 

58

--------------------------------------------------------------------------------


 

Section 8.06                             Direct Claim Indemnification
Procedures.

 

(a)                                 If an Indemnified Party wishes to make a
claim for indemnification under this Article VIII for Losses that do not result
from a Third Party Claim (a “Direct Claim”), the Indemnified Party shall notify
each Indemnifying Party from whom indemnification is sought (or the
Stockholders’ Representative, where the Indemnifying Party is a Stockholder
Indemnifying Party and indemnification is not being sought directly from such
Stockholder Indemnifying Party) in writing of such Direct Claim (a “Direct Claim
Notice”), including a brief summary of the facts underlying or related to such
claim to the extent then known by the Indemnified Party and a statement that the
Indemnified Party seeks indemnification for Losses relating to such claim.  The
Indemnifying Party (or the Stockholders’ Representative, where the Indemnifying
Party is a Stockholder Indemnifying Party and indemnification is not being
sought hereunder directly from such Stockholder Indemnifying Party) shall have a
period of thirty (30) days within which to investigate and respond to such
Direct Claim and the Indemnified Party shall reasonably cooperate with such
investigation and response.

 

(b)                                 If the Indemnifying Party (or the
Stockholders’ Representative, where the Indemnifying Party is a Stockholder
Indemnifying Party and indemnification is not being sought directly from such
Stockholder Indemnifying Party) accepts a Direct Claim or does not respond
within such 30-day period, the Indemnifying Party will be deemed to have
accepted the Direct Claim and to have conclusively acknowledged its obligation
to indemnify the Indemnified Party with respect to all Losses imposed on,
sustained, incurred or suffered by, or asserted against the Indemnified Party in
respect of such Direct Claim. If the Indemnifying Party (or the Stockholders’
Representative, where the Indemnifying Party is a Stockholder Indemnifying Party
and indemnification is not being sought hereunder directly from such Stockholder
Indemnifying Party) accepts or is deemed to accept the Direct Claim within
thirty (30) days after the date of such acceptance, it shall pay (or, where the
Indemnifying Party is a Stockholder Indemnifying Party, the Stockholders’
Representative shall instruct the Escrow Agent to pay) the amount of Losses (if
any) specified in the Direct Claim Notice for which the Indemnifying Party (or
the Stockholders’ Representative, where the Indemnifying Party is a Stockholder
Indemnifying Party and indemnification is not being sought directly from such
Stockholder Indemnifying Party) has accepted indemnification at that time (which
amount shall not be conclusive of the final amount of such Direct Claim).

 

(c)                                  A Claim Notice shall state the estimated
amount of Losses (which estimate shall not be conclusive of the final amount of
such claim) that the Indemnified Party believes it has sustained, incurred or
suffered or reasonably anticipates to sustain, incur or suffer with respect to
any Third Party Claim or Direct Claim and identify the representations and
warranties contained in this Agreement that the Indemnified Party believes were
breached or otherwise identify the basis upon which the Indemnified Party
believes that it is entitled to indemnification (which basis shall not be
conclusive of the final determination of liability for indemnification).

 

(d)                                 (i)                                     If
the Indemnifying Party (or the Stockholders’ Representative, where the
Indemnifying Party is a Stockholder Indemnifying Party and indemnification is
not being sought directly from such Stockholder Indemnifying Party) in good
faith objects to any claim made by the Indemnified Party, then the Indemnifying
Party (or the Stockholders’ Representative, where the Indemnifying Party is a
Stockholder Indemnifying Party and indemnification is not being

 

59

--------------------------------------------------------------------------------


 

sought directly from such Stockholder Indemnifying Party) shall deliver a
written notice (a “Claim Dispute Notice”) to the Indemnified Party during the
30-day period commencing upon receipt of the Direct Claim Notice.  The Claim
Dispute Notice shall set forth in reasonable detail the principal basis for the
dispute of any claim made by the Indemnified Party in the Direct Claim Notice.
If the Indemnifying Party (or the Stockholders’ Representative, where the
Indemnifying Party is a Stockholder Indemnifying Party and indemnification is
not being sought directly from such Stockholder Indemnifying Party) delivers a
Claim Dispute Notice, then the parties shall attempt in good faith to resolve
and settle any such objections raised in such Claim Dispute Notice.

 

(ii)                                  If the Indemnifying Party, or, where the
Indemnifying Party is a Stockholder Indemnifying Party, the Stockholders’
Representative (or such objecting Stockholder Indemnifying Party) and the
Indemnified Party so agree, a memorandum setting forth such agreement shall be
prepared and signed and, in the case of a claim against the Escrow Account,
shall be furnished to the Escrow Agent.

 

(iii)                               If no such resolution can be reached within
30 days after the Indemnified Party’s receipt of a given Claim Dispute Notice
(or such longer period as the parties may otherwise agree), then upon the
expiration of such 30 day period (or such longer period as the parties may
otherwise agree), the parties will resolve the dispute by mandatory, final and
binding arbitration held in Santa Clara County, California or at such other
location as is mutually agreed to by the parties (to the extent not telephonic)
and at a time that is reasonably acceptable to the parties.  Such dispute shall
be resolved before a single arbitrator with at least fifteen (15) years
experience as a mergers and acquisitions lawyer or comparable expertise, chosen
from a list of arbitrators provided by JAMS and mutually agreed upon in writing
by the parties, before, and pursuant to, the then most applicable rules of,
JAMS.  The parties agree to use JAMS’ Expedited Arbitration Procedures for any
claim (or series of related claims) for Losses of up to the Escrow Amount.  A
party making a claim (or a series of related claims) for Losses in excess of the
Escrow Amount shall request use of such Expedited Arbitration Procedures, but
the other Party shall not be obligated to agree to the use of such procedures. 
If the parties cannot reach an agreement on an arbitrator within fifteen (15)
days of receipt of the list provided by JAMS, then on the fifteenth (15th) day,
the parties will convene a conference with the JAMS case manager (or such other
JAMS staff member as JAMS shall make available).  The claimant and the
respondent will alternate striking one arbitrator from the list until one
arbitrator is left, which such arbitrator will be appointed.  If such arbitrator
is unable or unwilling to serve, then the next to last candidate will be
chosen.  In the event of arbitration each party will pay the fees of their
respective attorneys, the expenses of their witnesses and any other expenses
connected with presenting their claim.  Other costs of the arbitration,
including the fees of the arbitrator, cost of any record or transcript of the
arbitration, administrative fees, and other fees and costs shall be borne
one-half by each party subject to the dispute.  Except as may be necessary to
enter judgment upon the award or to the extent required by applicable Law, all
claims, defenses and proceedings (including, but not limited to, the existence
of a controversy and the fact that there is an arbitration proceeding) will be
treated in a confidential manner by the arbitrator and all those involved in the
proceeding.  Any controversy relating to the arbitration presented to a court
will be filed under seal to the extent permitted by Law.  An arbitration award
rendered pursuant to this Section 8.06(d) will be final and binding on the
parties and may be submitted solely to any state or federal court located in
Santa Clara County, California for entry of a judgment thereon.

 

60

--------------------------------------------------------------------------------


 

Section 8.07                             Tax Treatment of Indemnification
Payments. Any indemnification pursuant to this Article VIII shall be treated as
an adjustment to the Purchase Price, and shall be so treated by the parties, for
Tax purposes, unless otherwise required by applicable Law.

 

ARTICLE IX
TERMINATION

 

Section 9.01                             Termination. Except as provided in
Section 9.02, this Agreement may be terminated by written notice time prior to
the Closing as follows:

 

(a)                                 by mutual agreement of all the Stockholders
and HBC;

 

(b)                                 by HBC or the Stockholders owning
individually or in the aggregate 50% of the Company Shares (the “Stockholders
Majority Interest”), if the Closing Date shall not have occurred by March 31,
2015 [six months from date of Agreement] (the “End Date”); provided, however,
that the right to terminate this Agreement under this Section 9.01(b) shall not
be available to any party whose action or failure to act has been a principal
cause of or resulted in the failure of the Contemplated Transactions to occur on
or before such date and such action or failure to act constitutes a breach of
this Agreement;

 

(c)                                  by HBC if it is not in material breach of
its obligations under this Agreement and there has been a material breach of any
representation, warranty, covenant or agreement of the Company or the
Stockholders contained in this Agreement such that the conditions set forth in
Section 7.02(a) would not be satisfied and such breach has not been cured within
ten (10) calendar days after written notice thereof to the Company and the
applicable Stockholder; provided, however, that no cure period shall be required
for a breach which by its nature cannot be cured; provided further, that any
failure to meet the conditions set forth in Section 7.02(a) as a result of a
supplement or amendment to the Company Disclosure Schedule in the manner
described in Section 6.07(i) shall be deemed not to be a breach giving rise to a
termination right for HBC under this Section 9.01(c); or

 

(d)                                 by any Stockholders owning individually or
in the aggregate 50% of the Company Shares, if the Company, none of its
Subsidiaries or none of the Stockholders is in breach of their respective
obligations under this Agreement and there has been a material breach of any
representation, warranty, covenant or agreement of HBC contained in this
Agreement such that the conditions set forth in Section 7.03(a) would not be
satisfied and such breach has not been cured within ten (10) calendar days after
written notice thereof to HBC; provided, however, that no cure period shall be
required for a breach which by its nature cannot be cured.

 

Section 9.02                             Effect of Termination.  In the event of
termination of this Agreement as provided in Section 9.1 this Agreement will be
of no further force or effect; provided, however, that each party hereto shall
remain liable for any breach of this Agreement, any Related Agreement or in any
certificate or other instruments delivered pursuant to this Agreement prior to
its termination; and provided further, however, that, the provisions of
Sections 6.02 (Confidentiality), Section 6.16 (Public Disclosure) and
Section 6.19 (Expenses), Article XI (General Provisions) and this Section 9.02
shall remain in full force and effect and survive any termination of this
Agreement pursuant to the terms of this Article IX.

 

61

--------------------------------------------------------------------------------


 

ARTICLE X
STOCKHOLDERS’ REPRESENTATIVE

 

Section 10.01                      Appointment.  The Stockholders hereby
irrevocably make, constitute and appoint Genesis Financial Consultants, Inc. as
their agent and representative (the “Stockholders’ Representative”) for all
purposes under this Agreement.  In the event of the death or incapacity (if an
individual), resignation or removal of the Stockholders’ Representative, the
Stockholders Majority Interest shall promptly designate another individual to
act as the Stockholders’ Representative under this Agreement so that at all
times there will be a Stockholders Representative with the authority provided in
this Article X. Such successor Stockholders’ Representative shall be designated
by the Stockholders by an instrument in writing signed by the Stockholders
Majority Interest, and such appointment shall become effective as to the
successor Stockholders Representative when such instrument shall have been
delivered to him or her and a copy thereof delivered to the HBC and Company. 
The Stockholder Representative may be removed for cause by the Stockholders
Majority Interest.

 

Section 10.02                      Authorization.  The Stockholders authorize
the Stockholders’ Representative on their behalf and in their name to
(a) receive all notice or documents given or to be given to the Stockholders
pursuant hereto or in connection with this Agreement and to receive and accept
service of legal process in connection with any suit or proceeding arising under
this Agreement, (b) deliver at the Closing the certificates for the Company
Shares or affidavits of lost shares and assignment, as applicable, in exchange
for their respective portion of the Purchase Price, (c) deliver to HBC at the
Closing all certificates and documents to be delivered to HBC by the
Stockholders pursuant to this Agreement, together with any other certificates
and documents executed by the Stockholders and deposited with the Stockholders’
Representative for such purpose, (d) act as disbursement agent for distribution
of the Purchase Price to the Stockholders, (e) engage counsel, and such
accountants and other advisors for the Stockholders and incur such other
expenses on behalf of the Stockholders in connection with this Agreement and the
Contemplated Transactions as the Stockholders’ Representative may deem
appropriate, (f) execute and deliver the Escrow Agreement to the Escrow Agent
and act on the Stockholders behalf in respect of all matters relating to the
Escrow Agreement, the Escrow Agent and the Escrow Account, or (g) take such
action on behalf of the Stockholders as the Stockholders’ Representative may
deem appropriate in respect of (i) waiving any inaccuracies in the
representations or warranties of HBC contained in this Agreement, (ii) waiving
the fulfillment of any of the conditions precedent to the Stockholders’
obligations under this Agreement, (iii) all such other matters as the
Stockholders’ Representative may deem necessary or appropriate to consummate
this Agreement and the Contemplated Transactions, (iv) negotiating, representing
or entering into settlements and compromises of any disputes arising in
connection with this Agreement and the Contemplated Transactions, and (v) taking
all such action as may be necessary after the date of this Agreement to carry
out any of the Contemplated Transactions.

 

Section 10.03                      Irrevocable Appointment.  The appointment of
the Stockholders’ Representative is irrevocable and any action taken by the
Stockholders’ Representative pursuant to the authority granted in this Article X
shall be effective and binding on each Stockholder notwithstanding any contrary
action of or direction from any Stockholder, except for actions taken by the
Stockholders’ Representative which are grossly negligent or are willful
misconduct.

 

62

--------------------------------------------------------------------------------


 

The death or incapacity of a Stockholder shall not terminate the prior authority
and agency of the Stockholders’ Representative.

 

Section 10.04                      Exculpation and Indemnification.

 

(a)                                 In performing any of his or her or its
duties as Stockholders’ Representative under this Agreement, the Stockholders’
Representative shall not incur any liability to any person, except for liability
caused by the Stockholders’ Representative’s gross negligence or willful
misconduct.  Accordingly, the Stockholders’ Representative shall not incur any
such liability for (i) any action that is taken or omitted in good faith
regarding any questions relating to the duties and responsibilities of the
Stockholders’ Representative under this Agreement, or (ii) any action taken or
omitted to be taken in reliance upon any instrument that the Stockholders’
Representative shall in good faith believe to be genuine, to have been signed or
delivered by a proper person and to conform with the provisions of this
Agreement.

 

(b)                                 The Stockholders, jointly and severally,
shall indemnify, defend and hold harmless the Stockholders’ Representative
against, from and in respect of any liability arising out of or resulting from
the performance of his or her or its duties hereunder or in connection with this
Agreement (except for Liabilities arising from the gross negligence or willful
misconduct of the Stockholders’ Representative).  Neither HBC nor the Company
shall be liable to the Stockholders for dealing with the Stockholders’
Representative in good faith (other than as a result of the gross negligence or
willful misconduct of Company or HBC).

 

Section 10.05                      Actions of Stockholders.  Whenever this
Agreement requires the Stockholders to take any action, such requirement shall
be deemed to involve an undertaking by the Stockholders to cause the
Stockholders’ Representative to take such action on their behalf.

 

Section 10.06                      Compensation and Expenses.  The Stockholders’
Representative shall not receive any compensation.  Each Stockholder
unconditionally and irrevocably directs HBC to deposit $50,000 from the Purchase
Price into the Expense Account to be held in trust by the Stockholders’
Representative for the benefit of the Stockholders.  The Expense Account shall
be used by the Stockholders’ Representative in its discretion to fund expenses
incurred by the Stockholders’ Representative on behalf of the Stockholders in
accordance with the terms of this Agreement and the Escrow Agreement.

 

ARTICLE XI
MISCELLANEOUS PROVISIONS

 

Section 11.01                      Amendment. This Agreement may not be amended,
except by a written instrument signed by or on behalf of the Company, HBC and
the Stockholders’ Representative.  For purposes of this Section 11.01 any
amendment of this Agreement signed by the Stockholders’’ Representative shall be
binding upon and effective against the Stockholders whether or not they signed
the amendment.

 

Section 11.02                      Remedies Cumulative; Waiver.

 

(a)                                 The rights and remedies of the parties are
cumulative and not alternative.  Neither any failure nor any delay by any party
in exercising any right, power, or privilege under this

 

63

--------------------------------------------------------------------------------


 

Agreement or any of the documents referred to in this Agreement will operate as
a waiver of such right, power, or privilege, and no single or partial exercise
of any such right, power, or privilege will preclude any other or further
exercise of such right, power, or privilege or the exercise of any other right,
power, or privilege.  To the maximum extent permitted by applicable Law, (a) no
claim or right arising out of this Agreement or any of the documents referred to
in this Agreement can be waived by a party, in whole or in part, unless made in
a writing signed by such party or the Stockholders’ Representative on behalf of
a Stockholder, (b) a waiver given by a party will only be applicable to the
specific instance for which it is given, and (c) no notice to or demand on a
party will (i) waive or otherwise affect any obligation of that party or
(ii) affect the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement or the documents
referred to in this Agreement.

 

Section 11.03                      Entire Agreement.  This Agreement supersedes
all prior agreements, whether written or oral, between the parties with respect
to its subject matter (including any letter of intent and, upon the Closing, any
confidentiality obligation to which HBC is subject) and constitutes (along with
the Company Disclosure Letter, the annexes, schedules, exhibits, and the other
documents to be delivered pursuant to this Agreement) a complete and exclusive
statement of the terms of the agreement between the parties with respect to the
subject matter of this Agreement.

 

Section 11.04                      Execution of Agreement; Counterparts.

 

(a)                                 The Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties; it being understood that all parties need not sign the same
counterpart.

 

(b)                                 The exchange of signed copies of this
Agreement or of any other document contemplated by this Agreement (including any
amendment or any other change thereto) by any electronic means intended to
preserve the original graphic and pictorial appearance of a document shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of an original Agreement or other document for all
purposes. Signatures of the parties transmitted by any electronic means
referenced in the preceding sentence shall be deemed to be original signatures
for all purposes.

 

Section 11.05                      Governing Law.  This Agreement and the
agreements, instruments, and documents contemplated hereby, shall be governed
by, and construed in accordance with, the Laws of the State of California,
without regard to any applicable principles of conflicts of law that might
require the application of the Laws of any other jurisdiction.

 

Section 11.06                      Exclusive Jurisdiction; Venue.  Except as set
forth in Section 8.06(d), in any action or proceeding between any of the parties
arising out of or relating to this Agreement, each of the parties
(a) irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the State Court of the State of California or the
United States District Court for the Central District of California within the
county of Santa Clara, (b) agrees that all claims in respect of such action or
proceeding shall be heard and determined exclusively in accordance with
clause (a) of this Section, (c) waives any objection to laying venue in any such

 

64

--------------------------------------------------------------------------------


 

action or proceeding in such courts, (d) waives any objection that such courts
are an inconvenient forum or do not have jurisdiction over any party, and
(e) agrees that service of process upon such party in any such action or
proceeding shall be effective if such process is given as a notice in accordance
with Section 11.09 of this Agreement.

 

Section 11.07                      Assignments and Successors.  No party may
assign any of its rights or delegate any of its obligations under this Agreement
without the prior written consent of the other parties, except that HBC may
assign its rights and delegate any of its obligations under this Agreement after
the Closing to the purchaser of all or any substantial part of the equity
securities or business of the Company provided that such purchaser expressly
assumes the obligations of HBC under this Agreement.  Any attempted assignment
of this Agreement or of any such rights or delegation of obligations without
such consent shall be void and of no effect This Agreement will be binding upon,
and shall be enforceable by and inure solely to the benefit of the parties and
their respective successors and permitted assigns.

 

Section 11.08                      No Third-Party Rights.  Nothing in this
Agreement, express or implied, is intended to or shall confer upon any person
(other than the parties) any right, benefit, or remedy of any nature whatsoever
under or by reason of this Agreement, except as provided in Article VIII.

 

Section 11.09                      Notices.  All notices and other
communications hereunder shall be in writing and shall be delivered by hand, by
facsimile, or by overnight courier service (except for notices specifically
required to be delivered orally). Such communications shall be deemed given to a
party (a) at the time and on the date of delivery, if delivered by hand or by
facsimile (with, in the case of delivery by facsimile, confirmation of date and
time of transmission by the transmitting equipment, and such delivery by
facsimile subsequently confirmed with a copy delivered as provided in
clause (b) on the next business day); and (b) at the end of the first business
day following the date on which sent by overnight service by a nationally
recognized courier service (costs prepaid).

 

Such communication in each case shall be delivered to the following addresses or
facsimile numbers and marked to the attention of the person (by name or title)
designated below (or to such other address, facsimile number, or person as a
party may designate by notice to the other parties):

 

Company:

BVF/CSNK Acquisition Corp.

 

2933 Bunker Hill Lane

 

Santa Clara, California 95054

 

Attention: Glen Shu

 

Fax No.:

 

65

--------------------------------------------------------------------------------


 

with a copy to (which shall not constitute notice hereunder):

 

 

 

LKP Global Law, LLP

 

1901 Avenue of the Stars, Suite 480

 

Los Angeles, California 90067

 

Attention:

Donald S. Lee, Esq.

 

Fax No.:

(424) 239-1882

 

 

Stockholders:

The address set forth on the respective

 

Stockholders’ signature page.

 

 

HBC:

Heritage Bank of Commerce

 

150 Almaden Blvd.

 

San Jose, California 95113

 

Attention:

Walter T. Kaczmarek

 

 

Chief Executive Officer

 

Fax No.:

(408) 792-4004

 

 

with a copy to (which shall not constitute notice hereunder):

 

 

 

Buchalter Nemer, a professional corporation

 

1000 Wilshire Boulevard

 

Suite 1500

 

Los Angeles, California 90017-2457

 

Attention:

Mark A. Bonenfant, Esq.

 

Fax No.:

(213) 896-0400

 

Section 11.10                      Enforcement of Agreement.  The parties
acknowledge and agree that HBC would be irreparably damaged if any of the
provisions of this Agreement are not performed in accordance with their specific
terms and that any breach of this Agreement by the Company could not be
adequately compensated by monetary damages alone.  Accordingly, in addition to
any other right or remedy to which HBC may be entitled, at law or in equity, it
shall be entitled, without proof of damages, to enforce any provision of this
Agreement by a decree of specific performance and temporary, preliminary, and
permanent injunctive relief to prevent breaches or threatened breaches of any of
the provisions of this Agreement, without posting any bond or other undertaking.

 

Section 11.11                      Severability.  If any provision of this
Agreement is held invalid, illegal, or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement will remain in full force
and effect, so long as the economic or legal substance of the Contemplated
Transactions is not affected in any manner materially adverse to any party.

 

Section 11.12                      Construction; Usage.

 

(a)                                 In this Agreement, unless a clear contrary
intention appears:

 

(i)                                     the singular number includes the plural
number and vice versa;

 

66

--------------------------------------------------------------------------------


 

(ii)                                  reference to any person includes such
person’s successors and assigns but, if applicable, only if such successors and
assigns are not prohibited by this Agreement, and reference to a person in a
particular capacity excludes such person in any other capacity or individually;

 

(iii)                               reference to any gender includes each other
gender;

 

(iv)                              reference to any agreement, document, or
instrument means such agreement, document, or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof;

 

(v)                                 reference to any Law means such Law as
amended, modified, codified, replaced, or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated
thereunder, and reference to any section or other provision of any Law means
that provision of such Law from time to time in effect and constituting the
substantive amendment, modification, codification, replacement, or reenactment
of such section or other provision;

 

(vi)                              “hereunder,” “hereto,” “herein,” and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular Section or other provision;

 

(vii)                           “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding such term;

 

(viii)                        all exhibits or schedules annexed hereto or
referred to herein are hereby incorporated herein and made a part of this
Agreement as if set forth in full herein;

 

(ix)                              “or” is used in the inclusive sense of
“and/or;”

 

(x)                                 with respect to the determination of any
period of time, “from” means “from and including” and “to” means “to but
excluding;”

 

(xi)                              references to documents, instruments, or
agreements shall be deemed to refer as well to all addenda, exhibits, schedules,
or amendments thereto (but only to the extent, in the case of documents,
instruments, or agreements that are the subject of representations and
warranties set forth herein, copies of all addenda, exhibits, schedules, or
amendments have been provided on or prior to the date of this Agreement to the
party to whom such representations and warranties are being made);

 

(xii)                           reference to the “consummation of the
Contemplated Transactions” shall be deemed to refer the consummation of the
Contemplated Transactions on a timely basis; and

 

(xiii)                        any reference to the consent of a party means a
consent not unreasonably withheld or delayed unless otherwise specified.

 

(b)                                 This Agreement was negotiated by the parties
with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement

 

67

--------------------------------------------------------------------------------


 

to be construed or interpreted against any party shall not apply to any
construction or interpretation this Agreement.

 

(c)                                  The headings contained in this Agreement
are for convenience of reference only, shall not be deemed to be a part of this
Agreement, and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

Section 11.13                      Definitions. For purposes of this Agreement,
the following terms will have the following meanings:

 

“Account Receivable” means a trade account receivable and other rights of a
Client to payment from its customers in connection with its business.

 

“Acquisition Proposal” means any offer, proposal, inquiry, or indication of
interest (whether in writing or otherwise) from a person (other than an offer,
proposal, inquiry, or indication of interest by HBC) contemplating or otherwise
relating to any of (i) a merger, reorganization, share exchange, joint venture,
strategic investment, consolidation, business combination, recapitalization,
liquidation, dissolution or similar transaction involving the Company or any of
its Subsidiaries, (ii) any purchase or sale of the consolidated assets
(including stock of its Subsidiaries) of it and its Subsidiaries except in the
ordinary course of business, and (iii) any purchase or sale of or tender or
exchange offer for any amount of the Company Shares or securities of any
Subsidiary.

 

“Affiliate” means, with respect to any person, any other person that directly or
indirectly controls, is controlled by or is under common control with such first
person. For the purposes of this definition, “control” (including, the terms
“controlling,” “controlled by” and “under common control with”), as applied to
any person, means the possession directly or indirectly of the power to direct
or cause the direction of the management and policies of that person, whether
through the ownership of voting securities by Contract or otherwise.

 

“Agreement” has the meaning set forth in the Preamble.

 

“business day” means any day, other than Saturday, Sunday or any day on which
banking institutions located in San Jose, California are authorized or required
by applicable Law or other governmental action to close.

 

“Charter Documents” means (a) the articles or certificate of incorporation and
the bylaws of a corporation, (b) the certificate of formation and limited
liability company agreement, operating agreement, or like agreement of a limited
liability company, (c) the partnership agreement and any statement of
partnership of a general partnership, (d) the limited partnership agreement and
the certificate of limited partnership of a limited partnership; (e) any charter
or agreement or similar document adopted or filed in connection with the
creation, formation, or organization of a person; and (f) any amendment to or
restatement of any of the foregoing.

 

“Client” means a person who sells an Accounts Receivable to the Company or any
of its Subsidiaries.

 

“Closing Date” the date on which the Closing occurs.

 

68

--------------------------------------------------------------------------------


 

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and as codified in Section 4980B of the Code and Section 601 et. seq.
of ERISA.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Board” means the board of directors of the Company.

 

“Company Common Stock” means the common stock, no par value per share, of the
Company.

 

“Company Disclosure Schedule” means the confidential disclosure schedule
delivered by the Company to HBC concurrently with the execution of this
Agreement, which disclosure schedule is arranged in paragraphs corresponding to
the numbered and lettered sections contained in Article III of this Agreement,
provided, however, that the disclosure of any fact or item in any section of the
Company Disclosure Schedule shall, should the existence of such fact or item be
relevant to any other section, be deemed to be disclosed with respect to that
other section so long as the relevance of such disclosure to such other section
is apparent on its face from the nature of such disclosure.

 

“Company ERISA Affiliate” means, with respect to any person, any other person
that, together with such first person, would be treated as a single employer
within the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“Company IP” means all Intellectual Property owned, used, held for use, or
exploited by the Company or any of its Subsidiaries, including all Owned Company
IP and Licensed Company IP.

 

“Company Material Adverse Effect” means an Effect that, individually or in the
aggregate, (a) is, or is reasonably expected to be, materially adverse to the
business, condition, capitalization, assets, liabilities, operations, financial
performance of the Company and its Subsidiaries, taken as a whole, or
(b) prevents or materially delays, or is reasonably likely to prevent or
materially delay, the ability of the Company and its Subsidiaries to perform
their respective obligations under this Agreement or to consummate the
Contemplated Transactions on a timely basis; provided, however, that, for the
purposes of clause (a), a Company Material Adverse Effect shall not be deemed to
include an Effect arising out of relating to or resulting from, (i) changes
generally affecting the economy, financial or securities markets, (ii) the
announcement of the Contemplated Transactions, (iii) any outbreak or escalation
of war or any act of terrorism, (iv) any action taken in accordance with this
Agreement or the Contemplated Transactions, (v) any action that is taken at the
request of or with the consent of HBC, or (vi) any adverse change in or effect
on the business of the Company that is cured before the earlier of (1) the
Closing Date and (2) the date on which this Agreement is terminated pursuant to
Article IX hereof; provided further, however, that any Effect referred to in
clauses (i) or (ii) immediately above shall be taken into account in determining
whether a Company Material Adverse Effect has occurred or is reasonably expected
to occur to the extent that such Effect has a disproportionate effect on the
Company and its Subsidiaries, taken as a whole, compared to other participants
in the financial industry in which the Company and its Subsidiaries conduct
their businesses.

 

69

--------------------------------------------------------------------------------


 

“Company Preferred Stock” means the preferred stock, no par value per share, of
the Company.

 

“Confidentiality Agreement” means the Confidentiality Agreement entered into by
the and between Company and HBC on August 7, 2014.

 

“Contract” means any legally binding and enforceable written or oral agreement,
contract, understanding, instrument, arrangement, commitment or undertaking of
any nature.

 

“Copyrights” means all copyrights, copyrightable works, semiconductor topography
and mask work rights, including all rights of authorship, use, publication,
reproduction, distribution, performance transformation, moral rights, and rights
of ownership of copyrightable works, semiconductor topography works, and mask
works, and all rights to register and obtain renewals and extensions of
registrations, together with all other interests accruing by reason of
international copyright, semiconductor topography, and mask work conventions.

 

“Effect” means any effect, event, fact, development, condition, change,
occurrence or circumstance.

 

“Environmental Laws” means any applicable Law, and any Order or binding
agreement with any Governmental Entity as in effect on or prior to the date of
this Agreement relating to (a) the protection, preservation or restoration of
the environment (including air, noise, odor, wetlands, water vapor, surface
water, groundwater, drinking water supply, surface soil, subsurface soil, plant
and animal life or any other natural resource), (b) the use, storage, recycling,
treatment, generation, transportation, processing, handling, labeling,
production, release, threatened release or disposal of Hazardous Substances, and
(c) the contamination or any injury to persons or property from exposure to any
Hazardous Substances. The term Environmental Law includes (i) the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, 42 U.S.C. §
9601, et seq, the Resource Conservation and Recovery Act, as amended, 42 U.S.C.
§ 6901, et seq, the Clean Air Act, as amended, 42 U.S.C. § 7401, et seq, the
Federal Water Pollution Control Act, as amended, 33 U.S.C. § 1251, et seq, the
Toxic Substances Control Act, as amended, 15 U.S.C. § 2601, et seq, the
Emergency Planning and Community Right to Know Act, 42 U.S.C. § 11001, et seq,
the Safe Drinking Water Act, 42 U.S.C. § 300f, et seq, the Occupational Safety
and Health Act, as amended, 29 USC 651 et seq and all comparable state and local
laws, and (ii) any common law (including without limitation common law that may
impose strict liability) that may impose liability or obligations for injuries
or damages due to the presence of or exposure to any Hazardous Substance as in
effect on or prior to the date of this Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Expense Account” means $50,000 to be deposited for the benefit of the
Stockholders’ Representative’s costs and expenses, which amount will be deducted
from the Purchase Price paid to the Stockholders.

 

70

--------------------------------------------------------------------------------


 

“Factored Receivable” means any Account Receivable of a Client in which the
Company or any of its Subsidiaries took a security interest or other interest or
purchased pursuant to a Factoring Transaction.

 

“Factoring Transaction” means a transaction in which the Company or any of its
Subsidiaries facilitates working capital financing to a Client by purchasing or
otherwise taking a security interest or other assignment of the Client’s Account
Receivable.

 

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.

 

“Genesis Financial” means Genesis Financial Services Fund, LLC.

 

“Genesis Financial Loan” means that certain indebtedness of CSNK Working Capital
Finance Corp. dba Bay View Funding (“BVF”) to Genesis Financial pursuant to and
evidenced by that certain Subordinated Revolving Line of Credit Agreement dated
July 1, 2013, by and between the BVF and Genesis Financial, as amended from time
to time, a copy of which such agreement has been provided to HBC by the Company.

 

“Governmental Authorization” means any (a) permit, license, certificate,
franchise, permission, variance, clearance, registration, qualification, or
authorization issued, granted, given, or otherwise made available by or under
the authority of any Governmental Entity or pursuant to applicable Law
(including any filing, application or registration required to obtain or
maintain any of the foregoing), or (b) right under any Contract with any
Governmental Entity.

 

“Governmental Entity” means any (a) nation, state, commonwealth, province,
territory, county, municipality, district, or other jurisdiction of any nature,
(b) federal, state, local, municipal, foreign, or other government, or
(c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, board, commission, instrumentality,
official, organization, unit or body and any court or other tribunal).

 

“Hazardous Substance” means any (a) substance, chemical, waste, product,
pollutants, contaminants, derivative, compound, material, mixture, solid,
liquid, mineral or gas, in each case, whether naturally occurring or man-made,
that is hazardous, acutely hazardous, toxic, or words of similar import,
(b) petroleum or petroleum-derived products, radon, radioactive materials or
wastes, asbestos in any form, lead or lead-containing materials, urea
formaldehyde foam insulation and polychlorinated biphenyls, and (c) any other
materials regulated under Environmental Laws.

 

“Indemnified Parties” means the HBC Indemnified Parties, or the Stockholder
Indemnified Parties and “Indemnified Party” shall mean any one of them.

 

“Indemnifying Party” shall mean a party from whom Indemnification is sought
pursuant to Article VIII.

 

“Intellectual Property” means collectively, all intellectual property and other
similar proprietary rights in any jurisdiction throughout the world, whether
owned, used, or held for use under license, whether registered or unregistered,
including such rights in and to (a) Trademarks,

 

71

--------------------------------------------------------------------------------


 

and the goodwill associated therewith, (b) Patents and inventions, invention
disclosures, discoveries, and improvements, whether or not patentable (c) Trade
Secrets, and confidential information and rights to limit the use or disclosure
thereof by any person, (d) all works of authorship (whether copyrightable or
not), Copyrights, and databases (or other collections of information, data
works, or other materials), (e) software, including data files, source code,
object code, firmware, mask works, application programming interfaces,
computerized databases, and other software-related specifications and
documentation, (f) designs and industrial designs, (g) Internet domain names,
and (h) rights of publicity and other rights to use the names and likeness of
individuals, and (i) claims, causes of action, and defenses relating to the
past, present, and future enforcement of any of the foregoing; in each case of
(a) to (h) above, including any registrations of, applications to register, and
renewals and extensions of, any of the foregoing with or by any Governmental
Entity in any jurisdiction.

 

“IRS” means the United States Internal Revenue Service.

 

“Issued Patents” means all issued patents, reissued or reexamined patents,
revivals of patents, utility models, certificates of invention, registrations of
patents, and extensions thereof, regardless of country or formal name, issued by
the United States Patent and Trademark Office and any other Governmental Entity.

 

“IT Systems” means, with respect to any person, the computers, computer
software, firmware, middleware, servers, workstations, routers, hubs, switches,
data, data communications lines, and all other related or similar information
technology equipment, and all associated documentation owned by such person or
such person’s Subsidiaries.

 

“knowledge” or “known” means, (a) with respect to the Company, the actual
knowledge of any member of the Knowledge Group¸ in each case after diligent
inquiry as is reasonable under the circumstances, (ii) with respect to any
individual Stockholder, the actual knowledge of such Stockholder, and with
respect to any other Stockholder, the actual knowledge of the directors and
officers (or persons having similar functions) of such Stockholder after
diligent inquiry as is reasonable of such individuals of the Stockholder who
would be expected to have knowledge of the relevant matter, and (iii) with
respect to HBC, the actual knowledge of its Chief Executive Officer, Chief
Operating Officer, Chief Financial Officer or Chief Credit Officer.

 

“Knowledge Group” means Glen Shu, Vince Narez, Frank Lim and Matt Carpenter.

 

“Law” or “Laws” means any domestic or foreign laws, common law, statutes,
ordinances, rules, regulations, codes, publicly available written regulatory
guidelines and policies, or legally enforceable requirements enacted, issued,
adopted, promulgated, enforced, ordered or applied by any Governmental Entity.

 

“Leased Real Estate” means all real property that the Company or any of its
Subsidiaries leases, subleases or otherwise uses or occupies, or has the right
to use or occupy, pursuant to a Real Property Lease.

 

“Legal Action” means any complaint, action, suit, litigation, grievance,
arbitration, mediation, proceeding (including any civil, criminal,
administrative, investigative, or appellate

 

72

--------------------------------------------------------------------------------


 

proceeding), hearing, inquiry, audit, examination, or investigation commenced,
brought, conducted, or heard by or before, or otherwise involving, any
Governmental Entity or any arbitrator or arbitration panel.

 

“liability” (or “liabilities”) means any liability, indebtedness or obligation
of any kind (whether accrued, absolute, contingent, matured, unmatured or
otherwise, and whether or not required to be recorded or reflected on a balance
sheet under GAAP).

 

“License Agreement” means any Contract, whether written or oral, and any
amendments thereto (including license agreements, sub-license agreements,
consulting agreements, research agreements, development agreements, distribution
agreements, consent to use agreements, customer or client contracts,
coexistence, nonassertion or settlement agreements), pursuant to which any
interest in, or any right to use or exploit, any Intellectual Property has been
granted.

 

“Licensed Company IP” means the Intellectual Property owned by a third party
that the Company or any of its Subsidiaries has a right to use or exploit by
virtue of a License Agreement.

 

“Lien” means any lien, pledge, hypothecation, charge, mortgage, security
interest, lien, claim, infringement, interference, option, right of first
refusal, preemptive right, community property interest, or restriction of any
nature (including any restriction on the voting of any security, any restriction
on the transfer of any security or other asset, any restriction on the receipt
of any income derived from any asset, any restriction on the use of any asset,
and any restriction on the possession, exercise, or transfer of any other
attribute of ownership of any asset).

 

“Order” means any order, decision, writ, assessment, citation, injunction
ruling, decree, cease-and-desist, order, regulatory directive, judgment,
consent, agreement, mandatory board resolution, memorandum of understanding,
regulatory agreement, extraordinary supervising letter similar arrangement with
or similar submission to, or from any Governmental Entity, whether temporary,
preliminary or permanent.

 

“ordinary course of business” means any action taken by a person or any of its
Subsidiaries that is consistent in nature, scope and magnitude with the past
practices of the person or any of its Subsidiaries and is taken in the ordinary
course of the normal, day-to-day operations, policies and methodologies of the
person or any of its Subsidiaries.

 

“Owned Company IP” means the Intellectual Property that is owned by the Company
or any of its Subsidiaries.

 

“party” (“parties”) means the persons who are signatories to the Agreement,
unless a clear contrary intent appears.

 

“Patent Applications” means all published or unpublished nonprovisional and
provisional patent applications, reexamination proceedings, invention
disclosures, and records of invention.

 

“Patents” means the Issued Patents and the Patent Applications.

 

73

--------------------------------------------------------------------------------


 

“Permitted Liens” with respect to any person, shall mean (a) liens for Taxes and
assessments not yet delinquent or as to which such person is diligently
contesting in good faith and by appropriate proceedings provided that adequate
reserves for the payment of such Taxes and assessments have been established on
the books of such persons in accordance with generally accepted accounting
principles and regulatory accounting principles, (b) liens of landlords,
carriers, mechanics, materialmen and repairmen incurred in the ordinary course
of business consistent with customary and prudent practices for similarly
situated financial institutions for sums not yet past due, to the extent
reflected on such person’s books, or which are being contested in good faith by
appropriate proceedings and for the payment of which adequate reserves for the
payment of such liens have been established on the books of such person in
accordance with generally accepted accounting principles and regulatory
accounting principles, or the defense of which has been accepted by a title
insurer, bonding company, other surety or other person, (c) any recorded lien
(other than for funded indebtedness) relating to any leased premises that is to
material to such person and which do not materially impair the use of such
property or the merchantability or the value of such property or interest
therein, (d) zoning restrictions, easements, licenses and other restrictions on
the use of real property or any interest therein, or minor irregularities in
title thereto, which do not materially impair the use of such property or the
merchantability or the value of such property or interest therein, (e) liens
encumbering the interest of the landlord under any real property lease the
existence of which does not result in a default by landlord under such real
property lease or materially interfere with the use of the related leased
premises in the manner it is currently operated, (f) deposits, liens or pledges
to secure payments of worker’s compensation, unemployment insurance, pensions or
other social security obligations, public or statutory obligations, surety, stay
or appeal bonds, or similar obligations arising in the ordinary course of
business, (g) Liens granted to Wells Fargo to secure the Company and its
Subsidiaries under the Wells Fargo Loan, and (h) Liens granted to Genesis
Financial to secure the Genesis Financial Loan.

 

“person” means any individual, corporation, limited or general partnership,
limited liability company, limited liability partnership, trust, association,
joint venture, Governmental Entity and other entity and group (which term will
include a “group” as such term is defined in Section 13(d)(3) of the Exchange
Act).

 

“Pro Rata Percentage” means for each Stockholder the percentage determined by a
fraction (a) the numerator of which is the number of Company Shares owned by the
Stockholder, (b) the denominator of which is the total number of Company Shares
issued and outstanding.  The Pro Rata Percentage for each Stockholder is set
forth in the Spreadsheet.

 

“Purchased Receivables” means all Company purchased invoices (less the required
reserve), plus all private label participation balances.

 

“Real Property Lease” means all leases, subleases and other agreements under
which the Company or any of its Subsidiaries leases, uses or occupies, or has
the right to use or occupy, any real property.

 

“Records” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium.

 

74

--------------------------------------------------------------------------------


 

“Registered Copyrights” means all Copyrights for which registrations have been
obtained or applications for registration have been filed in the United States
Copyright Office or any other Governmental Entity.

 

“Registered Trademarks” means all Trademarks for which registrations have been
obtained or applications for registration have been filed in the United States
Patent and Trademark Office or any other Governmental Entity.

 

“Related Agreement” means the Escrow Agreement, the Non-Competition and
Non-Solicitation Agreement, Employment Agreement, Release Agreement, any stock
power or other instrument of transfer of Company Shares.

 

“Related Person” means (a) with respect to an individual (i) each other member
of such individual’s family, (ii) any person that is directly or indirectly
controlled by such individual or any one or more members of such individual’s
family, (iii) any person in which members of such individual’s family hold
(individually or in the aggregate) a material interest, and (iv) any person with
respect to which one or more members of such individual’s family serves as a
director, officer, partner, manager, executor, or trustee (or in a similar
capacity).

 

(a)           With respect to a person other than an individual (i) any person
that directly or indirectly controls, is directly or indirectly controlled by,
or is directly or indirectly under common control with, such specified person,
(ii) any person that holds a material interest in such specified person,
(iii) each person that serves as a director, officer, partner, manager,
executor, or trustee of such specified person (or in a similar capacity),
(iv) any person in which such specified person holds a material interest, and
(v) any person with respect to which such specified person serves as a general
partner, manager, or a trustee (or in a similar capacity).

 

(b)           For purposes of this definition:

 

(i)            “control” (including “controlling,” “controlled by,” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting securities, by contract, or otherwise,
and shall be construed as such term is used in the rules promulgated under the
Exchange Act;

 

(ii)           the “family” of an individual includes (A) the individual,
(B) the individual’s spouse, (C) any other natural person who is related to the
individual or the individual’s spouse within the second degree, and (D) any
other natural person who resides with such individual (except a tenant or
employee); and

 

(iii)          “material interest” means direct or indirect beneficial ownership
(as defined in Rule 13d-3 under the Exchange Act) of voting securities or other
voting interests representing at least 10% of the outstanding voting power of a
person or Equity Securities representing at least 10% of the outstanding equity
interests in a person.

 

“Representatives” means officers, directors, employees, managers, agents,
attorneys, accountants, advisors, and representatives.

 

75

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933.

 

“Subsidiary” (or “Subsidiaries”) means, when used with respect to any party, any
corporation or other organization, whether incorporated or unincorporated, a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization is directly or indirectly owned or controlled by such party or by
any one or more of its subsidiaries, or by such party and one or more of its
subsidiaries.

 

“Tangible Stockholders’ Equity” means as determined under GAAP (a) (i) total
assets minus (ii) goodwill and any Related Person loan receivable or account
receivable, minus (b) total liabilities.

 

“Target Receivables” means without any adjustment for “Required Reserves” and
“Participation-Incoming,” the sum of (a) gross receivables, (b) other loans,
(c) participations (CCI, CCC, Lone Star, other), and (d) accrued fee revenue.

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, use, value added withholding, payroll,
employment, unemployment, social security (or similar) estimated, excise,
severance, environmental, stamp, occupation, premium, property (real or
personal), real property gains, windfall profits, customs, duties or other
taxes, fees, assessments or charges of any kind whatsoever, together with any
interest, additions or penalties with respect thereto and any interest in
respect of such additions or penalties, whether disputed or not.

 

“Tax Returns” means any return, declaration, report, form claim for refund,
information return or statement or other document required to be filed with or
provided to any taxing authority in respect of Taxes, including any elections,
declarations, disclosures, schedules, estimates and information returns, and
including any amendment thereof.

 

“Tax Sharing Agreement” means a written agreement, the principal purpose of
which is the sharing or allocation of Taxes.

 

“Tenant Leases” means a sub-lease of a Real Property Lease by the Company or any
of its Subsidiaries.

 

“Trade Secret” means all product specifications, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, research and development, manufacturing or
distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code), computer software and database
technologies, systems, structures and architectures (and related processes,
formulae, composition, improvements, devices, know-how, inventions, discoveries,
concepts, ideas, designs, methods, and information), and any other information,
however documented, that is a trade secret within the meaning of the applicable
trade-secret protection Laws.

 

“Trademarks” means all (a) trademarks, service marks, marks, logos, insignias,
designs, names, or other symbols, and (b) applications for registration of
trademarks, service marks.

 

76

--------------------------------------------------------------------------------


 

“Transaction Payroll Taxes” means the employer portion of all payroll or
employment Taxes incurred in connection with any bonus, option cashouts or other
compensation payments required on or about the Closing Date in connection with
the Contemplated Transactions.

 

“Treasury Regulations” means all temporary and final regulations promulgated
under the Code by the U.S. Department of the Treasury.

 

“Voting Debt” has the meaning set forth in Section 3.02(c).

 

“WARN Act” means the Worker Adjustment Retraining and Notification Act of 1989,
as amended, 29 U.S.C. §§ 2101-2109.

 

“Wells Fargo” means Wells Fargo Capital Finance, LLC, formerly known as Wells
Fargo Foothill, LLC, and any affiliate, successor or assign thereof.

 

“Wells Fargo Loan” means that certain indebtedness of the Company to Wells Fargo
pursuant to and evidenced by that certain Loan and Security Agreement dated
April 3, 2009, by and between the Company and Wells Fargo, as amended from time
to time, a copy of which such agreement has been provided to HBC by the Company.

 

“wilful or intentional misrepresentation” means (a) in respect of a Stockholder
as to a representation and warranty made by such Stockholder under Article IV,
that such Stockholder had actual knowledge that such representation was
inaccurate and made such representation despite such actual knowledge for the
purposes of misleading HBC and inducing HBC to consummate the Contemplated
Transactions, and (b) in respect of the Company as to a representation and
warranty made by the Company under Article III, that a member of the Knowledge
Group had actual knowledge that a representation made by the Company to HBC was
inaccurate and the Company made such representation despite such actual
knowledge of such member of the Knowledge Group for the purposes of misleading
HBC and inducing HBC to consummate the Contemplated Transactions.

 

77

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

BVF/CSNK ACQUISITION CORP.

 

 

 

 

 

By:

/s/ Glen Shu

 

Name: Glen Shu

 

Title: President and Chief Executive Officer

 

 

 

 

 

HERITAGE BANK OF COMMERCE

 

 

 

 

 

By:

/s/ Walter T. Kaczmarek

 

Name: Walter T. Kaczmarek

 

Title: President and Chief Executive Officer

 

 

 

 

 

STOCKHOLDERS’ REPRESENTATIVE

 

 

 

GENESIS FINANCIAL CONSULTANTS, INC.

 

 

 

 

 

By:

/s/ Edward H. Sondker

 

Name: Edward H. Sondker

 

Title: Chairman

 

 

 

 

 

STOCKHOLDERS

 

 

 

ANDREW CHISHOLM AQUINO

 

 

 

 

 

/s/ Andrew Chisholm Aquino

 

Andrew Chisholm Aquino

 

 

 

Address:

 

 

 

 

 

 

Signature Page to Stock Purchase Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

STEPHEN BARTHOL IRA (A/C 1372 4885)

 

 

 

 

 

By: Stifel Nicolaus & Co. Inc., as Custodian

 

 

 

 

 

By:

/s/ William R. Greenwald

 

Name: William R. Greenwald

 

Title: VP/Custodian

 

 

 

Address:

 

 

 

 

 

 

 

 

 

BFJK INVESTMENT PARTNERSHIP

 

 

 

 

 

By:

/s/ Kalman R. Kaplan, TTEE

 

Name: Kalman R. Kaplan, TTEE of 2002 Kaplan Family Trust

 

Title: Partner

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

MATHEW LESLIE CARPENTER

 

 

 

 

 

/s/ Mathew Leslie Carpenter

 

Mathew Leslie Carpenter

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

DELAWARE CHARTER GUARANTEE & TRUST C/O COR CLEARING FBO FINANCE 500 401K PLAN
FBO ROBERT HICKS A/C #32252669

 

 

 

 

 

By:

/s/ Robert Hicks

 

Name: Robert Hicks

 

 

Title: Trustee

 

 

 

Address:

 

 

 

 

 

 

Signature Page to Stock Purchase Agreement

 

S-2

--------------------------------------------------------------------------------


 

 

KENNETH L. GASPAR RETIREMENT PLAN & TRUST DTD 9/27/84

 

 

 

 

 

By:

/s/ Kenneth L Gaspar, TTE

 

Name: Kenneth L Gaspar

 

 

Title: Trustee

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

KENNETH L. GASPAR TRUST DTD 10/1/93

 

 

 

 

 

By:

/s/ Kenneth L Gaspar, TTE

 

Name: Kenneth L Gaspar

 

 

Title: Trustee

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

HENRY HAAKE TRUST DTD MARCH 14, 2001

 

 

 

 

 

By:

/s/ Henry Haake

 

Name: Henry Haake

 

 

Title: Trustee

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

SETH S. HERMAN

 

 

 

/s/ Seth S. Herman

 

Seth S. Herman

 

 

 

Address:

 

 

 

 

 

Signature Page to Stock Purchase Agreement

 

S-3

--------------------------------------------------------------------------------


 

 

THE HOWARD KOENIG FAMILY TRUST

 

 

 

 

 

By:

/s/ Howard Koenig

 

Name: Howard Koenig

 

 

Title: Trustee

 

 

 

Address:

 

 

 

 

 

 

 

 

 

FRANKY P. LIM REVOCABLE LIVING TRUST DTD 8/26/03

 

 

 

 

 

By:

/s/ Franky Lim

 

Name: Franky Lim

 

 

Title: Trustee

 

 

 

Address:

 

 

 

 

 

 

 

 

 

THE NAREZ FAMILY TRUST

 

 

 

 

 

By:

/s/ Vince Narez

/s/ Lynne Narez

 

Name: Vince Narez

Lynne Narez

 

Title: Trustee

Trustee

 

 

 

Address:

 

 

 

 

 

 

 

 

 

PARMA FAMILY TRUST UTD 07-31-1973

 

 

 

 

 

By:

/s/ Leon W. Parma

 

Name: Leon W. Parma

 

 

Title: Trustee

 

 

 

Address:

 

 

 

 

 

 

Signature Page to Stock Purchase Agreement

 

S-4

--------------------------------------------------------------------------------


 

 

RECOVERY 1, LLC

 

 

 

 

 

By:

/s/ Matthew L. Carpenter

 

Name: Matthew L. Carpenter

 

 

Title: Managing Member

 

 

 

Address:

 

 

 

 

 

 

 

 

 

GLEN AND TRIANA SHU LIVING TRUST DATED MARCH 20, 2012

 

 

 

 

 

By:

/s/ Glen Shu

 

Name: Glen Shu

 

 

Title: Grantor/Trustee

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

EDWARD H. SONDKER REVOCABLE TRUST 09/18/01

 

 

 

 

 

By:

/s/ Edward H. Sondker

 

Name: Edward H. Sondker

 

 

Title: Co-Trustee

 

 

 

Address:

 

 

 

 

 

 

 

 

 

JILL R. SONDKER REVOCABLE TRUST 09/18/01

 

 

 

 

 

By:

/s/ Jill R. Sondker

 

Name: Jill R. Sondker

 

 

Title: Co-Trustee

 

 

 

Address:

 

 

 

 

 

 

Signature Page to Stock Purchase Agreement

 

S-5

--------------------------------------------------------------------------------


 

 

PATRICIA V. STEIN

 

 

 

 

 

/s/ Patricia V. Stein

 

Patricia V. Stein

 

 

 

Address:

 

 

 

 

 

 

 

 

 

THE SCOTT VERTREES REVOCABLE TRUST

 

 

 

 

 

By:

/s/ Scott Vertrees

 

Name: Scott Vertrees

 

 

Title: Trustee

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

WOODSIDE FINANCIAL SERVICES, LLC

 

 

 

 

 

By:

/s/ Roger T. Kirwan

 

Name: Roger T. Kirwan

 

 

Title: President

 

 

 

Address:

 

 

 

 

 

Signature Page to Stock Purchase Agreement

 

S-6

--------------------------------------------------------------------------------


 

ANNEX I

 

Employee Agreements

 

Glen Shu

 

1

--------------------------------------------------------------------------------


 

ANNEX II

 

Non Compete Agreements

 

Glen Shu

 

Ed Sondker

 

Matt Carpenter

 

Vince Narez

 

1

--------------------------------------------------------------------------------


 

ANNEX III

 

Releases

 

Glen Shu

 

Ed Sondker

 

Matt Carpenter

 

Vince Narez

 

All other Directors of the Company and its Subsidiaries

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Escrow Agreement

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Non-Competition Agreement

 

Ed Sondker

 

Matt Carpenter

 

Vince Narez

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Glen Shu Non Compete Agreement

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Release

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Legal Opinion

 

E-1

--------------------------------------------------------------------------------